Exhibit 10.1
 
 
CREDIT AGREEMENT
 
Dated as of April 7, 2015
 
among
 
SUMMIT HOTEL OP, LP,
 
as Borrower,
 
SUMMIT HOTEL PROPERTIES, INC.,
 
as Parent Guarantor,
 
THE OTHER GUARANTORS NAMED HEREIN,
 
as Subsidiary Guarantors,
 
THE INITIAL LENDERS NAMED HEREIN,
 
as Initial Lenders,
 
KEYBANK NATIONAL ASSOCIATION,
 
as Administrative Agent,
 
REGIONS BANK
 
and
 
RAYMOND JAMES BANK, N.A.
 
as Co-Syndication Agents,
 
and
 
KEYBANC CAPITAL MARKETS, INC.,
 
REGIONS CAPITAL MARKETS
 
and
 
RAYMOND JAMES BANK, N.A.
 
as Co-Lead Arrangers
 
 
 
 

--------------------------------------------------------------------------------

 
 

TABLE OF CONTENTS                
Page
 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
   
SECTION 1.01
Certain Defined Terms
1
   
SECTION 1.02
Computation of Time Periods; Other Definitional Provisions
33
   
SECTION 1.03
Accounting Terms
33
 
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES
33
   
SECTION 2.01
The Advances
33
   
SECTION 2.02
Making the Advances
33
   
SECTION 2.03
[Intentionally Omitted.]
34
   
SECTION 2.04
Repayment of Advances
34
   
SECTION 2.05
Termination or Reduction of the Commitments
35
   
SECTION 2.06
Prepayments
35
   
SECTION 2.07
Interest
36
   
SECTION 2.08
Fees
37
   
SECTION 2.09
Conversion of Advances
37
   
SECTION 2.10
Increased Costs, Etc.
38
   
SECTION 2.11
Payments and Computations
40
   
SECTION 2.12
Taxes
42
   
SECTION 2.13
Sharing of Payments, Etc.
47
   
SECTION 2.14
Use of Proceeds
48
   
SECTION 2.15
Evidence of Debt
48
   
SECTION 2.16
[Intentionally Omitted]
49
   
SECTION 2.17
Increase in the Aggregate Commitments
49
 
ARTICLE III CONDITIONS OF LENDING
51
   
SECTION 3.01
Conditions Precedent to Initial Extension of Credit
51
   
SECTION 3.02
Conditions Precedent to Each Borrowing and Increase
55
   
SECTION 3.03
Determinations Under Section 3.01 and 3.02
55
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES
56
   
SECTION 4.01
Representations and Warranties of the Loan Parties
56
 
ARTICLE V COVENANTS OF THE LOAN PARTIES
62
   
SECTION 5.01
Affirmative Covenants
62
 

 
 
i

--------------------------------------------------------------------------------

 
 

 
SECTION 5.02
Negative Covenants
68
   
SECTION 5.03
Reporting Requirements
78
   
SECTION 5.04
Financial Covenants
81
 
ARTICLE VI EVENTS OF DEFAULT
83
   
SECTION 6.01
Events of Default
83
   
SECTION 6.02
[Intentionally Omitted].
85
 
ARTICLE VII GUARANTY
85
   
SECTION 7.01
Guaranty; Limitation of Liability
85
   
SECTION 7.02
Guaranty Absolute
86
   
SECTION 7.03
Waivers and Acknowledgments
87
   
SECTION 7.04
Subrogation
88
   
SECTION 7.05
Guaranty Supplements
89
   
SECTION 7.06
Indemnification by Guarantors
89
   
SECTION 7.07
Subordination
90
   
SECTION 7.08
Continuing Guaranty
91
   
SECTION 7.09
Keepwell
91
 
ARTICLE VIII THE AGENTS
91
   
SECTION 8.01
Authorization and Action
91
   
SECTION 8.02
Agents’ Reliance, Etc.
92
   
SECTION 8.03
KeyBank and Affiliates
92
   
SECTION 8.04
Lender Party Credit Decision
92
   
SECTION 8.05
Indemnification by Lender Parties
93
   
SECTION 8.06
Successor Agent
93
   
SECTION 8.07
Relationship of Agent and Lenders
94
 
ARTICLE IX MISCELLANEOUS
94
   
SECTION 9.01
Amendments, Etc.
94
   
SECTION 9.02
Notices, Etc.
95
   
SECTION 9.03
No Waiver; Remedies
97
   
SECTION 9.04
Costs and Expenses
98
   
SECTION 9.05
Right of Set-off
99
   
SECTION 9.06
Binding Effect
100
   
SECTION 9.07
Assignments and Participations; Replacement Notes
100
   
SECTION 9.08
Execution in Counterparts
104
 

 
 
ii

--------------------------------------------------------------------------------

 
 

 
SECTION 9.09
[Intentionally Omitted]
104
   
SECTION 9.10
Defaulting Lenders
104
   
SECTION 9.11
Confidentiality
105
   
SECTION 9.12
[Intentionally Omitted]
108
   
SECTION 9.13
Patriot Act Notification
108
   
SECTION 9.14
Jurisdiction, Etc.
108
   
SECTION 9.15
GOVERNING LAW
109
   
SECTION 9.16
WAIVER OF JURY TRIAL
109
 



SCHEDULES
             
Schedule I
 
-
Commitments and Applicable Lending Offices
Schedule II
 
-
Unencumbered Assets
Schedule III
 
-
Approved Managers
Schedule IV
 
-
Reserved
Schedule 4.01(a)
 
-
Taxpayer Identification Numbers
Schedule 4.01(b)
 
-
Subsidiaries
Schedule 4.01(f)
 
-
Material Litigation
Schedule 4.01(n)
 
-
Existing Debt
Schedule 4.01(o)
 
-
Existing Liens
Schedule 4.01(p)
 
-
Real Property
Part I
 
-
Owned Assets
Part II
 
-
Leased Assets
Part III
 
-
Management Agreements
Part IV
 
-
Franchise Agreements
Schedule 4.01(q)
 
-
Environmental Matters
Schedule 4.01(w)
 
-
Plans and Welfare Plans
       
EXHIBITS
             
Exhibit A
-
 
Form of Note
Exhibit B
-
 
Form of Notice of Borrowing
Exhibit C
-
 
Reserved
Exhibit D
-
 
Form of Guaranty Supplement
Exhibit E
-
 
Form of Assignment and Acceptance
Exhibit F-1
-
 
Form of Opinion of Kleinberg, Kaplan, Wolff & Cohen, P.C.
Exhibit F-2
-
 
Form of Opinion of Venable LLP
Exhibit F-3
-
 
Form of Opinion of Hagen, Wilka & Archer, LLP
Exhibit F-4
-
 
Form of Delaware Opinion
Exhibit G
-
 
Form of Section 2.12(g) U.S. Tax Compliance Certificate

 
 
iii

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
CREDIT AGREEMENT dated as of April 7, 2015 (this “Agreement”) among SUMMIT HOTEL
OP, LP, a Delaware limited partnership (the “Borrower”), SUMMIT HOTEL
PROPERTIES, INC., a Maryland corporation (the “Parent Guarantor”), the entities
listed on the signature pages hereof as the subsidiary guarantors (together with
any Additional Guarantors (as hereinafter defined) acceding hereto pursuant to
Section 5.01(j), 5.01(x) or 7.05, the “Subsidiary Guarantors” and, together with
the Parent Guarantor, the “Guarantors”), the banks, financial institutions and
other institutional lenders listed on the signature pages hereof as the initial
lenders (the “Initial Lenders”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), as
administrative agent (together with any successor administrative agent appointed
pursuant to Article VIII, the “Administrative Agent” or “Agent”) for the Lender
Parties (as hereinafter defined), REGIONS BANK and RAYMOND JAMES BANK, N.A., as
co-syndication agents, and KEYBANC CAPITAL MARKETS, INC. (“KCM”) and REGIONS
CAPITAL MARKETS (collectively the “Arrangers”) and RAYMOND JAMES BANK, N.A.,
collectively as Co-Lead Arrangers.
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01 Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Acceding Lender” has the meaning specified in Section 2.17(d).
 
“Accession Agreement” has the meaning specified in Section 2.17(d)(i).
 
“Additional Margin Amounts” has the meaning specified in the definition of
Applicable Margin.
 
“Additional Guarantor” has the meaning specified in Section 7.05.
 
“Adjusted Consolidated EBITDA” means Consolidated EBITDA for the consecutive
four fiscal quarters of the Parent Guarantor most recently ended for which
financial statements are required to be delivered to the Lender Parties pursuant
to Section 5.03(b) or (c), as the case may be, minus an amount equal to the
aggregate Deemed FF&E Reserves for all Consolidated Assets owned by the Parent
Guarantor and its Consolidated Subsidiaries.
 
“Adjusted Net Operating Income” or “Adjusted NOI” means, with respect to any
Unencumbered Asset, (a) the Net Operating Income attributable to such
Unencumbered Asset less (b) the Deemed FF&E Reserve for such Unencumbered Asset,
less (c) the Deemed Management Fee for such Unencumbered Asset, in each case for
the consecutive four fiscal quarters most recently ended for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be.
 
“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
“Administrative Agent’s Account” means such account or accounts as the
Administrative Agent shall specify in writing to the Lender Parties or the
Borrower, as applicable.
 
“Administrative Agent’s Head Office” means the Administrative Agent’s head
office located at 127 Public Square, Cleveland, Ohio 44114-1306, or at such
other location as the Administrative Agent may designate from time to time by
written notice to the Borrower and the Lenders.
 
“Advance” means a Term Loan Advance.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 35% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.
 
“Agreement” has the meaning specified in the recital of parties to this
Agreement.
 
“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to: (a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any Loan
Party or any of its Subsidiaries to its counterparty to such Hedge Agreement, as
if (i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary was the sole “Affected Party”,
and (iii) the Administrative Agent was the sole party determining such payment
amount (with the Administrative Agent making such determination pursuant to the
provisions of the form of Master Agreement); or (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or Subsidiary of a Loan Party to such Hedge Agreement determined by the
Administrative Agent based on the settlement price of such Hedge Agreement on
such date of determination; or (c) in all other cases, the mark-to-market value
of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party to such Hedge
Agreement determined by the Administrative Agent as the amount, if any, by which
(i) the present value of the future cash flows to be paid by such Loan Party or
Subsidiary exceeds (ii) the present value of the future cash flows to be
received by such Loan Party or Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.
 
“Amendment Covenant Change” means the change to (a) the definition of
Capitalization Rate, (b) the definition of Consolidated EBITDA, (c) the covenant
set forth in Section 5.02(f)(viii), and (d) the covenant set forth in Section
5.04(b)(i), or to any of them, which occur upon the satisfaction of the
Amendment Covenant Conditions.
 
“Amendment Covenant Conditions” shall be deemed to have occurred and be
satisfied when each of the following conditions have been satisfied:  (i) the
representations and warranties contained in Section 4.01 are true and correct on
and as of the date an Amendment Covenant Change is to take effect; (ii) no
Default or Event of Default has occurred and is continuing or would result from
the Amendment Covenant Change; (iii) all other agreements evidencing or relating
to Unsecured Indebtedness of Parent Guarantor and its Subsidiaries (including,
without limitation the Existing Credit Agreement) shall have adopted the
applicable Amendment Covenant Change prior to or concurrent with the
effectiveness of the applicable Amendment Covenant Change under this Agreement;
and (iv) on or before June 30, 2016, Borrower shall have delivered to
Administrative Agent written notice executed by a Responsible Officer certifying
the satisfaction of Amendment Covenant Conditions, together with such other
supporting evidence as Administrative Agent may request to demonstrate the
satisfaction of the condition in clause (iii) above.  In the event that all of
the Amendment Covenant Conditions as to any Amendment Covenant Change are not
satisfied on or before June 30, 2016, such Amendment Covenant Change shall not
be available to Borrower and shall be null and void.  For the avoidance of
doubt, Borrower may obtain the benefit of one or more of the Amendment Covenant
Changes without the provisions of clause (iii) above being satisfied with
respect to every Amendment Covenant Change.
 
 
2

--------------------------------------------------------------------------------

 
 
“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.
 
“Applicable Margin” means, at any date of determination, a percentage per annum
determined by reference to the Leverage Ratio as set forth below:
 
Pricing
Level
Leverage Ratio
Applicable Margin
for Base Rate
Advances
Applicable Margin
for Eurodollar Rate
Advances
I
< 4.0:1.0
0.80%
1.80%
II
> 4.0:1.0, but < 5.0:1.0
0.95%
1.95%
III
> 5.0:1.0, but < 5.5:1.0
1.20%
2.20%
IV
> 5.5:1.0, but < 6.0:1.0
1.30%
2.30%
V
> 6.0:1.0
1.60%
2.60%



The Applicable Margin for each Base Rate Advance shall be determined by
reference to the Leverage Ratio in effect from time to time and the Applicable
Margin for any Interest Period for all Eurodollar Rate Advances comprising part
of the same Borrowing shall be determined by reference to the Leverage Ratio in
effect on the first day of such Interest Period; provided, however, that (a) the
Applicable Margin shall initially be at Pricing Level II on the Closing Date
based on the certificate delivered pursuant to Section 3.01(a)(xv), (b) no
change in the Applicable Margin resulting from the Leverage Ratio shall be
effective until three Business Days after the date on which the Administrative
Agent receives (i) the financial statement required to be delivered pursuant to
Section 5.03(b) or (c), as the case may be, and (ii) a certificate of the Chief
Financial Officer (or other Responsible Officer performing similar functions) of
the Borrower demonstrating the Leverage Ratio, and (c) the Applicable Margin
shall be at Pricing Level V for so long as the Borrower has not submitted to the
Administrative Agent as and when required under Section 5.03(b) or (c), as
applicable, the information described in clause (b) of this proviso.  If (i) the
Leverage Ratio used to determine the Applicable Margin for any period is
incorrect as a result of any error, misstatement or misrepresentation contained
in any financial statement or certificate delivered pursuant to Section 5.03(b)
or (c), and (ii) as a result thereof, the Applicable Margin paid to the Lenders,
at any time pursuant to this Agreement is lower than the Applicable Margin that
would have been payable to the Lenders, had the Applicable Margin been
calculated on the basis of the correct Leverage Ratio, the Applicable Margin in
respect of such period will be adjusted upwards automatically and retroactively,
and the Borrower shall pay to each Lender such additional amounts (“Additional
Margin Amounts”) as are necessary so that after receipt of such amounts such
Lender receives an amount equal to the amount it would have received had the
Applicable Margin been calculated during such period on the basis of the correct
Leverage Ratio.  Additional Margin Amounts shall be payable within (10) days
after delivery by the Administrative Agent to the Borrower of a notice (which
shall be conclusive and binding absent manifest error) setting forth in
reasonable detail the Administrative Agent’s calculation of the amount of any
Additional Margin Amounts owed to the Lenders.  The payment of Additional Margin
Amounts pursuant to this Agreement shall be in addition to, and not in
limitation of, any other amounts payable by the Borrower pursuant to the Loan
Documents.
 
 
3

--------------------------------------------------------------------------------

 
 
“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information materials required to be delivered pursuant to
Sections 5.03(b), (c), (e), (g), and (k); provided, however, that solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
notice of conversion or continuation, and any other notice, demand,
communication, information, document and other material relating to a request
for a new, or a conversion of an existing, Borrowing, (ii) any notice pursuant
to Section 2.06(a) and any other notice relating to the payment of any principal
or other amount due under any Loan Document prior to the scheduled date
therefor, (iii) all notices of any Default or Event of Default and (iv) any
notice, demand, communication, information, document and other material required
to be delivered to satisfy any of the conditions set forth in Article III or any
other condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.
 
“Approved Electronic Platform” has the meaning specified in Section 9.02(c).
 
“Approved Franchisor” means, with respect to any Hotel Asset, a nationally
recognized hotel brand franchisor that has entered into a written franchise
agreement (i) substantially in the form customarily used by such franchisor at
such time or (ii) in form and substance reasonably satisfactory to the
Administrative Agent.  The Administrative Agent confirms that each of the
existing franchisors of the Hotel Assets shown on Schedule Part IV of Schedule
4.01(p) hereto are satisfactory to the Administrative Agent and shall be
considered an Approved Franchisor.
 
 
4

--------------------------------------------------------------------------------

 
 
“Approved Manager” means a nationally recognized hotel manager (a) with (or
controlled by a Person or Persons with) at least ten years of experience in the
management of limited service, select service and full service hotels that have
been rated “upscale”, “upper midscale” or “midscale” or better by Smith Travel
Research and (b) that is engaged pursuant to a written management
agreement.  The Administrative Agent confirms that as of the Closing Date the
existing managers of the Hotel Assets shown on Schedule III hereto are
satisfactory to the Administrative Agent and are deemed Approved Managers.  For
purposes of this definition, the term “control” (including the term “controlled
by”) of a Person means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Interests, by contract or otherwise.
 
“Arrangers” has the meaning specified in the recital of parties to this
Agreement.
 
“Assets” means Hotel Assets, Development Assets and Joint Venture Assets.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 9.07 and in substantially the form of Exhibit E
hereto.
 
“Assumed Unsecured Interest Expense” means the greater of (a) the actual
Interest Expense on Unsecured Indebtedness of the Parent Guarantor and its
Consolidated Subsidiaries, or (b) the outstanding principal balance of all
Unsecured Indebtedness of the Parent Guarantor and its Consolidated
Subsidiaries, multiplied by the greater of (i) the sum of the one month LIBOR as
of the last day of the most recent fiscal quarter plus the Applicable Margin, or
(ii) 6.00%, in each case for the consecutive four fiscal quarters most recently
ended for which financial statements are required to be delivered to the Lender
Parties pursuant to Section 5.03(b) or (c).
 
“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.
 
“Base Rate”  means the greatest of (a) the fluctuating annual rate of interest
announced from time to time by the Administrative Agent at the Administrative
Agent’s Head Office as its “prime rate”, (b) one half of one percent (0.5%)
above the Federal Funds Rate, or (c) the then applicable Eurodollar Rate for an
Interest Period of one month plus one percent (1%).  The Base Rate is a
reference rate and does not necessarily represent the lowest or best rate being
charged to any customer.  Any change in the rate of interest payable hereunder
resulting from a change in the Base Rate shall become effective as of the
opening of business on the Business Day on which such change in the Base Rate
becomes effective, without notice or demand of any kind.
 
“Base Rate Advance” means an Advance that bears interest as provided in Section
2.07(a)(i).
 
“Borrower” has the meaning specified in the recital of parties to this
Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
“Borrower’s Account” means the account of the Borrower maintained by the
Borrower with U.S. Bank, N.A., 777 East Wisconsin Avenue, Milwaukee, WI 53202,
ABA No. 075000022, Account No. 182380523155 or such other account as the
Borrower shall specify in writing to the Administrative Agent.
 
“Borrowing” means a borrowing consisting of simultaneous Term Loan Advances of
the same Type made by the Lenders.
 
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in Cleveland, Ohio and, if the applicable Business
Day relates to any Eurodollar Rate Advances, on which dealings are carried on in
the London interbank market.
 
“Capitalization Rate” means (i) 7.75% (or if the Amendment Covenant Conditions
have been satisfied, 7.50%) for any Assets located in the cities of New York,
Washington D.C., or San Francisco, and (ii) 8.25% (or if the Amendment Covenant
Conditions have been satisfied, 8.00%) for all other Assets.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Cash Equivalents” means any of the following, to the extent owned by the
applicable Loan Party or any of its Subsidiaries free and clear of all Liens and
having a maturity of not greater than 90 days from the date of issuance
thereof:  (a) readily marketable direct obligations of the Government of the
United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the Government of the
United States, (b) certificates of deposit of or time deposits with any
commercial bank that is a Lender Party or a member of the Federal Reserve
System, issues (or the parent of which issues) commercial paper rated as
described in clause (c) below, is organized under the laws of the United States
or any State thereof and has combined capital and surplus of at least
$1,000,000,000 or (c) commercial paper in an aggregate amount of not more than
$50,000,000 per issuer outstanding at any time, issued by any corporation
organized under the laws of any State of the United States and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
“Change of Control” means the occurrence of any of the following:  (a) any
Person or two or more Persons acting in concert shall have acquired and shall
continue to have following the date hereof beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Interests of
the Parent Guarantor (or other securities convertible into such Voting
Interests) representing 35% or more of the combined voting power of all Voting
Interests of the Parent Guarantor; or (b) there is a change in the composition
of the Parent Guarantor’s Board of Directors over a period of 24 consecutive
months (or less) such that a majority of Board members (rounded up to the
nearest whole number) ceases, by reason of one or more proxy contests for the
election of Board members, to be comprised of individuals who either (i) have
been Board members continuously since the beginning of such period or (ii) have
been elected or nominated for election as Board members during such period by at
least a majority of the Board members described in clause (i) who were still in
office at the time such election or nomination was approved by the Board; or (c)
any Person or two or more Persons acting in concert shall have acquired and
shall continue to have following the date hereof, by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation will
result in its or their acquisition of the power to direct, directly or
indirectly, the management or policies of the Parent Guarantor; or (d) the
Parent Guarantor ceases to be the sole member of and the direct legal and
beneficial owner of all of the limited liability company interests in, Summit
Hotel GP, LLC and/or Summit Hotel GP, LLC ceases to be the sole general partner
of and the direct legal and beneficial owner of all of the general partnership
interests in, the Borrower or (e) the Parent Guarantor ceases to be the direct
or indirect beneficial owner of more than 60% of the limited partnership
interests in the Borrower; or (f) the Parent Guarantor shall create, incur,
assume or suffer to exist any Lien on the Equity Interests in the Borrower owned
by it; or (g) the Borrower ceases to be the direct or indirect legal and
beneficial owner of all of the Equity Interests in each direct and indirect
Subsidiary that owns or leases an Unencumbered Asset; or (h) the Borrower ceases
to be the direct legal and beneficial owner of all of the Equity Interests in
TRS Holdco; or (i) TRS Holdco ceases to be the direct legal and beneficial owner
of all of the Equity Interests in each TRS Lessee.
 
 
6

--------------------------------------------------------------------------------

 
 
“Closing Date” means April 7, 2015 or such other date as may be agreed upon by
the Borrower and the Administrative Agent.
 
“Closing Authorizing Resolution” has the meaning specified in Section
3.01(a)(v).
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Commitment” means a Term Loan Commitment.
 
“Commitment Date” has the meaning specified in Section 2.17(b).
 
“Commitment Increase” has the meaning specified in Section 2.17(a).
 
“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.
 
“Consent Request Date” has the meaning specified in Section 9.01(b).
 
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
 
 
7

--------------------------------------------------------------------------------

 
 
“Consolidated EBITDA” means, for the most recently completed four fiscal
quarters, without duplication, for the Parent Guarantor and its Consolidated
Subsidiaries, Consolidated net income or loss for such period, plus (x) the sum
of (i) to the extent actually deducted in determining said Consolidated net
income or loss, Consolidated Interest Expense, minority interest and provision
for taxes for such period (excluding, however, Consolidated Interest Expense and
taxes attributable to unconsolidated subsidiaries of the Parent Guarantor and
any of its Subsidiaries), (ii) the amount of all amortization of intangibles and
depreciation that were deducted determining Consolidated net income or loss for
such period, (iii) any non-recurring non-cash charges (including one-time
non-cash impairment charges) in such period to the extent that such non-cash
charges (A) do not give rise to a liability that would be required to be
reflected on the Consolidated balance sheet of the Parent Guarantor (and so long
as no cash payments or cash expenses will be associated therewith (whether in
the current period or for any future period)) and (B) were deducted in
determining Consolidated net income or loss for such period, and (iv) if the
Amendment Covenant Conditions have been met, any other non-recurring charges in
such period, minus (y) to the extent included in determining Consolidated net
income or loss for such period, the amount of non-recurring non-cash gains
during such period, plus (y) with respect to each Joint Venture, the JV Pro Rata
Share of the sum of (i) to the extent actually deducted in determining said
Consolidated net income or loss, Consolidated Interest Expense, minority
interest and provision for taxes for such period, (ii) the amount of all
amortization of intangibles and depreciation that were deducted determining
Consolidated net income or loss for such period, and (iii) any non-recurring
non-cash charges (including one-time non-cash impairment charges) in such period
to the extent that such non-cash charges (A) do not give rise to a liability
that would be required to be reflected on the Consolidated balance sheet of the
Parent Guarantor (and so long as no cash payments or cash expenses will be
associated therewith (whether in the current period or for any future period))
and (B) were deducted in determining Consolidated net income or loss for such
period, in each case of such Joint Venture determined on a Consolidated basis
and in accordance with GAAP for such four fiscal quarter period; minus with
respect to each Joint Venture (z) to the extent included in determining
Consolidated net income or loss for such period, the JV Pro Rata share of the
amount of non-recurring non-cash gains during such period; provided that
Consolidated EBITDA shall be determined without giving effect to any
extraordinary gains or losses (including any taxes attributable to any such
extraordinary gains or losses) or gains or losses (including any taxes
attributable to such gains or losses) from sales of assets other than from sales
of inventory (excluding Real Property) in the ordinary course of business;
provided further that for purposes of this definition, in the case of any
acquisition or disposition of any direct or indirect interest in any Asset
(including through the acquisition or disposition of Equity Interests) by the
Parent Guarantor or any of its Subsidiaries during such four fiscal quarter
period, Consolidated EBITDA will be adjusted (1) in the case of an acquisition,
by adding thereto an amount equal to (A) in the case of an acquired Asset that
is a newly constructed Hotel Asset with no operating history, the Pro Forma
EBITDA, if any, of such Asset, or (B) in the case of any other acquired Asset,
such acquired Asset’s actual Consolidated EBITDA (computed as if such Asset was
owned by the Parent Guarantor or one of its Subsidiaries for the entire four
fiscal quarter period) generated during the portion of such four fiscal quarter
period that such Asset was not owned by the Parent Guarantor or such Subsidiary
and (2) in the case of a disposition, by subtracting therefrom an amount equal
to the actual Consolidated EBITDA generated by the Asset so disposed of during
such four fiscal quarter period; provided further that in the case of Hotel
Asset that shall be repositioned by means of a change of hotel brand franchisor
and where such Asset is fully closed for renovations, upon the re-opening of
such Asset, all Consolidated EBITDA allocable to such Asset prior to the
re-opening shall be excluded from the calculation of Consolidated EBITDA and
instead Consolidated EBITDA will be increased by the amount of Pro Forma EBITDA
of such Asset, if any, (it being understood, for the avoidance of doubt, that
such Asset’s actual Consolidated EBITDA from (including) and after the
re-opening date shall not be excluded); provided further still that no more than
10% of Consolidated EBITDA shall be Pro Forma EBITDA (provided, that to the
extent such limitation is exceeded, the amount of such of Pro Forma EBITDA shall
be removed from the calculation of Consolidated EBITDA to the extent of such
excess).
 
 
8

--------------------------------------------------------------------------------

 
 
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) Adjusted Consolidated EBITDA to (b) Consolidated Fixed Charges,
in each case, of the Parent Guarantor and its Subsidiaries for the consecutive
four fiscal quarters of the Parent Guarantor most recently ended for which
financial statements are required to be delivered to the Lender Parties pursuant
to Section 5.03(b) or (c), as the case may be.
 
“Consolidated Fixed Charges” means, for the most recently completed four fiscal
quarters, for the Parent Guarantor and its Consolidated Subsidiaries, the sum
(without duplication) of (i) Consolidated Interest Expense for such period, plus
(ii) the scheduled principal amount of all amortization payments (but not final
balloon payments at maturity) for such period on all Consolidated Indebtedness;
plus (iii) distributions on Preferred Interests payable by the Borrower for such
period and distributions made by the Borrower in such period for the purpose of
paying dividends on Preferred Interests issued by the Parent Guarantor.
 
“Consolidated Indebtedness” means, at any time, the Indebtedness of the Parent
Guarantor and its Consolidated Subsidiaries; provided, however, that
Consolidated Indebtedness shall also include, without duplication, the JV Pro
Rata Share of Indebtedness for each Joint Venture.
 
“Consolidated Interest Expense” means, for the most recently completed four
fiscal quarters, the sum of (a) the aggregate cash interest expense of the
Parent Guarantor and its Subsidiaries for such period, as determined in
accordance with GAAP, including capitalized interest and the portion of any
payments made in respect of capitalized lease liabilities allocable to interest
expense, but excluding (i) deferred financing costs, (ii) other non-cash
interest expense and (iii) any capitalized interest relating to construction
financing for an Asset to the extent an interest reserve or a loan “holdback” is
maintained in respect of such capitalized interest pursuant to the terms of such
financing as reasonably approved by the Administrative Agent, plus (b) such
Persons’ JV Pro Rata Share of the items described in clause (a) above of its
Joint Ventures for such period.
 
“Consolidated Tangible Net Worth” means, as of a given date, the stockholders’
equity of the Parent Guarantor and its Subsidiaries determined on a Consolidated
basis plus accumulated depreciation and amortization, minus (to the extent
included when determining such stockholders’ equity):  (a) the amount of any
write-up in the book value of any assets reflected in any balance sheet
resulting from revaluation thereof or any write-up in excess of the cost of such
assets acquired, and (b) the aggregate of all amounts appearing on the assets
side of any such balance sheet for franchises, licenses, permits, patents,
patent applications, copyrights, trademarks, service marks, trade names,
goodwill, treasury stock, experimental or organizational expenses and other like
assets which would be classified as intangible assets under GAAP, all determined
on a Consolidated basis.
 
“Consolidated Unsecured Indebtedness” means, at any time, the Unsecured
Indebtedness of Parent Guarantor and its Subsidiaries.
 
“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any
Indebtedness, leases, dividends or other payment Obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, (a) the direct or
indirect guarantee, endorsement (other than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the Obligation of a primary obligor, (b) the
Obligation to make take-or-pay or similar payments, if required, regardless of
nonperformance by any other party or parties to an agreement or (c) any
Obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, assets, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof.  The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith.
 
 
9

--------------------------------------------------------------------------------

 
 
“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07(d), 2.09 or
2.10.
 
“Customary Carve-Out Agreement” has the meaning specified in the definition of
Non-Recourse Debt.
 
“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person; provided, however, that in the case of the Parent Guarantor and its
Subsidiaries “Debt for Borrowed Money” shall also include, without duplication,
the JV Pro Rata Share of Debt for Borrowed Money for each Joint Venture;
provided further that as used in the definition of “Consolidated Fixed Charge
Coverage Ratio”, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition or disposition
of Equity Interests) by the Parent Guarantor or any of its Subsidiaries during
the consecutive four fiscal quarters of the Parent Guarantor most recently ended
for which financial statements are required to be delivered to the Lender
Parties pursuant to Section 5.03(b) or (c), as the case may be, the term “Debt
for Borrowed Money” (a) shall include, in the case of an acquisition, any Debt
for Borrowed Money directly relating to such Asset existing immediately
following such acquisition computed as if such indebtedness also existed for the
portion of such period that such Asset was not owned by the Parent Guarantor or
such Subsidiary, and (b) shall exclude, in the case of a disposition, for such
period any Debt for Borrowed Money to which such Asset was subject to the extent
such Debt for Borrowed Money was repaid or otherwise terminated upon the
disposition of such Asset.
 
“Debtor Relief Laws” means any Bankruptcy Law, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
 
 
10

--------------------------------------------------------------------------------

 
 
“Debtor Subsidiary” has the meaning specified in Section 6.01(f).
 
“Deemed FF&E Reserve” means, with respect to any Asset or Assets for the
consecutive four fiscal quarters most recently ended, an amount equal to 4% of
the Gross Hotel Revenues for such fiscal period.
 
“Deemed Management Fee” means, with respect to any Asset for the consecutive
four fiscal quarters most recently ended, the greater of (i) an amount equal to
3.0% of the Gross Hotel Revenues of such Asset for such fiscal period and (ii)
all actual management fees payable in respect of such Asset during such fiscal
period.
 
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
 
“Default Rate” means a rate equal to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to Section 2.07(a)(i).
 
“Defaulting Lender” means, subject to Section 9.10(b), any Lender that (a) has
failed to (i) fund all or any portion of its Commitments within two Business
Days of the date any such Commitment was required to be funded by such Lender
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding the Advance has
not been satisfied (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such notice) or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lenders’ obligation to fund a Commitment hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within two Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Person.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
9.10(a)) upon delivery of written notice of such determination to the Borrower
and each Lender.
 
 
11

--------------------------------------------------------------------------------

 
 
“Designated Person” has the meaning specified in Section 4.01(x).
 
“Development Assets” means all Real Property acquired for development into Hotel
Assets that, in accordance with GAAP, would be classified as development
property on a Consolidated balance sheet of the Parent Guarantor and its
Subsidiaries.
 
“Dividend Payout Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) the sum of, without duplication, of all
dividends paid by the Parent Guarantor on account of any common stock or
preferred stock of the Parent Guarantor, except dividends payable solely in
additional Equity Interests of the same class, to (b) Funds From Operations, in
each case for the four consecutive fiscal quarters of the Parent Guarantor most
recently ended.
 
“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.
 
“ECP” means an eligible contract participant as defined in the Commodity
Exchange Act.
 
“Eligible Assignee” means (i) a Lender; (ii) an Affiliate or Fund Affiliate of a
Lender; (iii) a commercial bank organized under the laws of the United States,
or any State thereof, respectively, and having total assets in excess of
$500,000,000; (iv) a savings and loan association or savings bank organized
under the laws of the United States or any State thereof, and having total
assets in excess of $500,000,000; (v) a commercial bank organized under the laws
of any other country that is a member of the OECD or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
and having total assets in excess of $500,000,000, so long as such bank is
acting through a branch or agency located in the United States; (vi) the central
bank of any country that is a member of the OECD; (vii) a finance company,
insurance company or other financial institution or fund (whether a corporation,
partnership, trust or other entity) that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and having total assets in excess of $500,000,000; and (viii) any other Person
approved by the Administrative Agent, and, unless a Default has occurred and is
continuing at the time any assignment is effected pursuant to Section 9.07,
approved by the Borrower, each such approval not to be unreasonably withheld or
delayed; provided, however, that neither any Loan Party nor any Affiliate of a
Loan Party shall qualify as an Eligible Assignee under this definition; and
provided further that that neither a Defaulting Lender nor any Affiliate of a
Defaulting Lender shall qualify as an Eligible Assignee under this definition.
 
 
12

--------------------------------------------------------------------------------

 
 
“Environmental Action” means any enforcement action, suit, demand, demand
letter, claim of liability, notice of non-compliance or violation, notice of
liability or potential liability, investigation, enforcement proceeding, consent
order or consent agreement relating in any way to any Environmental Law, any
Environmental Permit or Hazardous Material or arising from alleged injury or
threat to health, safety or the environment, including, without limitation, (a)
by any governmental or regulatory authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any governmental or
regulatory authority or third party for damages, contribution, indemnification,
cost recovery, compensation or injunctive relief.
 
“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.
 
“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA); (d) the cessation of operations at a facility of any Loan Party or
any ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Loan Party or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a
lien under Section 302(f) of ERISA shall have been met with respect to any Plan;
(g) the adoption of an amendment to a Plan requiring the provision of security
to such Plan pursuant to Section 307 of ERISA; or (h) the institution by the
PBGC of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.
 
 
13

--------------------------------------------------------------------------------

 
 
“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
 
“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Administrative Agent.
 
“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, the average rate as shown in
Reuters Screen LIBOR 01 Page (or any successor service, or if such Person no
longer reports such rate as determined by Administrative Agent, by another
commercially available source providing such quotations approved by
Administrative Agent) at which deposits in U.S. dollars are offered by first
class banks in the London Interbank Market at approximately 11:00 a.m. (London
time) on the day that is two (2) Business Days prior to the first day of such
Interest Period with a maturity approximately equal to such Interest Period and
in an amount approximately equal to the amount to which such Interest Period
relates, adjusted for reserves and taxes if required by future regulations.  If
such service or such other Person approved by Administrative Agent described
above no longer reports such rate or Administrative Agent determines in good
faith that the rate so reported no longer accurately reflects the rate available
to Administrative Agent in the London Interbank Market, Eurodollar Rate Advances
shall accrue interest at the Base Rate plus the Applicable Margin for Base Rate
Advances.  For any period during which a Eurodollar Rate Percentage shall apply,
the Eurodollar Rate with respect to Eurodollar Rate Advances shall be equal to
the amount determined above divided by an amount equal to 1 minus the Eurodollar
Rate Reserve Percentage.
 
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).
 
“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable three Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in Cleveland, Ohio with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.
 
 
14

--------------------------------------------------------------------------------

 
 
“Events of Default” has the meaning specified in Section 6.01.
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guaranty of such Guarantor becomes effective with respect to such
related Swap Obligation.
 
“Excluded Taxes” has the meaning specified in Section 2.12(a).
 
“Existing Debt” means Indebtedness of each Loan Party and its Subsidiaries
outstanding on the Closing Date.
 
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 10, 2013, among Borrower, Parent Guarantor, the other guarantors party
thereto, Deutsche Bank AG New York Branch, as administrative agent, and the
other lenders party thereto, as amended, supplemented or otherwise modified to
date.
 
“Facility” means the Term Loan Facility.
 
“Facility Exposure” means, at any date of determination, the sum of (a) the
aggregate principal amount of all outstanding Advances, plus (b) all Obligations
of the Loan Parties in respect of Guaranteed Hedge Agreements, valued at the
Agreement Value thereof.
 
“FATCA” means sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with, any
current or future regulations or official interpretations thereof, and any
agreement entered into pursuant to section 1471(b) of the Internal Revenue
Code).
 
“Federal Funds Rate” means, for any period, the rate per annum (rounded upward
to the nearest one-hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of Cleveland on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate.”
 
“Fee Letter” means the fee letter dated as of March 10, 2015 among the Parent
Guarantor, KeyBank, Regions Bank, KCM and Regions Capital Markets, as the same
may be amended from time to time.
 
“FF&E” means all “furniture, furnishings and equipment” (as such phrase is
commonly understood in the hotel industry) and all appurtenances and additions
thereto and substitutions or replacements thereof owned by the applicable Loan
Party and now or hereafter attached to, contained in or used in connection with
the use, occupancy, operation or maintenance of the applicable Hotel Asset,
including, without limitation, any and all fixtures, furnishings, equipment,
furniture, and other items of tangible personal property, appliances, machinery,
equipment, signs, artwork (including paintings, prints, sculpture and other fine
art), office furnishings and equipment, guest room furnishings, and specialized
equipment for kitchens, laundries, drying, bars, restaurants, spas, public
rooms, health and recreational facilities, linens, dishware, two-way radios, all
partitions, screens, awnings, shades, blinds, rugs, carpets, hall and lobby
equipment, heating, lighting, plumbing, ventilating, refrigerating,
incinerating, elevators, escalators, air conditioning and communication plants
or systems with appurtenant fixtures, vacuum cleaning systems, call or beeper
systems, security systems, sprinkler systems and other fire prevention and
extinguishing apparatus and materials; generators, boilers, compressors and
engines; gas and electric machinery and equipment; facilities used to provide
utility services; garbage disposal machinery or equipment; communication
apparatus, including television, radio, music, and cable antennae and systems;
attached floor coverings, window coverings, curtains, drapes and rods; storm
doors and windows; stoves, refrigerators, dishwashers and other installed
appliances; attached cabinets; trees, plants and other items of landscaping;
visual and electronic surveillance systems; and swimming pool heaters and
equipment, fuel, water and other pumps and tanks; irrigation equipment;
reservation system computer and related equipment; all equipment, manual,
mechanical or motorized, for the construction, maintenance, repair and cleaning
of, parking areas, walks, underground ways, truck ways, driveways, common areas,
roadways, highways and streets and all equipment, fixtures, furnishings, and
articles of personal property now or hereafter attached to or used in or about
any such Hotel Asset which is or may be used in or related to the planning,
development, financing or operation thereof and all renewals of or replacements
or substitutions for any of the foregoing.
 
 
15

--------------------------------------------------------------------------------

 
 
“Fiscal Year” means a fiscal year of the Parent Guarantor and its Consolidated
Subsidiaries ending on December 31 in any calendar year.
 
“Franchise Agreements” means (a) the Franchise Agreements set forth on Part IV
of Schedule 4.01(p) hereto, and (b) any Franchise Agreement in respect of a
Hotel Asset entered into after the Closing Date in compliance with Section
5.01(q).
 
“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is advised or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
“Funds From Operations” means, with respect to the Parent Guarantor, net income
(computed in accordance with GAAP), excluding gains (or losses) from sales of
property and extraordinary and unusual items, plus depreciation and
amortization, and after adjustments for unconsolidated Joint
Ventures.  Adjustments for unconsolidated Joint Ventures will be calculated to
reflect funds from operations on the same basis.
 
“GAAP” has the meaning specified in Section 1.03.
 
“Good Faith Contest” means the contest of an item as to which:  (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP and (c) the failure to pay or comply with such contested item during the
period of such contest could not reasonably be expected to result in a Material
Adverse Effect.
 
 
16

--------------------------------------------------------------------------------

 
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Gross Hotel Revenues” means all revenues and receipts of every kind derived
from operating such Asset or Assets, as the case may be, and parts thereof,
including, without limitation, income (from both cash and credit transactions),
before commissions and discounts for prompt or cash payments, from rentals or
sales of rooms, stores, offices, meeting space, exhibit space, or sales space of
every kind (including rentals from timeshare marketing and sales desks);
license, lease, and concession fees and rentals (not including gross receipts of
licensees, lessees, and concessionaires); net income from vending machines;
health club membership fees; food and beverage sales; parking; sales of
merchandise (other than proceeds from the sale of FF&E no longer necessary to
the operation of such Asset or Assets); service charges, to the extent not
distributed to the employees at such Asset or Assets as, or in lieu of,
gratuities; and proceeds, if any, from business interruption or other loss of
income insurance; provided, however, that Gross Hotel Revenues shall not include
gratuities to employees of such Asset or Assets; federal, state, or municipal
excise, sales, use, or similar taxes collected directly from tenants, patrons,
or guests or included as part of the sales price of any goods or services;
insurance proceeds (other than proceeds from business interruption or other loss
of income insurance); condemnation proceeds; or any proceeds from any sale of
such Asset or Assets.
 
“Guaranteed Hedge Agreement” means any Hedge Agreement required or permitted
under Article V that is entered into by and between any Loan Party and any Hedge
Bank.
 
“Guaranteed Obligations” has the meaning specified in Section 7.01.
 
“Guarantor Deliverables” means each of the items set forth in Section 5.01(j).
 
“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements required to be delivered pursuant
to Section 5.01(j), Section 5.01(x) or Section 7.05.
 
“Guaranty Supplement” means a supplement entered into by an Additional Guarantor
in substantially the form of Exhibit D hereto.
 
“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, radon gas and mold and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.
 
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.
 
 
17

--------------------------------------------------------------------------------

 
 
“Hedge Bank” means any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to a Guaranteed Hedge Agreement.
 
“Hotel Asset” means Real Property (other than any Joint Venture Asset) that
operates or is intended to be operated as a hotel, resort or other lodging for
transient use of rooms or is a structure from which a hotel, resort or other
lodging for transient use of rooms is operated or intended to be operated.
 
“Increase Date” has the meaning specified in Section 2.17(a).
 
“Increasing Lender” has the meaning specified in Section 2.17(b).
 
“Indebtedness” of any Person means the sum of (without duplication) (i) all Debt
for Borrowed Money and for the deferred purchase price of property or services
(excluding ordinary payable and accrued expenses and deferred purchase price
which is not yet a liquidated sum), (ii) the aggregate amount of all Capitalized
Leases Obligations, (iii) all indebtedness of the types described in clause (i)
or (ii) of this definition of Persons other than the Parent Guarantor and its
Consolidated Subsidiaries secured by any Lien on any property owned by the
Parent Guarantor or any of its Consolidated Subsidiaries, whether or not such
indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be the outstanding principal amount (or maximum
principal amount, if larger) of such indebtedness or, if not stated or if
indeterminable, in an amount equal to the fair market value of the property to
which such Lien relates, as determined in good faith by such Person), (iv) all
Contingent Obligations, and (v) the net termination value (if negative) of all
indebtedness in respect of Hedge Agreements;
 
“Indemnified Costs” has the meaning specified in Section 8.05(a).
 
“Indemnified Party” has the meaning specified in Section 7.06(a).
 
“Indemnified Taxes” has the meaning specified in Section 2.12(a).
 
“Information” has the meaning specified in Section 9.11.
 
“Initial Extension of Credit” means the Borrowing at the Closing Date.
 
“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.
 
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
 
“Interest Expense” means, with respect to a Person for a given period, without
duplication, (a) total interest expense of such Person, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period, plus
(b) such Person’s JV Pro Rata Share of Interest Expense of its Joint Venture for
such period.  Interest Expense shall include the interest component of
Obligations in respect of Capitalized Leases and shall exclude the amortization
of any deferred financing fees.
 
 
18

--------------------------------------------------------------------------------

 
 
“Interest Period” means for each Eurodollar Rate Advance comprising part of the
same Borrowing, (i) the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the first day of the month corresponding
to the duration of the Interest Period selected by the Borrower pursuant to the
following sentence, and (ii) thereafter, each subsequent period commencing on
the last day of the immediately preceding Interest Period and ending on the
first day of the month corresponding to the duration of the Interest Period
selected by the Borrower pursuant to the following sentence.  The duration of
each such Interest Period shall be one, two, three or six months, as the
Borrower may, upon notice received by the Administrative Agent not later than
12:00 Noon (Cleveland, Ohio time) on the third Business Day prior to the first
day of such Interest Period, select; provided, however, that:
 
(a) the Borrower may not select any Interest Period with respect to any such
Term Loan Advance that ends after the Termination Date;
 
(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration; and
 
(c) whenever the last day of any such Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; and
 
(d) whenever the first day of any such Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
 
“Investment” means (a) any loan or advance to any Person, any purchase or other
acquisition of any Equity Interests or Indebtedness or the assets comprising a
division or business unit or a substantial part or all of the business of any
Person, any capital contribution to any Person or any other direct or indirect
investment in any Person, including, without limitation, any acquisition by way
of a merger or consolidation and any arrangement pursuant to which the investor
incurs Indebtedness of the types referred to in clause (iii) or (iv) of the
definition of “Indebtedness” in respect of any Person, and (b) the purchase or
other acquisition of any real property.
 
“Joint Venture” means any joint venture (a) in which the Parent Guarantor or any
of its Subsidiaries holds any Equity Interest, (b) that is not a Subsidiary of
the Parent Guarantor or any of its Subsidiaries and (c) the accounts of which
would not appear on the Consolidated financial statements of the Parent
Guarantor.
 
“Joint Venture Assets” means, with respect to any Joint Venture at any time, the
assets owned by such Joint Venture at such time.
 
 
19

--------------------------------------------------------------------------------

 
 
“JV Pro Rata Share” means, with respect to any Subsidiary of a Person (other
than a wholly-owned Subsidiary) or any Joint Venture of a Person, the greater of
(a) such Person’s relative nominal direct and indirect ownership interest
(expressed as a percentage) in such Subsidiary or Joint Venture or (b) such
Person’s relative direct and indirect economic interest (calculated as a
percentage) in such Subsidiary or Joint Venture, in each case determined in
accordance with the applicable provisions of the declaration of trust, articles
or certificate of incorporation, articles of organization, partnership
agreement, joint venture agreement or other applicable organizational document
of such Subsidiary or Joint Venture.
 
“KCM” has the meaning specified in the recital of parties to this Agreement.
 
“KeyBank” has the meaning specified in the recital of parties to this Agreement.
 
“Lender Party” means any Lender.
 
“Lenders” means the Initial Lenders, each Acceding Lender that shall become a
party hereto pursuant to Section 2.17 and each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.
 
“Leverage Ratio” means, at any date of determination, the ratio of Total
Indebtedness to Consolidated EBITDA as at the end of the most recently ended
fiscal quarter of the Parent Guarantor for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be.
 
“Leverage Ratio Increase Election” means an election by notice from the Borrower
to the Administrative Agent to increase the maximum Leverage Ratio in accordance
with the proviso in Section 5.04(a)(i), which election may only be made
contemporaneously with the closing of a Specified Acquisition and shall
otherwise be subject to the limitations set forth in such proviso.
 
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
 
“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Fee Letter,
(d) each Guaranty Supplement, (e) each Guaranteed Hedge Agreement, and (f) each
other document or instrument now or hereafter executed and delivered by a Loan
Party in connection with, pursuant to or relating to this Agreement; in each
case as the same may be amended, supplemented or otherwise modified from time to
time.
 
“Loan Parties” means the Borrower and the Guarantors.
 
“Management Agreements” means (a) the Management Agreements set forth on Part
III of Schedule 4.01(p) hereto (as supplemented from time to time in accordance
with the provisions hereof), and (b) any Management Agreement in respect of an
Unencumbered Asset entered into after the Closing Date in compliance with
Section 5.01(p).
 
 
20

--------------------------------------------------------------------------------

 
 
“Margin Stock” has the meaning specified in Regulation U.
 
“Material Adverse Change” means a material adverse change in the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrower, the Guarantors and their
respective Subsidiaries, taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrower, the Guarantors and their
respective Subsidiaries, taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender Party under any Loan Document, (c) the
ability of any Loan Party to perform its Obligations under any Loan Document to
which it is or is to be a party, or (d) the value, use or ability to sell or
refinance any Unencumbered Asset.
 
“Material Contract” means each contract to which the Borrower or any of its
Subsidiaries is a party involving aggregate consideration payable to or by the
Borrower or such Subsidiary in an amount of $5,000,000 or more per annum or
otherwise material to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Borrower and its
Subsidiaries, taken as a whole.  Without limitation of the foregoing, the
Operating Leases, the Management Agreements and the Franchise Agreements shall
be deemed to comprise Material Contracts hereunder.
 
“Material Debt” means (a) Recourse Debt of the Borrower that is outstanding in a
principal amount (or, in the case of any Hedge Agreement, an Agreement Value) of
$15,000,000 or more, either individually or in the aggregate, (b) any other
Indebtedness of any Loan Party or any Subsidiary of a Loan Party (other than
Indebtedness described in clause (c) below) that is outstanding in a principal
amount (or, in the case of any Hedge Agreement, an Agreement Value) of
$75,000,000 or more, either individually or in the aggregate, or (c) any
Unsecured Indebtedness (including, without limitation, the indebtedness under
the Existing Credit Agreement) of the Parent Guarantor or any of its
Subsidiaries; in each case (i) whether or not the primary obligation of the
applicable obligor, (ii) whether the subject of one or more separate debt
instruments or agreements, and (iii) exclusive of Indebtedness outstanding under
this Agreement.  For the avoidance of doubt, Material Debt may include
Refinancing Debt to the extent comprising Material Debt as defined herein.
 
“Material Litigation” has the meaning specified in Section 3.01(e).
 
“Material Renovation” means any renovation of an Unencumbered Asset the
completion of which causes 25% or more of the rooms located in such Asset to be
unavailable for use for a period of forty-five (45) consecutive days or longer.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
 
 
21

--------------------------------------------------------------------------------

 
 
“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and at least one Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.
 
“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person; provided,
however, that (a) an agreement that conditions a Person’s ability to encumber
its assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge, and (b) a provision in any agreement governing
unsecured Indebtedness generally prohibiting the encumbrance of assets shall not
constitute a Negative Pledge so long as such provision is generally consistent
with a comparable provision of the Loan Documents.
 
“Net Operating Income” means the amount obtained by subtracting Operating
Expenses from Operating Income, in each case for consecutive four fiscal
quarters most recently ended.
 
“New Property” means each Hotel Asset acquired by the Parent Guarantor or any
Subsidiary or any Joint Venture (as the case may be) from the date of
acquisition for a period of four full fiscal quarters after the acquisition
thereof; provided, however, that, upon the Seasoned Date for any New Property
(or any earlier date selected by the Borrower), such New Property shall be
converted to a Seasoned Property and shall cease to be a New Property.
 
“Non-Consenting Lender” has the meaning specified in Section 9.01(b).
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Non-Recourse Debt” means Debt for Borrowed Money with respect to which recourse
for payment is limited to (a) any building(s) or parcel(s) of real property and
any related assets encumbered by a Lien securing such Debt for Borrowed Money
and/or (b) (i) the general credit of the Property-Level Subsidiary that has
incurred such Debt for Borrowed Money, and/or the direct Equity Interests
therein and/or (ii) the general credit of the immediate parent entity of such
Property-Level Subsidiary, provided that such parent entity’s assets consist
solely of Equity Interests in such Property-Level Subsidiary, it being
understood that the instruments governing such Debt for Borrowed Money may
include customary carve-outs to such limited recourse (any such customary
carve-outs or agreements limited to such customary carve-outs, being a
“Customary Carve-Out Agreement”) such as, for example, personal recourse to the
Parent Guarantor or any Subsidiary of the Parent Guarantor for fraud,
misrepresentation, misapplication or misappropriation of cash, waste,
environmental claims, damage to properties, non-payment of taxes or other liens
despite the existence of sufficient cash flow, interference with the enforcement
of loan documents upon maturity or acceleration, voluntary or involuntary
bankruptcy filings, violation of loan document prohibitions against transfer of
properties or ownership interests therein and liabilities and other
circumstances customarily excluded by lenders from exculpation provisions and/or
included in separate indemnification and/or guaranty agreements in non-recourse
financings of real estate.  For the avoidance of doubt, Debt for Borrowed Money
that refinances Existing Debt shall be permitted as Non-Recourse Debt, so long
as such Debt for Borrowed Money meets all the requirements of Non-Recourse Debt.
 
 
22

--------------------------------------------------------------------------------

 
 
“Note” shall mean a promissory note of the Borrower payable to the order of any
Term Loan Lender, in substantially the form of Exhibit A hereto, evidencing the
indebtedness of the Borrower to such Lender under the Term Loan Facility.
 
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
 
“NPL” means the National Priorities List under CERCLA.
 
“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section
6.01(f).  Without limiting the generality of the foregoing, the Obligations of
any Loan Party under the Loan Documents include (a) the obligation to pay
principal, interest, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by such Loan Party under any Loan Document
and (b) the obligation of such Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender Party, in its sole discretion, may elect to
pay or advance on behalf of such Loan Party, provided that in no event shall the
Obligations of the Loan Parties under the Loan Documents include the Excluded
Swap Obligations.
 
“OECD” means the Organization for Economic Cooperation and Development.
 
“OFAC” has the meaning specified in Section 4.01(x).
 
“Operating Expenses” means, with respect to any Unencumbered Asset for any
applicable measurement period, the actual costs and expenses of owning,
operating, managing, and maintaining such Unencumbered Asset during such period,
including, without limitation, repairs, real estate and chattel taxes and bad
debt expenses, but excluding (i) depreciation or amortization or other noncash
items, (ii) the principal of and interest on Debt for Borrowed Money, (iii)
income taxes or other taxes in the nature of income taxes, (iv) distributions to
the shareholders, members or partners of the Unencumbered Asset owner and (v)
capital expenditures, payments (without duplication) for FF&E or into FF&E
reserves or management fees actually paid or payable during such period, all as
determined in accordance with GAAP.
 
“Operating Income” means, with respect to any Unencumbered Asset for any
applicable measurement period, all income received from any Person during such
period in connection with the ownership or operation of the Property, including,
without limitation, (i) the Gross Hotel Revenues, (ii) all amounts payable
pursuant to any reciprocal easement and/or operating agreements, covenants,
conditions and restrictions, condominium documents and similar agreements
affecting such Unencumbered Asset (but excluding any management agreements), and
(iii) condemnation awards to the extent that such awards are compensation for
lost rent allocable to such period, all as determined in accordance with GAAP.
 
 
23

--------------------------------------------------------------------------------

 
 
“Operating Lease” means any operating lease of an Unencumbered Asset between the
applicable Loan Party that owns such Unencumbered Asset (whether in fee simple
or subject to a Qualifying Ground Lease) and the applicable TRS Lessee that
leases such Unencumbered Asset, as each may be amended, restated, supplemented
or otherwise modified from time to time.
 
“Original TL Principal Amount” shall mean the original principal amount of the
Term Loan (i.e., $125,000,000).
 
“Other Taxes” has the meaning specified in Section 2.12(b).
 
“Parent Guarantor” has the meaning specified in the recital of parties to this
Agreement.
 
“Participant Register” has the meaning specified in Section 9.07(g).
 
“Patriot Act” has the meaning specified in Section 9.13.
 
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
 
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for taxes, assessments and governmental charges or levies
not yet due and payable; (b) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens
arising in the ordinary course of business securing obligations that (i) are not
overdue for a period of more than 30 days or are otherwise subject to a Good
Faith Contest and (ii) individually or together with all other Permitted Liens
outstanding on any date of determination do not materially adversely affect the
use of the property to which they relate; (c) pledges or deposits to secure
obligations under workers’ compensation or unemployment laws or similar
legislation or to secure public or statutory obligations; (d) easements, zoning
restrictions, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use or value of such property for its present
purposes; and (e) Tenancy Leases.
 
“Permitted Recourse Debt” means Recourse Debt that is either (a) Unsecured
Indebtedness that does not result in a Default or an Event of Default under the
financial covenants set forth in Section 5.04(b) provided that the aggregate
principal amount of any such Unsecured Indebtedness that has a scheduled
maturity date or commitment termination date prior to the one year anniversary
of the latest Termination Date under the Credit Agreement (taking into account
any extensions thereof) shall in no event exceed $125,000,000, or (b)
Indebtedness (i) secured by (x) a Lien on the Equity Interests of a
Property-Level Subsidiary that directly or indirectly does not hold any fee or
leasehold interest in any Unencumbered Asset, or (y) a mortgage Lien granted by
such Property-Level Subsidiary, as mortgagor, pursuant to the terms of the loan
documents evidencing such Recourse Debt, (ii) in an aggregate principal amount
not to exceed 10% of Total Asset Value at any time outstanding, and (iii) that
does not result in Default or Event of Default under the financial covenants set
forth in Sections 5.04(a)(v) and 5.04(a)(vi).
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
 
24

--------------------------------------------------------------------------------

 
 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Post Petition Interest” has the meaning specified in Section 7.07(b).
 
“Potential Unencumbered Asset” means a Hotel Asset that is (i) owned by a
Subsidiary Guarantor on the date hereof and (ii) that meets all of the
Unencumbered Asset Pool Conditions other than clauses (f) and (g) of the
definition of Unencumbered Asset Pool Conditions.
 
“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.
 
“Prepayment Consideration” has the meaning specified in Section 2.06(a).
 
“Pro Forma EBITDA” means, for any Asset, an amount equal to 90% of such Asset’s
forecasted EBITDA for the first four full fiscal quarters of such Asset’s
operation (following the fiscal quarter during which such Asset opens, in the
case of a newly built Asset, or re-opens, in the case of a repositioned Asset),
as determined by the Parent Guarantor and calculated in a manner consistent with
the definition of Consolidated EBITDA and as reasonably approved by the
Administrative Agent; provided, however, that (a) Pro Forma EBITDA for the
fourth full fiscal quarter of such Asset’s operation shall be adjusted to be (x)
the amount of Pro Forma EBITDA for such fourth full fiscal quarter multiplied by
(y) a fraction the numerator of which is the number of days in the fiscal
quarter during which such Asset opens or re-opens, as applicable, from and
including the first day of such fiscal quarter to but excluding the opening or
re-opening date of such Asset, as applicable, and the denominator of which is
the total number of days in such fiscal quarter during which such Asset opens or
re-opens, and (b) Pro Forma EBITDA shall be adjusted on the last day of each
fiscal quarter, beginning with the last day of the first full fiscal quarter of
such Asset’s operation to remove the forecasted EBITDA attributable to such
fiscal quarter; and on the last day of the fourth full fiscal quarter of such
Asset’s operation, Pro Forma EBITDA for such Asset shall be equal to zero.  For
the avoidance of doubt, until such Asset has four full fiscal quarters of actual
Consolidated EBITDA, it is intended that Consolidated EBITDA include (1) the
actual Consolidated EBITDA attributable to such Asset for the period commencing
on the opening date or re-opening date, as applicable, for such Asset and ending
on the last date of the fiscal quarter during which such Asset opened or
re-opened and (2) a correspondingly adjusted amount of Pro Forma EBITDA for the
fourth full fiscal quarter of such Asset’s operation.
 
“Property-Level Subsidiary” means any Subsidiary of the Borrower or any Joint
Venture that holds a direct fee or leasehold interest in any single building (or
group of related buildings, including, without limitation, buildings pooled for
purposes of a Non-Recourse Debt financing) or parcel (or group of related
parcels, including, without limitation, parcels pooled for purposes of a
Non-Recourse Debt financing) of real property and related assets and not in any
other building or parcel of real property.
 
“Proposed Unencumbered Asset” has the meaning specified in Section 5.01(k).
 
“Proposed Increased Commitment” has the meaning specified in Section 2.17(b).
 
 
25

--------------------------------------------------------------------------------

 
 
“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Term Loan Commitment at such time (or, if the Term Loan
Commitments shall have expired, been fully funded or been terminated, such
Lender’s Facility Exposure at such time with respect to the Term Loan Facility)
and the denominator of which is the aggregate amount of the Lenders’ Term Loan
Commitments at such time (or, if the Term Loan Commitments shall have expired,
been fully funded or been terminated, the aggregate Facility Exposure at such
time with respect to the Term Loan Facility).
 
“Qualifying Ground Lease” means a ground lease of Real Property that is in full
force and effect and not subject to any default and that the Administrative
Agent determines, in its reasonable discretion, to be a financeable ground lease
and that contains the following terms and conditions:  (a) a remaining term
(exclusive of any unexercised extension options that are subject to terms or
conditions not yet agreed upon and specified in such ground lease or an
amendment thereto, other than a condition that the lessee not be in default
under such ground lease) of 30 years or more from the date the related Hotel
Asset becomes an Unencumbered Asset; (b) the right of the lessee to mortgage and
encumber its interest in the leased property without the consent of the lessor,
provided however, if the lessor’s consent is received, then this condition shall
be deemed satisfied; (c) the obligation of the lessor to give the holder of any
mortgage Lien on such leased property written notice of any defaults on the part
of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including the ability to sublease; and (e)
such other rights customarily required by mortgagees making a loan secured by
the interest of the holder of a leasehold estate demised pursuant to a ground
lease.
 
“Real Property” means all right, title and interest of the Borrower and each of
its Subsidiaries in and to any land and any improvements located thereon,
together with all equipment, furniture, materials, supplies, personal property
and all other rights and property in which such Person has an interest now or
hereafter located on or used in connection with such land and improvements, and
all appurtenances, additions, improvements, renewals, substitutions and
replacements thereof now or hereafter acquired by such Person.
 
“Recourse Debt” means Indebtedness for which the Parent Guarantor or any of its
Subsidiaries has personal or recourse liability in whole or in part, exclusive
of Non-Recourse Debt and any Indebtedness for which such personal or recourse
liability is limited to obligations under Customary Carve-Out Agreements, and
provided that no claim shall have been made under such Customary Carve-Out
Agreements.
 
“Reference Bank” means KeyBank.
 
“Refinancing Debt” means, with respect to any Indebtedness, any Indebtedness
extending the maturity of, or refunding or refinancing, in whole or in part,
such Indebtedness, provided that (a) the terms of any Refinancing Debt, and of
any agreement entered into and of any instrument issued in connection therewith,
(i) do not provide for any Lien on any Unencumbered Assets, and (ii) are not
otherwise prohibited by the Loan Documents, (b) the principal amount of such
Indebtedness shall not exceed the principal amount of the Indebtedness being
extended, refunded or refinances plus the amount of any applicable premium and
expenses, and (c) the other material terms, taken as a whole, of any such
Indebtedness are no less favorable in any material respect to the Loan Parties
or the Lender Parties than the terms governing the Indebtedness being extended,
refunded or refinanced.
 
 
26

--------------------------------------------------------------------------------

 
 
“Register” has the meaning specified in Section 9.07(d).
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“REIT” means a Person that is qualified to be treated for U.S. federal income
tax purposes as a real estate investment trust under Sections 856-860 of the
Internal Revenue Code.
 
“Replacement Lender” has the meaning specified in Section 9.01(b).
 
“Required Lenders” means, at any time, Lenders owed or holding greater than 50%
of the aggregate principal amount of the Advances outstanding at such time;
provided that should there be three (3) or fewer Lenders, Required Lenders shall
mean all Lenders that are Non-Defaulting Lenders.  For purposes of this
definition, any of the foregoing amounts owed to or held by any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.
 
“Responsible Officer” means, with respect to any Loan Party, any officer of, or
any officer of any general partner or managing member of, such Loan Party, which
Officer has (a) responsibility for performing the underlying function that is
the subject of the action required of such officer hereunder, or (b) supervisory
responsibility for such an officer.
 
“Restricted Payments” has the meaning specified in Section 5.02(g).
 
“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw-Hill
Financial, Inc., and any successor thereto.
 
“Sanctions Laws” has the meaning set forth in Section 4.01(x).
 
“Sale and Leaseback Transaction” shall mean any arrangement with any Person
providing for the leasing by the Parent Guarantor or any of its Subsidiaries of
any Real Property that has been sold or transferred or is to be sold or
transferred by the Parent Guarantor or such Subsidiary, as the case may be, to
such Person.
 
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.
 
“Seasoned Date” means, with respect to each Hotel Asset acquired by the Parent
Guarantor or any Subsidiary or any Joint Venture (as the case may be), the date
which is four full fiscal quarters after the acquisition date thereof.
 
“Seasoned Property” means each Hotel Asset acquired by the Parent Guarantor or
any Subsidiary or any Joint Venture (as the case may be) which has been owned
for a period of more than four full fiscal quarters after the acquisition
thereof.
 
 
27

--------------------------------------------------------------------------------

 
 
“Secured Indebtedness” means, with respect to Parent Guarantor and its
Subsidiaries as of a given date, the portion of Total Indebtedness that is
secured in any manner by any Lien on any property or any Equity Interests in
direct or indirect Subsidiaries of the Parent Guarantor.
 
“Secured Recourse Indebtedness” means the portion of Secured Indebtedness that
is not Non-Recourse Debt.
 
“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.
 
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and no Person other than the Loan Parties and the ERISA
Affiliates or (b) was so maintained and in respect of which any Loan Party or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
 
“Smith Travel Research” means Smith Travel Research or a substitute lodging
industry research company proposed by the Borrower and approved by the
Administrative Agent.
 
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going-concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going-concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time (including, without limitation, after taking
into account appropriate discount factors for the present value of future
contingent liabilities), represents the amount that can reasonably be expected
to become an actual or matured liability.
 
“Specified Acquisition” means an acquisition of a portfolio of Hotel Assets
(whether by purchasing such properties directly or by acquiring an entity or
entities that owns such properties) with a minimum gross purchase price of
$150,000,000.
 
“Specified Operating Lessees” means each of Summit Hotel TRS 075, LLC; Summit
Hotel TRS 081, LLC; and Summit Hotel TRS 095, LLC.
 
“Subordinated Obligations” has the meaning specified in Section 7.07.
 
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) 50% or more of
(a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
 
 
28

--------------------------------------------------------------------------------

 
 
“Subsidiary Guarantor” has the meaning specified in the recital of parties to
this Agreement.
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
 
“Taxes” has the meaning specified in Section 2.12(a).
 
“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Borrower or any of its
Subsidiaries in its capacity as a lessor or a similar capacity in the ordinary
course of business that do not materially and adversely affect the use of the
Real Property encumbered thereby for its intended purpose (excluding any lease
entered into in connection with a Sale and Leaseback Transaction).
 
“Term Loan” shall mean the term loan to the Borrower from the Term Loan Lenders
in the Original TL Principal Amount, as the same may be increased as provided in
Section 2.17.
 
“Term Loan Advance” has the meaning specified in Section 2.01.
 
“Term Loan Commitment” means, (a) with respect to any Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Term Loan Commitment”, or (b) if such Lender has entered into one or
more Assignment and Acceptances, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.07(d) as such
Lender’s “Term Loan Credit Commitment”, or as such amount may be increased
pursuant to Section 2.17, and as such amount may be reduced at or prior to such
time pursuant to Section 2.05.  The aggregate Term Loan Commitments of the
Lenders on the Closing Date shall be $125,000,000.
 
“Term Loan Facility” shall mean, at any time, the aggregate amount of the Term
Loan Commitments at such time.
 
“Term Loan Lender” means a Lender having a Term Loan Commitment, whether funded
or unfunded.
 
“Termination Date” means the earlier of (i) April 7, 2022, and (ii) the date of
termination in whole of the Term Loan Commitments pursuant to Section 6.01.
 
“Test Date” means (a) the last day of each fiscal quarter of the Parent
Guarantor for which financial statements are required to be delivered pursuant
to Sections 5.03(b) or (c), as the case may be, (b) the date of each Advance,
(c) the date of the addition of any Proposed Unencumbered Asset to the
Unencumbered Asset Pool pursuant to Section 5.01(k), (d) the effective date of
any merger permitted under Section 5.02(d), and (e) the effective date of any
Transfer permitted under Section 5.02(e)(ii)(C).
 
 
29

--------------------------------------------------------------------------------

 
 
“Total Asset Value” means, without duplication, the sum of (a) the following
amounts with respect to the following assets owned by the Parent Guarantor or
any of its Subsidiaries:  (i) for each Seasoned Property, (x) (1) the Adjusted
NOI for such Seasoned Property for the four quarters most recently ended prior
to such date of determination divided by (2) the applicable Capitalization Rate,
and (y) for each New Property, the acquisition cost of such New Property (until
the Seasoned Date, or earlier at the Borrower’s election); (ii) the amount of
all Unrestricted Cash and Cash Equivalents held by the Borrower and all
Guarantors; and (iii) the undepreciated book value of all Development Assets and
Unimproved Land; plus (b) (i) the applicable JV Pro Rata Share of any Joint
Venture of the Parent Guarantor of any asset described in clause (a) above and
(ii) the gross book value of any Investments consisting of loans, advances and
extensions of credit to any Person permitted under 5.02(f)(iv)(C); provided,
however, that the following asset concentration restrictions shall apply to the
calculation of Total Asset Value:  (x) the maximum value allocable to Joint
Venture Assets shall not exceed 10% of Total Asset Value; (y) the maximum value
allocable to Development Assets shall not exceed 10% of Total Asset Value based
on the total budgeted costs attributable to such Development Assets; and (z) the
maximum value allocable to Unimproved Land shall not exceed 2.5% of Total Asset
Value (provided further that in each case, to the extent such limitation is
exceeded, the value of such assets shall be removed from the calculation of the
Total Asset Value to the extent of such excess).
 
“Total Unencumbered Asset Value” means, at any date of determination, the sum of
the Unencumbered Asset Values of all Unencumbered Assets; provided, however,
that no less than twenty (20) Hotel Assets must, at all times, qualify as
Unencumbered Assets or the Total Unencumbered Asset Value shall be deemed to be
zero ($0.00).
 
“Total Indebtedness” means, at any date of determination, all Consolidated
Indebtedness of the Parent Guarantor and its Subsidiaries as at the end of the
most recently ended fiscal quarter of the Parent Guarantor for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be, plus the JV Pro Rata Share of
Indebtedness of any Joint Venture.
 
“Transfer” has the meaning specified in Section 5.02(e)(i).
 
“TRS Holdco” means Summit Hotel TRS, Inc.
 
“TRS Lessee” means a lessee of an Unencumbered Asset pursuant to an Operating
Lease.
 
“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.
 
“Unencumbered Adjusted NOI” means aggregate Adjusted NOI for all Unencumbered
Assets.
 
“Unencumbered Asset Designation Package” means, with respect to any Proposed
Unencumbered Asset, the following items, each in form and substance satisfactory
to the Administrative Agent and in sufficient copies for each Lender:  (a) a
description of such Asset in detail satisfactory to the Administrative Agent,
(b) a projected cash flow analysis of such Asset, (c) a statement of operating
expenses for such Asset for the immediately preceding 36 consecutive calendar
months, or such shorter period that the Asset has been open for business, (d) an
operating expense and capital expenditures budget for such Asset for the next
succeeding 12 consecutive months, (e) the information with respect to such
Proposed Unencumbered Asset required pursuant to Section 3.01(a)(iii), and (f)
such other items relating to such Asset as Administrative Agent may reasonably
request.
 
 
30

--------------------------------------------------------------------------------

 
 
“Unencumbered Assets” means (a) the Hotel Assets listed on Schedule II hereto on
the Closing Date, (b) together with those Hotel Assets which are designated by
the Borrower and for which the applicable conditions (as may be determined by
the Administrative Agent in its sole discretion) in Section 3.01 and, if
applicable, Section 5.01(k) have been satisfied and as the Administrative Agent,
in its sole discretion, shall have elected to treat as Unencumbered Assets for
purposes of this Agreement, (c) but excluding, in each case, any such
Unencumbered Assets removed pursuant to Section 5.02(e)(ii)(C).
 
“Unencumbered Asset Pool” means all of the Unencumbered Assets.
 
“Unencumbered Asset Pool Conditions” means, with respect to any Unencumbered
Asset or Proposed Unencumbered Asset, that such Asset (a) is a Hotel Asset
located in the United States of America; (b) is a limited service, select
service or full service hotel that is rated “upscale”, “upper midscale”,
“midscale” or better by Smith Travel Research; (c) is wholly-owned directly or
indirectly by the Borrower either in fee simple absolute or subject to a
Qualifying Ground Lease and is leased to the applicable TRS Lessee (which is
wholly-owned by TRS Holdco) pursuant to an Operating Lease; (d) is fully
operating, open to the public, and not under significant development,
redevelopment or Material Renovation; (e) is free of all material structural
defects or architectural deficiencies, title defects, environmental or other
material matters (including a casualty event or condemnation) that could
reasonably be expected to have a material adverse effect on the value, use or
ability to sell or refinance such Asset; (f) is operated by an Approved Manager
or any other property manager approved by the Administrative Agent pursuant to a
Management Agreement; (g) is operated under a nationally recognized brand
subject to a Franchise Agreement with an Approved Franchisor or any other
franchisor approved by the Required Lenders; (h) is not subject to mezzanine
Indebtedness financing; (i) is not, and no interest of the Borrower or any of
its Subsidiaries therein is, subject to any Lien (other than Permitted Liens) or
any Negative Pledge; and (j) is 100% owned by a Subsidiary Guarantor that
satisfies the requirements of Section 5.02(p) and (1) none of the Borrower’s or
the Parent Guarantor’s direct or indirect Equity Interests in such Subsidiary is
subject to any Lien (other than Permitted Liens) or any Negative Pledge and
(2)(x) on or prior to the date such Asset is added to the Unencumbered Asset
Pool, such Subsidiary shall have become a Guarantor hereunder, and (y) the
Borrower directly, or indirectly through a Subsidiary, has the right to take the
following actions without the need to obtain the consent of any Person:  (i) to
create Liens on such Asset and on the Equity Interests in such Subsidiary as
security for Indebtedness of the Borrower or such Subsidiary, as applicable, and
(ii) to sell, transfer or otherwise dispose of such Asset (provided that any
restrictions of the type described in the proviso in the definition of “Negative
Pledge” shall not be deemed to cause a failure to satisfy the conditions set
forth in (y)(i) and (ii) above); and (k) is assessed for real estate tax
purposes as one or more wholly independent tax lot or lots, separate from any
adjoining land or improvements not constituting a part of such lot or lots, and
no other land or improvements is assessed and taxed together with such Hotel
Asset or any portion thereof; provided, however, that if two Hotel Assets are
located on a single tax lot, the Borrower may elect to treat such Hotel Assets
for all purposes of this Agreement as one Hotel Asset, in which case, such Hotel
Asset shall be deemed to comply with this clause (k) and such two components of
such Hotel Asset shall be included in and removed from the Unencumbered Assets
simultaneously and both must meet all Unencumbered Asset Pool Conditions for
either component to qualify as an Unencumbered Asset.
 
 
31

--------------------------------------------------------------------------------

 
 
“Unencumbered Asset Value” means, with respect to any Unencumbered Asset, at any
date of determination
 
(a)           for each Seasoned Property, (i) the Adjusted NOI for such Seasoned
Property for the four quarters most recently ended prior to such date of
determination divided by (ii) the applicable Capitalization Rate, and
 
(b)           for each New Property, the acquisition cost of such New Property
(until the Seasoned Date, or earlier at the Borrower’s election).
 
“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.
 
“Unrestricted Cash and Cash Equivalents” means, with respect to any Person, cash
and Cash Equivalents of such Person that are free and clear of all Liens and not
subject to any restrictions on the use thereof to pay Indebtedness and other
obligations of such Person.
 
“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness.
 
“Unsecured Leverage Ratio” means, at any date of determination, the ratio of
Consolidated Unsecured Indebtedness of the Parent Guarantor to Unencumbered
Asset Value.
 
“Unsecured Leverage Ratio Increase Election” means an election by notice from
the Borrower to the Administrative Agent to increase the maximum Unsecured
Leverage Ratio in accordance with the proviso in Section 5.04(b)(i), which
election may only be made contemporaneously with the closing of a Specified
Acquisition and shall otherwise be subject to the limitations set forth in such
proviso.
 
“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or the election or appointment of persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.
 
“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability under applicable law.
 
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
 
 
32

--------------------------------------------------------------------------------

 
 
SECTION 1.02 Computation of Time Periods; Other Definitional Provisions.  In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.  References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.
 
SECTION 1.03 Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(g) (“GAAP”).
 
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
 
SECTION 2.01 The Advances.  Each Term Loan Lender severally agrees, on the terms
and conditions hereinafter set forth, to make advances (each, a “Term Loan
Advance”) to the Borrower in an amount equal to such Lender’s Term Loan
Commitment.  Each Borrowing shall consist of Term Loan Advances made
simultaneously by the Term Loan Lenders ratably according to their Term Loan
Commitments.  The Borrower may prepay Term Loan Advances pursuant to Section
2.06(a).  Subject to the terms and conditions of this Agreement, including
Section 2.17, the Term Loan shall be funded to the Borrower on the Closing Date;
provided, however, that all Term Loan Borrowings shall be subject to the
satisfaction of the conditions precedent set forth in Section 3.02.  The
Borrower shall not have the right to reborrow any portion of the Term Loan that
is repaid or prepaid.
 
SECTION 2.02 Making the Advances.
 
(a) Each Borrowing shall be made on notice, given not later than 12:00 Noon
(Cleveland, Ohio time) on the third Business Day prior to the date of the
proposed Borrowing in the case of a Borrowing consisting of Eurodollar Rate
Advances, or not later than 1:00 P.M. (Cleveland, Ohio time) on the date one
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Base Rate Advances, by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telex or telecopier.  Each such notice of a Borrowing (a “Notice of Borrowing”)
shall be by telephone, confirmed immediately in writing, or telex or telecopier
or e-mail, in each case in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurodollar Rate Advances,
initial Interest Period for each such Advance.  Each Lender shall, before 12:00
Noon (Cleveland, Ohio time) on the date of such Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances and 1:00 P.M. (Cleveland, Ohio
time) on the date of such Borrowing in the case of a Borrowing consisting of
Base Rate Advances, make available for the account of its Applicable Lending
Office to the Administrative Agent at the Administrative Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing in accordance
with the respective Commitments of such Lender and the other Lenders.  After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrower’s Account.
 
 
33

--------------------------------------------------------------------------------

 
 
(b) [Intentionally Omitted.]
 
(c) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $5,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.07(d)(ii), 2.09 or 2.10 and (ii) there may not be more than five
(5) separate Interest Periods in effect hereunder at any time.
 
(d) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower.  In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss, cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund the Advance to be made by such Lender as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.
 
(e) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under Section
2.07 to Advances comprising such Borrowing and (ii) in the case of such Lender,
the Federal Funds Rate.  If such Lender shall pay to the Administrative Agent
such corresponding amount, such amount so paid shall constitute such Lender’s
Advance as part of such Borrowing for all purposes.
 
(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
 
SECTION 2.03 [Intentionally Omitted.]
 
SECTION 2.04 Repayment of Advances.  The Borrower shall repay to the
Administrative Agent for the ratable account of the Term Loan Lenders on the
Termination Date in respect of the Term Loan Facility the aggregate outstanding
principal amount of the Term Loan Advances then outstanding.
 
 
34

--------------------------------------------------------------------------------

 
 
SECTION 2.05 Termination or Reduction of the Commitments.  The Term Loan
Facility shall be permanently reduced from time to time by the amount of each
payment or prepayment of principal made in respect of the Term Loan Facility.
 
SECTION 2.06 Prepayments.
 
(a) Optional.  The Borrower may, upon same day notice in the case of Base Rate
Advances and two Business Days’ notice in the case of Eurodollar Rate Advances,
in each case to the Administrative Agent stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given the Borrower
shall, prepay the outstanding aggregate principal amount of the Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the aggregate principal
amount prepaid and together with a prepayment premium, if applicable, for the
benefit of the Lenders in accordance with their Pro Rata Share in respect of the
principal amount of the Advances so prepaid in an amount equal to (i) two
percent (2%) of such principal amount of the Advances prepaid for any prepayment
made on or before April 7, 2016, and (ii) one percent (1%) of such principal
amount of the Advances prepaid for any prepayment made after April 7, 2016, and
on or before April 7, 2017 (the “Prepayment Consideration”); provided, however,
that (i) each partial prepayment shall be in an aggregate principal amount of
$5,000,000 or an integral multiple of $250,000 in excess thereof or, if less,
the amount of the Advances outstanding and (ii) if any prepayment of a
Eurodollar Rate Advance is made on a date other than the last day of an Interest
Period for such Advance, the Borrower shall also pay any amounts owing pursuant
to Section 9.04(c).  No Prepayment Consideration shall be required pursuant to
this paragraph in respect of any prepayment of such Advances made after April 7,
2017.  Administrative Agent and the Lenders shall not be obligated to accept any
prepayment of the Advances unless it is accompanied by the applicable Prepayment
Consideration.  Borrower acknowledges that the Prepayment Consideration is
bargained for consideration and is not a penalty.  Borrower recognizes that the
Lenders would incur substantial additional costs and expense in the event of a
prepayment of the Advances (including, without limitation, the loss of Lenders’
investment opportunity during the period from the prepayment date until the
Termination Date).  Borrower agrees that Lenders shall not, as a condition to
receiving the Prepayment Consideration, be obligated to actually reinvest the
amount prepaid in any obligation or in any other manner whatsoever.  If,
following the occurrence and during the continuance of any Event of Default,
Borrower shall tender payment of an amount sufficient to pay the Advances in
whole or in part on or before April 7, 2017, such tender by Borrower shall be
deemed to be a voluntary prepayment in the amount tendered and in such case
Borrower shall also pay to Administrative Agent, with respect to the amount
tendered, the applicable Prepayment Consideration.  Administrative Agent shall
not be obligated to accept any such tender unless it is accompanied by all
Prepayment Consideration due in connection therewith.
 
(b) Mandatory.
 
(i) The Borrower shall, if applicable, on each Business Day, prepay an aggregate
principal amount of the Term Loan Advances comprising part of the same
Borrowings in an amount sufficient, and only to the extent necessary to cause
(A) the Leverage Ratio not to exceed the applicable maximum Leverage Ratio set
forth in Section 5.04(a)(i) on such Business Day, (B) compliance with the
covenants in Section 5.04(b)(i) and (ii), and (C) the Facility Exposure not to
exceed the aggregate Commitments of the Lenders on such Business Day.
 
 
35

--------------------------------------------------------------------------------

 
 
(ii) All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid.
 
(c) No Reborrowing.  Any amount of Advances prepaid or otherwise repaid under
the Loan Documents may not be reborrowed (provided that such prepayment shall
not limit the terms of Section 2.17).
 
SECTION 2.07 Interest.
 
(a) Scheduled Interest.  The Borrower shall pay interest on the unpaid principal
amount of each Advance owing to each Lender from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:
 
(i) Base Rate Advances.  During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in respect of Base Rate
Advances in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December during such periods and on the
date such Base Rate Advance shall be Converted or paid in full.
 
(ii) Eurodollar Rate Advances.  During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in respect of
Eurodollar Rate Advances in effect on the first day of such Interest Period,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Eurodollar Rate Advance shall be Converted or paid
in full.
 
(b) Default Interest.  Upon the occurrence and during the continuance of any
Event of Default, the Borrower shall pay interest on (i) the unpaid principal
amount of each Advance owing to each Lender, payable in arrears on the dates
referred to in clause (a)(i) or (a)(ii) above and on demand, at a rate per annum
equal at all times to the lesser of the maximum rate permitted by applicable law
and the Default Rate and (ii) to the fullest extent permitted by law, the amount
of any interest, fee or other amount payable under the Loan Documents that is
not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable in arrears on the date such amount shall be paid
in full and on demand, at a rate per annum equal at all times to the Default
Rate.
 
(c) Notice of Interest Period and Interest Rate.  Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.09 or a notice of selection of an Interest Period pursuant to the
definition of “Interest Period”, the Administrative Agent shall give notice to
the Borrower and each Lender of the applicable Interest Period and the
applicable interest rate determined by the Administrative Agent for purposes of
clause (a)(i) or (a)(ii) above, and the applicable rate, if any, furnished by
each Reference Bank for the purpose of determining the applicable interest rate
under clause (a)(ii) above.
 
 
36

--------------------------------------------------------------------------------

 
 
(d) Interest Rate Determination.
 
(i) Reference Bank agrees to furnish to the Administrative Agent timely
information for the purpose of determining each Eurodollar Rate.
 
(ii) If the Reuters Screen LIBOR01 Page (or a successor page) is unavailable and
Reference Bank is not able to furnish timely information to the Administrative
Agent for determining the Eurodollar Rate for any Eurodollar Rate Advances,
 
(A) the Administrative Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Rate Advances,
 
(B) each such Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance (or if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance), and
 
(C) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.
 
SECTION 2.08 Fees.  The Borrower shall pay to the Administrative Agent and the
Arrangers for its own account the fees, in the amounts and on the dates, set
forth in the Fee Letter and such other fees as may from time to time be agreed
between the Borrower and the Administrative Agent or Arrangers.
 
SECTION 2.09 Conversion of Advances.
 
(a) Optional.  The Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 12:00 Noon (Cleveland, Ohio time) on the
third Business Day prior to the date of the proposed Conversion and subject to
the provisions of Sections 2.07 and 2.10, Convert all or any portion of the
Advances of one Type comprising the same Borrowing into Advances of the other
Type; provided, however, that any Conversion of Eurodollar Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurodollar Rate Advances, any Conversion of Base Rate Advances into
Eurodollar Rate Advances shall be in an amount not less than the minimum amount
specified in Section 2.02(c), no Conversion of any Advances shall result in more
separate Borrowings than permitted under Section 2.02(c), each Conversion of
Advances comprising part of the same Borrowing shall be made ratably among the
Lenders in accordance with their Commitments, and with respect to any proposed
Term Loan Borrowing consisting a Conversion of Base Rate Advances to Eurodollar
Rate Advances, such Conversion must occur only on the first day of an Interest
Period.  Each such notice of Conversion shall, within the restrictions specified
above, specify (i) the date of such Conversion, (ii) the Advances to be
Converted, and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for such Advances.  Each notice of
Conversion shall be irrevocable and binding on the Borrower.
 
 
37

--------------------------------------------------------------------------------

 
 
(b) Mandatory.
 
(i) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.
 
(ii) If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Lenders, whereupon each such
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance.
 
(iii) Upon the occurrence and during the continuance of any Event of Default,
(y) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (z) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.
 
SECTION 2.10 Increased Costs, Etc.
 
(a) If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender Party of agreeing to make or of making, funding or
maintaining Eurodollar Rate Advances (excluding, for purposes of this Section
2.10, any such increased costs resulting from (y), Taxes described in clauses
(ii) and (iii) of the definition of Excluded Taxes, Indemnified Taxes or Other
Taxes (as to which Section 2.12 shall govern) and (z) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which such Lender Party
is organized, has its Applicable Lending Office or otherwise has current or
former connections (other than such connections arising from such Lender Party’s
having executed, delivered, became a party to, performed its obligations under,
received or perfected a security interest under, engaged in any other
transactions pursuant to, or enforced any Loan Documents, or sold or assigned
any interest in any Obligations or Loan Document) or any political subdivision
thereof), then the Borrower shall from time to time, upon demand by such Lender
Party (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender Party additional amounts
sufficient to compensate such Lender Party for such increased cost; provided,
however, that a Lender Party claiming additional amounts under this Section
2.10(a) agrees to use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to designate a different Applicable
Lending Office if the making of such a designation would avoid the need for, or
reduce the amount of, such increased cost that may thereafter accrue and would
not, in the reasonable judgment of such Lender Party, be otherwise
disadvantageous to such Lender Party.  A certificate as to the amount of such
increased cost, submitted to the Borrower by such Lender Party, shall be
conclusive and binding for all purposes, absent manifest error.  Notwithstanding
anything to the contrary contained in this Agreement, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, as amended, and all requests, rules,
guidelines or directives thereunder or issued in connection therewith,
regardless of the date enacted, adopted or issued shall be deemed an
introduction or change of the type referred to in subclause (i) of this Section
2.10(a).
 
 
38

--------------------------------------------------------------------------------

 
 
(b) If any Lender Party determines that compliance with any law or regulation or
any guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender Party
or any corporation controlling such Lender Party and that the amount of such
capital or such liquidity requirement is increased by or based upon the
existence of such Lender Party’s commitment to lend hereunder and other
commitments of such type (or similar contingent obligations), then, upon demand
by such Lender Party or such corporation (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to the Administrative Agent for
the account of such Lender Party, from time to time as specified by such Lender
Party, additional amounts sufficient to compensate such Lender Party in the
light of such circumstances, to the extent that such Lender Party reasonably
determines such increase in capital or increase in liquidity to be allocable to
the existence of such Lender Party’s commitment to lend hereunder.  A
certificate as to such amounts submitted to the Borrower by such Lender Party
shall be conclusive and binding for all purposes, absent manifest error.
 
Notwithstanding anything to the contrary contained in this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended, and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, regardless of the date enacted, adopted or issued, and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements or the Basel Committee on Banking Supervision (or any successor or
similar authority) shall be deemed an introduction or change of the type
referred to in Section 2.10(a) and this Section 2.10(b).
 
(c) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Lenders of
making, funding or maintaining their Eurodollar Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each such Eurodollar Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lenders have determined
that the circumstances causing such suspension no longer exist.
 
(d) Notwithstanding any other provision of this Agreement, if the introduction
of or  any change in or in the interpretation of any law or regulation shall
make it unlawful, or any central bank or other Governmental Authority shall
assert that it is unlawful, for any Lender or its Eurodollar Lending Office to
perform its obligations hereunder to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances hereunder, then, on notice
thereof and demand therefor by such Lender to the Borrower through the
Administrative Agent, (i) each Eurodollar Rate Advance will automatically, upon
such demand, Convert into a Base Rate Advance and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended until the Administrative Agent shall notify the Borrower that such
Lender has determined that the circumstances causing such suspension no longer
exist; provided, however, that, before making any such demand, such Lender
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different Eurodollar Lending Office
if the making of such a designation would allow such Lender or its Eurodollar
Lending Office to continue to perform its obligations to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances and would
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender.
 
 
39

--------------------------------------------------------------------------------

 
 
SECTION 2.11 Payments and Computations.
 
(a) The Borrower shall make each payment hereunder and under the Notes,
irrespective of any right of counterclaim or set-off (except as otherwise
provided in Section 2.13), not later than 12:00 Noon (Cleveland, Ohio time) on
the day when due in U.S. dollars to the Administrative Agent at the
Administrative Agent’s Account in same day funds, with payments being received
by the Administrative Agent after such time being deemed to have been received
on the next succeeding Business Day.  The Administrative Agent shall promptly
thereafter cause like funds to be distributed (i) if such payment by the
Borrower is in respect of principal, interest, commitment fees, Prepayment
Consideration or any other Obligation then payable hereunder and under the Notes
to more than one Lender Party, to such Lender Parties for the account of their
respective Applicable Lending Offices ratably in accordance with the amounts of
such respective Obligations then payable to such Lender Parties and (ii) if such
payment by the Borrower is in respect of any Obligation then payable hereunder
to one Lender Party, to such Lender Party for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement.  Upon any Acceding Lender becoming a Lender hereunder as a result of
a Commitment Increase pursuant to Section 2.17 and upon the Administrative
Agent’s receipt of such Lender’s Accession Agreement and recording of
information contained therein in the Register, from and after the applicable
Increase Date, the Administrative Agent shall make all payments hereunder and
under any Notes issued in connection therewith in respect of the interest
assumed thereby to such Acceding Lender.  Upon its acceptance of an Assignment
and Acceptance and recording of the information contained therein in the
Register pursuant to Section 9.07(d), from and after the effective date of such
Assignment and Acceptance, the Administrative Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender Party assignee thereunder, and the parties to such Assignment and
Acceptance shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves.
 
(b) The Borrower hereby authorizes each Lender Party and each of its Affiliates,
if and to the extent payment owed to such Lender Party is not made when due
hereunder or, in the case of a Lender, under the Note held by such Lender, to
charge from time to time, to the fullest extent permitted by law, against any or
all of the Borrower’s accounts with such Lender Party any amount so due.
 
 
40

--------------------------------------------------------------------------------

 
 
(c) All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of fees shall be made by the Administrative Agent on the basis of
a year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest, fees or commissions are payable.  Each determination by the
Administrative Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error.
 
(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
 
(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party.  If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at the Federal Funds Rate.
 
(f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lender Parties under
or in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lender Parties in the following order of priority:
 
(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Administrative Agent (solely in its
capacity as Administrative Agent) under or in respect of this Agreement and the
other Loan Documents on such date, ratably based upon the respective aggregate
amounts of all such fees, indemnification payments, costs and expenses owing to
the Administrative Agent on such date;
 
(ii) second, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Section 9.04, and any
similar section of any of the other Loan Documents on such date, ratably based
upon the respective aggregate amounts of all such indemnification payments,
costs and expenses owing to the Lenders on such date;\
 
 
41

--------------------------------------------------------------------------------

 
 
(iii) third, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12 on
such date, ratably based upon the respective aggregate amounts thereof owing to
the Administrative Agent and the Lender Parties on such date;
 
(iv) fourth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lender Parties under Section
2.07(b) on such date, ratably based upon the respective aggregate amounts of all
such interest owing to the Administrative Agent and the Lender Parties on such
date;
 
(v) fifth, to the payment of all of the accrued and unpaid interest on the
Advances that is due and payable to the Administrative Agent and the Lender
Parties under Section 2.07(a) on such date, ratably based upon the respective
aggregate amounts of all such interest owing to the Administrative Agent and the
Lender Parties on such date;
 
(vi) sixth, to the payment of any other accrued and unpaid interest and
Prepayment Consideration comprising Obligations that is due and payable to the
Administrative Agent and the Lender Parties on such date, ratably based upon the
respective aggregate amounts of all such interest owing to the Administrative
Agent and the Lender Parties on such date;
 
(vii) seventh, to the payment of the principal amount of all of the outstanding
Advances that are due and payable to the Administrative Agent and the Lender
Parties on such date, ratably based upon the respective aggregate amounts of all
such principal and reimbursement obligations owing to the Administrative Agent
and the Lender Parties on such date; and
 
(viii) eighth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Lender Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Lender Parties on such date.
 
SECTION 2.12 Taxes.
 
(a) Any and all payments by any Loan Party to or for the account of any Lender
Party or the Administrative Agent hereunder or under any other Loan Document
shall be made, in accordance with Section 2.11 or the applicable provisions of
such other Loan Document, if any, free and clear of and without deduction for
any and all present or future taxes, levies, imposts, duties, deductions,
withholdings (including all backup withholding), assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto (collectively, “Taxes”), except as
required by applicable law, excluding (i) in the case of each Lender Party and
the Administrative Agent, taxes that are imposed on its overall net income by
the United States and taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction
under the laws of which such Lender Party or the Administrative Agent, as the
case may be, is organized, has its Applicable Lending Office or otherwise has
current or former connections (other than such connections arising from such
Lender Party’s having executed, delivered, became a party to, performed its
obligations under, received or perfected a security interest under, engaged in
any other transactions pursuant to, or enforced any Loan Documents, or sold or
assigned any interest in any Obligations or Loan Document) or any political
subdivision thereof) or any political subdivision thereof, in the case of each
Lender Party, taxes that are imposed on its overall net income (and franchise
taxes imposed in lieu thereof) by the state or foreign jurisdiction of such
Lender Party’s Applicable Lending Office or any political subdivision thereof,
(ii) any U.S. federal withholding tax imposed on amounts payable to or for the
account of any Lender Party with respect to an applicable interest in an Advance
or Commitment pursuant to a law in effect on the date, including the Closing
Date, on which such Lender Party acquires such interest in the Advance or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 9.01(b)) or designates a new Applicable Lending Office, except in each
case to the extent that, pursuant to this Section 2.12(a) or Section 2.12(c),
amounts with respect to such Taxes were payable either to such Lender Party’s
assignor immediately before such Person became a party hereto or to such Lender
Party immediately before it changed its Applicable Lending Office, and (iii) in
the case of each Lender Party, any U.S. federal withholding tax imposed pursuant
to FATCA (all such excluded Taxes in respect of payments hereunder or under the
Notes being referred to as “Excluded Taxes”, and all Taxes other than Other
Taxes and Excluded Taxes being referred to as “Indemnified Taxes”).  If any Loan
Party shall be required by law (as determined in the good faith discretion of
the applicable Loan Party) to deduct any Indemnified Taxes from or in respect of
any sum payable hereunder or under any other Loan Document to any Lender Party
or the Administrative Agent, and unless such requirement arises from the failure
of a Lender to furnish the documentation described and required to be provided
in Section 2.12(f) or (g), (i) the sum payable by such Loan Party shall be
increased as may be necessary so that after such Loan Party and the
Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 2.12) such Lender Party
or the Administrative Agent, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Loan
Party shall make all such deductions and (iii) such Loan Party shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.
 
 
42

--------------------------------------------------------------------------------

 
 
(b) In addition, each Loan Party shall pay any present or future stamp, court or
documentary, excise, property, intangible, recording, filing or similar taxes,
charges or levies that arise from any payment made by such Loan Party hereunder
or under any other Loan Documents or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this
Agreement, or the other Loan Documents (hereinafter referred to as “Other
Taxes”).
 
(c) Without duplication of Sections 2.12(a) or 2.12(b), the Loan Parties shall
indemnify each Lender Party and the Administrative Agent for and hold them
harmless against the full amount of Indemnified Taxes and Other Taxes, and for
the full amount of Indemnified Taxes and Other Taxes of any kind imposed or
asserted by any jurisdiction on amounts payable under this Section 2.12, imposed
on or paid by such Lender Party or the Administrative Agent (as the case may
be), or required to be withheld or deducted from a payment to such Loan Party or
the Administrative Agent and any liability (including penalties, additions to
tax, interest and expenses) arising therefrom or with respect thereto, whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Loan Parties by a Lender
Party (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender Party, shall be conclusive absent
manifest error.  This indemnification shall be made within 10 days from the date
such Lender Party or the Administrative Agent (as the case may be) makes written
demand therefor.
 
 
43

--------------------------------------------------------------------------------

 
 
(d) Each Lender Party shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender Party (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender Party’s failure to comply with the provisions of
Section 9.07 relating to the maintenance of a Register and (iii) any Excluded
Taxes attributable to such Lender Party, in each case that are payable or paid
by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender Party by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender Party hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender Party under any Loan Document or otherwise payable by the
Administrative Agent to the Lender Party from any other source against any
amount due to the Agent under this paragraph (d).
 
(e) Within 30 days after the date of any payment of Taxes, the appropriate Loan
Party shall furnish to the Administrative Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment, to the extent such receipt is issued therefor, or other evidence of
payment thereof reasonably satisfactory to the Administrative Agent.  In the
case of any payment hereunder or under the other Loan Documents by or on behalf
of a Loan Party through an account or branch outside the United States or by or
on behalf of a Loan Party by a payor that is not a United States person, if such
Loan Party determines that no Taxes are payable in respect thereof, such Loan
Party shall furnish, or shall cause such payor to furnish, to the Administrative
Agent, at such address, an opinion of counsel acceptable to the Administrative
Agent stating that such payment is exempt from Taxes.  For purposes of
subsections (e) and (g) of this Section 2.12, the terms “United States” and
“United States person” shall have the meanings specified in section 7701 of the
Internal Revenue Code.
 
(f) Any Lender Party that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender Party, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender Party is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.12(g) below) shall not be required if in the applicable
Lender Party’s reasonable judgment such completion, execution or submission
would subject such Lender Party to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Lender
Party.
 
 
44

--------------------------------------------------------------------------------

 
 
(g) Each Lender Party organized under the laws of a jurisdiction outside the
United States shall, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender Party, and on the date of the
Assignment and Acceptance or Accession Agreement pursuant to which it becomes a
Lender Party in the case of each other Lender Party, and from time to time
thereafter as reasonably requested in writing by the Borrower (but only so long
thereafter as such Lender Party remains lawfully able to do so), provide each of
the Administrative Agent and the Borrower with two original Internal Revenue
Service Forms W-8BEN or W-8ECI, as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Lender Party is
exempt from or entitled to a reduced rate of United States federal withholding
tax on payments pursuant to this Agreement or any other Loan Document or, in the
case of a Lender Party claiming the benefit of the exemption for portfolio
interest under section 881(c) of the Internal Revenue Code (x) a certificate in
the form of Exhibit G hereto to the effect that such Lender Party is not a (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Internal Revenue Code,
(B) or a “10 percent shareholder” of any Loan Party within the meaning of
section 881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) two duly completed copies of an IRS W-8BEN.  If the forms provided by a
Lender Party at the time such Lender Party first becomes a party to this
Agreement indicate a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered an Excluded Tax unless
and until such Lender Party provides the appropriate forms certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered an Excluded Tax for periods governed by such forms; provided,
however, that if, at the effective date of the Assignment and Acceptance or
Accession Agreement pursuant to which a Lender Party becomes a party to this
Agreement, the Lender Party assignor was entitled to payments under subsection
(a) of this Section 2.12 in respect of United States federal withholding tax
with respect to interest paid at such date, then, to such extent, the term
Indemnified Taxes shall include (in addition to withholding taxes that may be
imposed in the future or other amounts otherwise includable in Taxes) United
States federal withholding tax, if any, applicable with respect to the Lender
Party assignee on such date.  Upon the request of the Borrower, any Lender that
is a United States person and is not an exempt recipient for U.S. backup
withholding purposes shall deliver to the Borrower two copies of Internal
Revenue Service form W-9 (or any successor form).  If a payment made to a Lender
Party under any Loan Document would be subject to U.S. federal withholding tax
imposed by FATCA if such Lender Party were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Lender Party shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender Party has complied with such Lender Party’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for the purposes of this subsection (g), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.  Each
Lender Party shall promptly notify the Borrower and the Administrative Agent of
any change in circumstances that would modify or render invalid any claimed
exemption from or reduction of Taxes.
 
 
45

--------------------------------------------------------------------------------

 
 
(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has received an indemnification payment pursuant to this Section 2.12
(including by the payment of additional amounts pursuant to this Section 2.12),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Indemnified Taxes or Other Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This subsection shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.  No party shall have any obligation
to pursue, or any right to assert, any refund of Taxes or Other Taxes that may
be paid by another party.
 
(i) For any period with respect to which a Lender Party has failed to provide
the Borrower with the appropriate form or other document described, and required
to be provided, in subsection (f) or (g) above (other than if such failure is
due to a change in law, or in the interpretation or application thereof,
occurring after the date on which a form or other document originally was
required to be provided or if such form or other document otherwise is not
required under subsection (f) or (g) above), such Lender Party shall not be
entitled to indemnification under subsection (a) or (c) of this Section 2.12
with respect to Taxes imposed by the United States by reason of such failure;
provided, however, that should a Lender Party become subject to Taxes because of
its failure to deliver a form or other document required hereunder, the Loan
Parties shall take such steps as such Lender Party shall reasonably request to
assist such Lender Party to recover such Taxes.
 
(j) Any Lender Party claiming any additional amounts payable pursuant to this
Section 2.12 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party.
 
(k) In the event that an additional payment is made under Section 2.12(a) or (c)
for the account of any Lender Party and such Lender Party, in its sole
discretion, determines that it has finally and irrevocably received or been
granted a credit against or release or remission for, or repayment of, any tax
paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such payment, such Lender Party shall,
to the extent that it determines that it can do so without prejudice to the
retention of the amount of such credit, relief, remission or repayment, pay to
the applicable Loan Party such amount as such Lender Party shall, in its sole
discretion, have determined to be attributable to such deduction or withholding
and which will leave such Lender Party (after such payment) in no worse position
than it would have been in if the applicable Loan Party had not been required to
make such deduction or withholding.  Nothing herein contained shall interfere
with the right of a Lender Party to arrange its tax affairs in whatever manner
it thinks fit nor oblige any Lender Party to claim any tax credit or to disclose
any information relating to its affairs or any computations in respect thereof,
and no Loan Party shall be entitled to review the tax records of any Lender
Party or the Administrative Agent, or require any Lender Party to do anything
that would prejudice its ability to benefit from any other credits, reliefs,
remissions or repayments to which it may be entitled.
 
 
46

--------------------------------------------------------------------------------

 
 
Without prejudice to the survival of any other agreement of any party hereunder
or under any other Loan Document, the agreements and obligations under this
Section 2.12 shall survive the resignation or replacement of the Administrative
Agent, the assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the payment in full of principal, interest
and all other amounts payable hereunder and under any of the other Loan
Documents.
 
SECTION 2.13 Sharing of Payments, Etc.
 
(a) [Intentionally Omitted.]
 
(b) Pro Rata Sharing.  Subject to the provisions of Section 2.11(f), if any
Lender Party shall obtain at any time any payment (whether voluntary,
involuntary, through the exercise of any right of set off, or otherwise, other
than as a result of an assignment pursuant to Section 9.07) (a) on account of
Obligations due and payable to such Lender Party under the Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender Party at such time to
(ii) the aggregate amount of the Obligations due and payable to all Lender
Parties under the Loan Documents at such time) of payments on account of the
Obligations due and payable to all Lender Parties under the Loan Documents at
such time obtained by all the Lender Parties at such time or (b) on account of
Obligations owing (but not due and payable) to such Lender Party under the Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing to such Lender Party at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lender Parties under the Loan Documents at such time) of
payments on account of the Obligations owing (but not due and payable) to all
Lender Parties under the Loan Documents at such time obtained by all of the
Lender Parties at such time, such Lender Party shall forthwith purchase from the
other Lender Parties such interests or participating interests in the
Obligations due and payable or owing to them, as the case may be, as shall be
necessary to cause such purchasing Lender Party to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender Party, such
purchase from each other Lender Party shall be rescinded and such other Lender
Party shall repay to the purchasing Lender Party the purchase price to the
extent of such Lender Party’s ratable share (according to the proportion of (i)
the purchase price paid to such Lender Party to (ii) the aggregate purchase
price paid to all Lender Parties) of such recovery together with an amount equal
to such Lender Party’s ratable share (according to the proportion of (i) the
amount of such other Lender Party’s required repayment to (ii) the total amount
so recovered from the purchasing Lender Party) of any interest or other amount
paid or payable by the purchasing Lender Party in respect of the total amount so
recovered.  The Borrower agrees that any Lender Party so purchasing an interest
or participating interest from another Lender Party pursuant to this Section
2.13(b) may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set-off) with respect to such interest or
participating interest, as the case may be, as fully as if such Lender Party
were the direct creditor of the Borrower in the amount of such interest or
participating interest, as the case may be.
 
 
47

--------------------------------------------------------------------------------

 
 
(c) The provisions of this Section 2.13 shall be subject to the provisions of
Section 9.10(a)(ii).
 
SECTION 2.14 Use of Proceeds.  The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) for general corporate
purposes of the Borrower and its Subsidiaries, including, without limitation,
(i) working capital purposes, (ii) the payment of capital expenditures, (iii)
the acquisition of Assets as permitted by this Agreement, (iv) the repayment in
full (or refinancing) of existing loans, including but not limited to those
loans affecting Unencumbered Assets that are added to the Unencumbered Asset
Pool after the Closing Date, and (v) the payment of fees and expenses related to
the Facility and the other transactions contemplated by the Loan Documents.
 
SECTION 2.15 Evidence of Debt.
 
(a) Each Lender Party shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
Party resulting from each Advance owing to such Lender Party from time to time,
including the amounts of principal and interest payable and paid to such Lender
Party from time to time hereunder.  The Borrower agrees that upon notice by any
Lender Party to the Borrower (with a copy of such notice to the Administrative
Agent) to the effect that one or more promissory notes or other evidence of
indebtedness is required or appropriate in order for such Lender Party to
evidence (whether for purposes of pledge, enforcement or otherwise) the Advances
owing to, or to be made by, such Lender Party, the Borrower shall promptly
execute and deliver to such Lender Party, with a copy to the Administrative
Agent, a Note in substantially the form of Exhibit A hereto, payable to the
order of such Lender Party in a principal amount equal to the Term Loan
Commitment of such Lender Party.  All references to Notes in the Loan Documents
shall mean Notes, if any, to the extent issued hereunder.  To the extent no Note
has been issued to a Lender Party, this Agreement shall be deemed to comprise
conclusive evidence for all purposes of the indebtedness resulting from the
Advances and extensions of credit hereunder.
 
(b) The Register maintained by the Administrative Agent pursuant to Section
9.07(d) shall include (i) the date and amount of each Borrowing made hereunder,
the Type of Advances comprising such Borrowing and, if appropriate, the Interest
Period applicable thereto, (ii) the terms of each Assignment and Acceptance
delivered to and accepted by it, (iii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
Party hereunder, and (iv) the amount of any sum received by the Administrative
Agent from the Borrower hereunder and each Lender Party’s share thereof.
 
 
48

--------------------------------------------------------------------------------

 
 
(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.
 
SECTION 2.16 [Intentionally Omitted].
 
SECTION 2.17 Increase in the Aggregate Commitments.
 
(a) The Borrower may, at any time by written notice to the Administrative Agent,
request an increase in the aggregate amount of the Term Loan Commitments, in the
form of an additional tranche within the Term Loan Facility, by not less than
$5,000,000 (each such proposed increase, a “Commitment Increase”) to be
effective prior to the Termination Date (the “Increase Date”) as specified in
the related notice to the Administrative Agent; provided, however, that (i) in
no event shall the aggregate amount of the Commitments at any time exceed
$200,000,000 in the aggregate, (ii) on the date of any request by the Borrower
for a Commitment Increase and on the related Increase Date, the applicable
conditions set forth in Article III shall be satisfied and such Commitment
Increase shall not constitute or give rise to a default or event of default
(whether with the giving of notice, passage of time or otherwise) under any
agreement (including, without limitation, the Existing Credit Agreement) to
which the Parent Guarantor or any of its Subsidiaries are bound or subject, and
Borrower shall have delivered to Administrative Agent a certification of the
foregoing signed by a Responsible Officer together with such supporting
information demonstrating compliance with the foregoing as Administrative Agent
may reasonably request, and (iii) with respect to any Term Loan Borrowing in
connection with any Commitment Increase consisting of Eurodollar Rate Advances,
such Borrowing must occur only on the first day of an Interest Period.
 
(b) The Administrative Agent shall promptly notify the Lenders of each request
by the Borrower for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”).  Each Lender that is willing to participate
in such requested Commitment Increase (each, an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Administrative Agent on or prior
to the Commitment Date of the amount by which it is willing to increase its
Commitment in respect of the Facility (the “Proposed Increased Commitment”).  If
the Lenders notify the Administrative Agent that they are willing to increase
the amount of their respective Commitments by an aggregate amount that exceeds
the amount of the requested Commitment Increase, the requested Commitment
Increase shall be allocated to each Lender willing to participate therein in an
amount equal to the Commitment Increase multiplied by the ratio of each Lender’s
Proposed Increased Commitment to the aggregate amount of Proposed Increased
Commitments.
 
 
49

--------------------------------------------------------------------------------

 
 
(c) Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrower as to the amount, if any, by which the Lenders are willing
to participate in the requested Commitment Increase.  If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof.
 
(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with Section
2.17(c) (an “Acceding Lender”) shall become a Lender party in respect of the
applicable Increasing Facility to this Agreement as of such Increase Date and
the Commitment of each Increasing Lender for such requested Commitment Increase
shall be so increased by such amount (or by the amount allocated to such Lender
pursuant to the last sentence of Section 2.17(b)) as of such Increase Date;
provided, however, that the Administrative Agent shall have received at or
before 12:00 Noon (Cleveland, Ohio time) on such Increase Date the following,
each dated such date:
 
(i) an accession agreement from each Acceding Lender, if any, in form and
substance reasonably satisfactory to the Borrower and the Administrative Agent
(each, an “Accession Agreement”), duly executed by such Acceding Lender, the
Administrative Agent and the Borrower;
 
(ii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing reasonably satisfactory to the Borrower and the
Administrative Agent, together with an amended Schedule I hereto as may be
necessary for such Schedule I to be accurate and complete, certified as correct
and complete by a Responsible Officer of the Borrower;
 
(iii) a new Note for each Increasing Lender or Acceding Lender so that the
principal amount of such Lender’s Note shall equal its Term Loan
Commitment.  The Agent shall deliver such replacement Note to the respective
Acceding Lender or Increasing Lenders (with respect to an Increasing Lender, in
exchange for the Notes replaced thereby which shall be surrendered by such
Increasing Lender).  Such new Notes shall provide that they are replacements for
the surrendered Notes, and that they do not constitute a novation, shall be
dated as of the applicable Increase Date and shall otherwise be in substantially
the form of the replaced Notes.  Simultaneously with such increase, the Borrower
shall deliver an opinion of counsel, addressed to the Lenders and the Agent,
relating to the due authorization, execution and delivery of such new Notes and
the enforceability thereof, in form and substance substantially similar to the
opinion delivered in connection with the closing under this Agreement.  Any
surrendered Notes shall be cancelled and returned to the Borrower; and
 
(iv) such certificates or other information as may be required pursuant to
Section 3.02.
 
 
50

--------------------------------------------------------------------------------

 
 
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.17(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Acceding Lender)
and the Borrower, at or before 1:00 P.M.  (Cleveland, Ohio time), by telecopier
or telex, of the occurrence of the Commitment Increase to be effected on such
Increase Date and shall record in the Register the relevant information with
respect to each Increasing Lender and each Acceding Lender on such date.
 
(e) On the Increase Date, each Increasing Lender or Acceding Lender, as
applicable, shall fund to Administrative Agent in immediately available funds
their respective Commitment Increase as an Advance, and Administrative Agent
shall make such Advance available to Borrower as an additional Term Loan.
 
ARTICLE III
CONDITIONS OF LENDING
 
SECTION 3.01 Conditions Precedent to Initial Extension of Credit.  The
obligation of each Lender to make an Advance on the occasion of the Initial
Extension of Credit hereunder is subject to the satisfaction of the following
conditions precedent before or concurrently with the Initial Extension of
Credit:
 
(a) The Administrative Agent shall have received on or before the day of the
Initial Extension of Credit the following, each dated such day (unless otherwise
specified), in form and substance satisfactory to the Administrative Agent
(unless otherwise specified) and (except for the Notes, as to which one original
of each shall be sufficient) in sufficient copies for each Lender Party:
 
(i) A Note duly executed by the Borrower and payable to the order of each Lender
that has requested the same.
 
(ii) [Intentionally Omitted].
 
(iii) As to each Unencumbered Asset:
 
(A) a current UCC search performed by a search firm acceptable to the
Administrative Agent showing that the applicable Loan Party identified in
Schedule II is not subject to any Liens of record other than Permitted Liens,
and
 
(B) evidence satisfactory to the Administrative Agent that the applicable owner
or lessee, as applicable, of such Unencumbered Asset shall be in compliance with
the requirements of Section 5.02(p).
 
(iv) This Agreement duly executed by the Loan Parties and the other parties
hereto.
 
 
51

--------------------------------------------------------------------------------

 
 
(v) Certified copies of the resolutions of the Board of Directors of the Parent
Guarantor on its behalf and on behalf of each Loan Party for which it is the
ultimate signatory approving the transactions contemplated by the Loan Documents
and each Loan Document to which it or such Loan Party is or is to be a party
(the “Closing Authorizing Resolution”), and of all documents evidencing other
necessary corporate action and governmental and other third party approvals and
consents, if any, with respect to the transactions under the Loan Documents and
each Loan Document to which it or such Loan Party is or is to be a party.
 
(vi) A copy of a certificate of the Secretary of State (or equivalent authority)
of the jurisdiction of incorporation, organization or formation of each Loan
Party and of each general partner or managing member (if any) of each Loan
Party, dated reasonably near (but prior to) the Closing Date, certifying, if and
to the extent such certification is generally available for entities of the type
of such Loan Party, (A) as to a true and correct copy of the charter,
certificate of limited partnership, limited liability company agreement or other
organizational document of such Loan Party, general partner or managing member,
as the case may be, and each amendment thereto on file in such Secretary’s
office, (B) that such amendments are the only amendments to the charter,
certificate of limited partnership, limited liability company agreement or other
organizational document, as applicable, of such Loan Party, general partner or
managing member, as the case may be, on file in such Secretary’s office, and (C)
such Loan Party, general partner or managing member, as the case may be, is duly
incorporated, organized or formed and in good standing or presently subsisting
under the laws of the jurisdiction of its incorporation, organization or
formation.
 
(vii) A copy of a certificate of the Secretary of State (or equivalent
authority) of each jurisdiction in which any Loan Party or any general partner
or managing member of a Loan Party owns or leases property or in which the
conduct of its business requires it to qualify or be licensed as a foreign
corporation except where the failure to so qualify or be licensed could not
reasonably be expected to result in a Material Adverse Effect, dated reasonably
near (but prior to) the Closing Date, stating, with respect to each such Loan
Party, general partner or managing member, that such Loan Party, general partner
or managing member, as the case may be, is duly qualified and in good standing
as a foreign corporation, limited partnership or limited liability company in
such State and has filed all annual reports required to be filed to the date of
such certificate.
 
(viii) A certificate of each Loan Party and of each general partner or managing
member (if any) of each Loan Party, signed on behalf of such Loan Party, general
partner or managing member, as applicable, by its President, a Vice President,
Executive Chairman or Chief Manager and its Secretary or any Assistant Secretary
(or those of its general partner or managing member, if applicable), dated the
Closing Date (the statements made in which certificate shall be true on and as
of the date of the Initial Extension of Credit), certifying as to (A) the
absence of any amendments to the constitutive documents of such Loan Party,
general partner or managing member, as applicable, since the date of the
certificate referred to in Section 3.01(a)(vi), (B) a true and correct copy of
the bylaws, operating agreement, partnership agreement or other governing
document of such Loan Party, general partner or managing member, as applicable,
as in effect on the date on which the resolutions referred to in Section
3.01(a)(v) were adopted and on the date of the Initial Extension of Credit, (C)
the due incorporation, organization or formation and good standing or valid
existence of such Loan Party, general partner or managing member, as applicable,
as a corporation, limited liability company or partnership organized under the
laws of the jurisdiction of its incorporation, organization or formation and the
absence of any proceeding for the dissolution or liquidation of such Loan Party,
general partner or managing member, as applicable, (D) the truth of the
representations and warranties contained in the Loan Documents as though made on
and as of the date of the Initial Extension of Credit and (E) the absence of any
event occurring and continuing, or resulting from the Initial Extension of
Credit, that constitutes a Default.
 
 
52

--------------------------------------------------------------------------------

 
 
(ix) A certificate of the Secretary or an Assistant Secretary of each Loan Party
(or Responsible Officer of the general partner or managing member of any Loan
Party) and of each general partner or managing member (if any) of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party, or of the general partner or managing member of such Loan Party,
authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder.
 
(x) Such financial, business and other information regarding each Loan Party and
its Subsidiaries as the Lender Parties shall have reasonably requested,
including, without limitation, information as to possible contingent
liabilities, tax matters, environmental matters, obligations under Plans,
Multiemployer Plans and Welfare Plans, collective bargaining agreements and
other arrangements with employees, historical operating statements (if any),
audited annual financial statements for the year ending December 31, 2014 of the
Parent Guarantor, interim financial statements dated the end of the most recent
fiscal quarter for which financial statements are available and for the three
months then ended and financial projections for the Parent Guarantor’s
consolidated operations.
 
(xi) [Intentionally Omitted.]
 
(xii) An opinion of Kleinberg, Kaplan, Wolff & Cohen, P.C., New York counsel for
the Loan Parties, with respect to the matters (and in substantially the form)
set forth in Exhibit F-1 hereto and as to such other matters as any Lender Party
through the Administrative Agent may reasonably request.
 
(xiii) An opinion of local counsel for the Loan Parties (A) from Venable LLP in
substantially the form of Exhibit F-2 hereto, (B) from Hagen, Wilka & Archer,
LLP in substantially the form of Exhibit F-3 hereto, and (C) a Delaware opinion
in the form of Exhibit F-4 hereto, in each case covering such other matters as
any Lender Party through the Administrative Agent may reasonably request.
 
 
53

--------------------------------------------------------------------------------

 
 
(xiv) A Notice of Borrowing relating to the Initial Extension of Credit and
dated and delivered not less than three (3) Business Days prior to the date of
the Initial Extension of Credit.
 
(xv) A certificate signed by a Responsible Officer of the Borrower, dated the
Closing Date, stating that after giving effect to the Initial Extension of
Credit the Parent Guarantor shall be in compliance with the covenants contained
in Section 5.04, together with supporting information in form satisfactory to
the Administrative Agent showing the computations used in determining compliance
with such covenants.
 
(b) The Lender Parties shall be satisfied with the corporate and legal structure
and capitalization of each Loan Party and its Subsidiaries, including the terms
and conditions of the charter and bylaws, operating agreement, partnership
agreement or other governing document of each of them.
 
(c) The Lender Parties shall be satisfied that all Existing Debt shall be on
terms and conditions reasonably satisfactory to the Lender Parties.
 
(d) Before and after giving effect to the transactions contemplated by the Loan
Documents, there shall have occurred no material adverse change in the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Loan Parties since December 31,
2014.
 
(e) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) could reasonably be
expected to result in a Material Adverse Effect other than the matters described
on Schedule 4.01(f) hereto (the “Material Litigation”) or (ii) purports to
affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, and there shall have been
no material adverse change in the status, or financial effect on any Loan Party
or any of its Subsidiaries, of the Material Litigation from that described on
Schedule 4.01(f) hereto.
 
(f) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated by the Loan Documents shall have
been obtained (without the imposition of any conditions that are not acceptable
to the Lender Parties) and shall remain in effect, and no law or regulation
shall be applicable in the reasonable judgment of the Lender Parties that
restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated by the Loan Documents.
 
(g) Each Subsidiary Guarantor shall have complied with the requirements of
Section 5.02(p) and provided evidence of such compliance satisfactory to the
Administrative Agent.
 
(h) The Borrower shall have paid all accrued fees of the Administrative Agent
and the Lender Parties and all reasonable, out-of-pocket expenses of the
Administrative Agent (including the reasonable fees and expenses of counsel to
the Administrative Agent).
 
 
54

--------------------------------------------------------------------------------

 
 
SECTION 3.02 Conditions Precedent to Each Borrowing and Increase.  The
obligation of each Lender to make an Advance on the occasion of each Borrowing
(including the initial Borrowing) and the right of the Borrower to request a
Commitment Increase shall be subject to the satisfaction of the conditions set
forth in Section 3.01 (to the extent not previously satisfied pursuant to that
Section) and such further conditions precedent that on the date of such
Borrowing or increase (a), the following statements shall be true and the
Administrative Agent shall have received for the account of such Lender, (w) a
Notice of Borrowing dated the date of such Borrowing or increase, (x) all items
described in the definition of “Unencumbered Asset Designation Package” herein
(to the extent not previously delivered with respect to each Unencumbered Asset
pursuant to Section 5.01(k) or this Section 3.02), (y) in the case of an
addition of any Person as an Additional Guarantor, all Guarantor Deliverables
(to the extent not previously delivered pursuant to Section 5.01(k), Section
5.01(x) or this Section 3.02), and (z) a certificate signed by a Responsible
Officer of the Borrower, dated the date of such Borrowing or increase, stating
that:
 
(i) the representations and warranties contained in each Loan Document are true
and correct on and as of such date, before and after giving effect to (A) such
Borrowing or increase, and (B) in the case of any Borrowing, the application of
the proceeds therefrom, as though made on and as of such date;
 
(ii) no Default or Event of Default has occurred and is continuing, or would
result from (A) such Borrowing or increase or (B) in the case of any Borrowing
from the application of the proceeds therefrom; and
 
(iii) for each Advance, (A) the Total Unencumbered Asset Value equals or exceeds
Consolidated Unsecured Indebtedness of the Parent Guarantor that will be
outstanding after giving effect to such Advance, and (B) before and after giving
effect to such Advance, the Parent Guarantor shall be in compliance with the
covenants contained in Section 5.04(b), together with supporting information in
form satisfactory to the Administrative Agent showing the computations used in
determining compliance with such covenants;
 
(b) The Administrative Agent shall have received such other approvals, opinions
or documents as any Lender Party through the Administrative Agent may reasonably
request.
 
SECTION 3.03 Determinations Under Section 3.01 and 3.02.  For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.02,
each Lender Party shall be deemed to have consented to, approved or accepted or
to be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lender Parties
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Initial Extension of Credit specifying its objection thereto
and, if the Initial Extension of Credit consists of a Borrowing, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing.
 
 
55

--------------------------------------------------------------------------------

 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01 Representations and Warranties of the Loan Parties.  Each Loan
Party represents and warrants as follows:
 
(a) Organization and Powers; Qualifications and Good Standing.  Each Loan Party
and each of its Subsidiaries and each general partner or managing member, if
any, of each Loan Party (i) is a corporation, limited liability company or
partnership duly incorporated, organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, (ii) is duly qualified and in good standing as a foreign
corporation, limited liability company or partnership in each other jurisdiction
in which it owns or leases property or in which the conduct of its business
requires it to so qualify or be licensed except where the failure to so qualify
or be licensed could not reasonably be expected to result in a Material Adverse
Effect and (iii) has all requisite corporate, limited liability company or
partnership power and authority (including, without limitation, all governmental
licenses, permits and other approvals) to own or lease and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted.  All of the outstanding Equity Interests in the Borrower have been
validly issued, are fully paid and non-assessable.  The Parent Guarantor
directly or indirectly owns all of the general partnership interests and more
than 60% of the limited partnership interests in the Borrower.  All Equity
Interests in the Borrower that are directly or indirectly owned by the Parent
Guarantor are owned free and clear of all Liens.  The Parent Guarantor is
organized in conformity with the requirements for qualification as a REIT under
the Internal Revenue Code, and its method of operation enables it to meet the
requirements for qualification and taxation as a REIT under the Internal Revenue
Code.  The taxpayer identification number for each Loan Party as of the date of
this Agreement is set forth on Schedule 4.01(a) hereto.
 
(b) Subsidiaries.  Set forth on Schedule 4.01(b) hereto is a complete and
accurate list of all Subsidiaries of each Loan Party, showing as of the date
hereof (as to each such Subsidiary) the jurisdiction of its incorporation,
organization or formation, the number of shares (or the equivalent thereof) of
each class of its Equity Interests authorized, and the number outstanding, on
the date hereof and the percentage of each such class of its Equity Interests
owned (directly or indirectly) by such Loan Party and the number of shares (or
the equivalent thereof) covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights at the date hereof.  All of the
outstanding Equity Interests in each Loan Party’s Subsidiaries has been validly
issued, are fully paid and non-assessable and to the extent owned by such Loan
Party or one or more of its Subsidiaries, and with respect to the Subsidiary
Guarantors, TRS Holdco and the TRS Lessees, are owned by such Loan Party or
Subsidiaries free and clear of all Liens, except for Liens created under the
Loan Documents.
 
(c) Due Authorization; No Conflict.  The execution and delivery by each Loan
Party and of each general partner or managing member (if any) of each Loan Party
of each Loan Document to which it is or is to be a party, and the performance of
its obligations thereunder and the other transactions contemplated by the Loan
Documents, are within the corporate, limited liability company or partnership
powers of such Loan Party, general partner or managing member, have been duly
authorized by all necessary corporate, limited liability company or partnership
action, and do not (i) contravene the charter or bylaws, operating agreement,
partnership agreement or other governing document of such Loan Party, general
partner or managing member, (ii) violate any law, rule, regulation (including,
without limitation, Regulation X of the Board of Governors of the Federal
Reserve System), order, writ, judgment, injunction, decree, determination or
award, (iii) conflict with or result in the breach of, or constitute a default
or require any payment to be made under, any Material Contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument binding on or
affecting any Loan Party, any of its Subsidiaries or any of their properties, or
any general partner or managing member of any Loan Party or (iv) except for the
Liens created under the Loan Documents, result in or require the creation or
imposition of any Lien upon or with respect to any of the properties of any Loan
Party or any of its Subsidiaries.  No Loan Party or any of its Subsidiaries is
in violation of any such law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award or in breach of any such contract,
loan agreement, indenture, mortgage, deed of trust, lease or other instrument,
the violation or breach of which could reasonably be expected to result in a
Material Adverse Effect.
 
 
56

--------------------------------------------------------------------------------

 
 
(d) Authorizations and Consents.  No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority or regulatory
body or any other third party is required for (i) the due execution, delivery,
recordation, filing or performance by any Loan Party or any general partner or
managing member of any Loan Party of any Loan Document to which it is or is to
be a party or for the consummation the transactions contemplated by the Loan
Documents, or (ii) the exercise by the Administrative Agent or any Lender Party
of its rights under the Loan Documents, except for authorizations, approvals,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect.
 
(e) Binding Obligation.  This Agreement has been, and each other Loan Document
when delivered hereunder will have been, duly executed and delivered by each
Loan Party and general partner or managing member (if any) of each Loan Party
thereto.  This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
and general partner or managing member (if any) of each Loan Party thereto,
enforceable against such Loan Party, general partner or managing member, as the
case may be, in accordance with its terms.
 
(f) Litigation.  There is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries or any general
partner or managing member (if any) of any Loan Party, including any
Environmental Action, pending or threatened before any court, governmental
agency or arbitrator that (i) could reasonably be expected to result in a
Material Adverse Effect (other than the Material Litigation) or (ii) purports to
affect the legality, validity or enforceability of any Loan Document or the
transactions contemplated by the Loan Documents, and there has been no material
adverse change in the status, or financial effect on any Loan Party or any of
its Subsidiaries or any general partner or managing member (if any) of any Loan
Party, of the Material Litigation from that described on Schedule 4.01(f)
hereto.
 
(g) Financial Condition.  The Consolidated balance sheets of the Parent
Guarantor as at December 31, 2014 and the related Consolidated statements of
income and Consolidated statements of cash flows of the Parent Guarantor for the
fiscal year then ended, accompanied by unqualified opinions of Ernst & Young,
LLP, independent public accountants, copies of which have been furnished to each
Lender Party, fairly present the Consolidated financial condition of the Parent
Guarantor as at such date and the Consolidated results of operations of the
Parent Guarantor for the periods ended on such date, all in accordance with
generally accepted accounting principles applied on a consistent basis.  Since
December 31, 2014 there has been no Material Adverse Change.
 
 
57

--------------------------------------------------------------------------------

 
 
(h) Forecasts.  The Consolidated forecasted balance sheets, statements of income
and statements of cash flows of the Parent Guarantor and its Subsidiaries
delivered to the Lender Parties pursuant to Section 3.01(a)(x) or 5.03 were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the Parent
Guarantor’s best estimate of its future financial performance.
 
(i) Full Disclosure.  No information, exhibit or report furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender Party in
connection with the negotiation and syndication of the Loan Documents or
pursuant to the terms of the Loan Documents contained any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements made therein not misleading.  The Loan Parties have disclosed to the
Administrative Agent, in writing, any and all existing facts that have or may
have (to the extent any of the Loan Parties can now reasonably foresee) a
Material Adverse Effect, provided however, that the Loan Parties are not
obligated to report on the potential Material Adverse Effect of any general
economic condition.
 
(j) Margin Regulations.  No Loan Party is engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Advance will be used to purchase or carry any Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock.
 
(k) Certain Governmental Regulations.  Neither any Loan Party nor any of its
Subsidiaries nor any general partner or managing member of any Loan Party, as
applicable, is an “investment company”, or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended.  Without
limiting the generality of the foregoing, each Loan Party and each of its
Subsidiaries and each general partner or managing member of any Loan Party, as
applicable:  (i) is primarily engaged, directly or through a wholly-owned
subsidiary or subsidiaries, in a business or businesses other than that of (A)
investing, reinvesting, owning, holding or trading in securities or (B) issuing
face-amount certificates of the installment type; (ii) is not engaged in, does
not propose to engage in and does not hold itself out as being engaged in the
business of (A) investing, reinvesting, owning, holding or trading in securities
or (B) issuing face-amount certificates of the installment type; (iii) does not
own or propose to acquire investment securities (as defined in the Investment
Company Act of 1940, as amended) having a value exceeding forty percent (40%) of
the value of such company’s total assets (exclusive of government securities and
cash items) on an unconsolidated basis; (iv) has not in the past been engaged in
the business of issuing face-amount certificates of the installment type; and
(v) does not have any outstanding face-amount certificates of the installment
type.  Neither the making of any Advances, nor the application of the proceeds
or repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the Securities and Exchange
Commission thereunder.
 
 
58

--------------------------------------------------------------------------------

 
 
(l) Materially Adverse Agreements.  Neither any Loan Party nor any of its
Subsidiaries is a party to any indenture, loan or credit agreement or any lease
or other agreement or instrument or subject to any charter, corporate,
partnership, membership or other governing restriction that could reasonably be
expected to result in a Material Adverse Effect (absent a material default under
a Material Contract).
 
(m) [Intentionally Omitted].
 
(n) Existing Debt.  Set forth on Schedule 4.01(n) hereto is a complete and
accurate list of all Existing Debt, showing as of the date hereof the obligor
and the principal amount outstanding thereunder, the maturity date thereof and
the amortization schedule therefor.
 
(o) Liens.  Set forth on Schedule 4.01(o) hereto is a complete and accurate list
of (i) all Liens on the property or assets of any Loan Party or any of its
Subsidiaries that directly or indirectly own any Unencumbered Asset, and (ii)
all Liens with a principal balance in excess of $250,000 on the property or
assets of any Loan Party or any of its Subsidiaries securing Debt for Borrowed
Money; in each case showing as of the date hereof the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Subsidiary subject thereto, provided however, that
easements and other real property restrictions, covenants and conditions of
record (exclusive of Liens securing Debt) shall not be listed on Schedule
4.01(o).
 
(p) Real Property.  (i) Set forth on Part I of Schedule 4.01(p) hereto is a
complete and accurate list of all Real Property owned in fee by any Loan Party
or any of its Subsidiaries, showing as of the date hereof, and as of each other
date such Schedule 4.01(p) is required to be supplemented hereunder, the street
address, state, record owner and book value thereof.  Each such Loan Party or
Subsidiary has good, marketable and insurable fee simple title to such Real
Property, free and clear of all Liens, other than existing Liens and Liens
permitted under Section 5.02(a).
 
(ii) Set forth on Part II of Schedule 4.01(p) hereto is a complete and accurate
list of all leases of Real Property under which any Loan Party or any of its
Subsidiaries is the lessee, including, without limitation, the Operating Leases,
showing as of the date hereof, and as of each other date such Schedule 4.01(p)
is required to be supplemented hereunder, the street address, state, lessor,
lessee, expiration date and annual rental cost thereof.  Each such lease is the
legal, valid and binding obligation of the lessor thereof, enforceable in
accordance with its terms.
 
(iii) Each Unencumbered Asset is operated and managed by an Approved Manager
pursuant to a Management Agreement listed on Part III of Schedule 4.01(p).
 
(iv) Each Unencumbered Asset is subject to a Franchise Agreement with an
Approved Franchisor as listed on Part IV of Schedule 4.01(p).
 
(v) Each Unencumbered Asset satisfies all Unencumbered Asset Pool Conditions.
 
 
59

--------------------------------------------------------------------------------

 
 
(q) Environmental Matters.  (i) Except as otherwise set forth on Part I of
Schedule 4.01(q) hereto, the operations and properties of each Loan Party and
each of its Subsidiaries comply in all material respects with all applicable
Environmental Laws and Environmental Permits, all past material non-compliance
with such Environmental Laws and Environmental Permits has been resolved without
ongoing material obligations or costs, and, to the knowledge of each Loan Party
and its Subsidiaries, no circumstances exist that could be reasonably likely to
(A) form the basis of an Environmental Action against any Loan Party or any of
its Subsidiaries or any of their properties that could have a Material Adverse
Effect or (B) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law.
 
(ii) Except as otherwise set forth on Part II of Schedule 4.01(q) hereto, none
of the properties currently or formerly owned or operated by any Loan Party or
any of its Subsidiaries is listed or, to the knowledge of each Loan Party and
its Subsidiaries, proposed for listing on the NPL or on the CERCLIS or any
analogous foreign, state or local list or is adjacent to any such listed
property; there are no underground or above ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any of its Subsidiaries; there is no
asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or any of its Subsidiaries except for any non-friable
asbestos-containing material that is being managed pursuant to, and in
compliance with, an operations and maintenance plan and that does not currently
require removal, remediation, abatement or encapsulation under Environmental
Law; and, to the knowledge of each Loan Party and its Subsidiaries, Hazardous
Materials have not been released, discharged or disposed of in any material
amount or in violation of any Environmental Law or Environmental Permit on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the knowledge of each Loan Party and its Subsidiaries,
during the period of their ownership or operation thereof, on any property
formerly owned or operated by any Loan Party or any of its Subsidiaries.
 
(iii) Except as otherwise set forth on Part III of Schedule 4.01(q) hereto,
neither any Loan Party nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any governmental or regulatory authority or the requirements of any
Environmental Law; all Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries have been disposed of
in a manner not reasonably expected to result in a Material Adverse Effect; and,
with respect to any property formerly owned or operated by any Loan Party or any
of its Subsidiaries, all Hazardous Materials generated, used, treated, handled,
stored or transported by or, to the knowledge of each Loan Party and its
Subsidiaries, on behalf of any Loan Party or any of its Subsidiaries have been
disposed of in a manner that could not reasonably be expected to result in a
Material Adverse Effect.
 
 
60

--------------------------------------------------------------------------------

 
 
(r) Compliance with Laws.  Each Loan Party and each Subsidiary is in compliance
with the requirements of all laws, rules and regulations (including, without
limitation, the Securities Act and the Securities Exchange Act, and the
applicable rules and regulations thereunder, state securities law and “Blue Sky”
laws) applicable to it and its business, where the failure to so comply could
reasonably be expected to result in a Material Adverse Effect.
 
(s) Force Majeure.  Neither the business nor the Assets of any Loan Party or any
of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that could reasonably be expected to result in a Material Adverse
Effect.
 
(t) Loan Parties’ Credit Decisions.  Each Loan Party has, independently and
without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement (and in the case
of the Guarantors, to give the guaranty under this Agreement) and each other
Loan Document to which it is or is to be a party, and each Loan Party has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other Loan
Party.
 
(u) Solvency.  Each Specified Operating Lessee is, after capital contributions
by parent companies, Solvent.  Each other Loan Party is, individually and
together with its Subsidiaries, Solvent.
 
(v) Sarbanes-Oxley.  No Loan Party has made any extension of credit to any of
its directors or executive officers in contravention of any applicable
restrictions set forth in Section 402(a) of Sarbanes-Oxley.
 
(w) ERISA Matters.  (i) Set forth on Schedule 4.01(w) hereto is a complete and
accurate list of all Plans and Welfare Plans.
 
(ii) No ERISA Event has occurred within the preceding five plan years or is
reasonably expected to occur with respect to any Plan that has resulted in or is
reasonably expected to result in a material liability of any Loan Party or any
ERISA Affiliate.
 
(iii) Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service, is complete and accurate and fairly presents the funding status
of such Plan as of the date of such Schedule B, and since the date of such
Schedule B there has been no material adverse change in such funding status.
 
(iv) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.
 
 
61

--------------------------------------------------------------------------------

 
 
(v) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.
 
(x) Sanctioned Persons.  None of the Loan Parties or any of their respective
Subsidiaries nor, to the knowledge any Responsible Officer of the Borrower, any
director, officer, agent, employee or Affiliate of any Loan Party or any of its
respective Subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”)
or any successor to OFAC carrying out similar function or any sanctions under
similar laws or requirements administered by the United Nations Security
Council, the European Union or Her Majesty’s Treasury (collectively, “Sanctions
Laws”); and the Borrower will not directly or indirectly use the proceeds of the
Loans or otherwise make available such proceeds to any person, for the purpose
of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC or other Sanctions Laws (each such person a
“Designated Person”).
 
ARTICLE V
COVENANTS OF THE LOAN PARTIES
 
SECTION 5.01 Affirmative Covenants.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, or any
Lender Party shall have any Commitment hereunder, each Loan Party will:
 
(a) Compliance with Laws, Etc.  Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970.
 
(b) Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, (i)
all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Loan
Parties nor any of their Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge or claim that is the subject of a Good Faith
Contest, unless and until any Lien resulting therefrom attaches to its property
and becomes enforceable against its other creditors.
 
(c) Compliance with Environmental Laws.  Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew and cause each of
its Subsidiaries to obtain and renew all Environmental Permits necessary for its
operations and properties; and conduct, and cause each of its Subsidiaries to
conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties in material compliance with the
requirements of all Environmental Laws; provided, however, that neither the Loan
Parties nor any of their Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is the subject of a Good Faith Contest.
 
 
62

--------------------------------------------------------------------------------

 
 
(d) Maintenance of Insurance.  Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Loan Party or such Subsidiaries operate.
 
(e) Preservation of Partnership or Corporate Existence, Etc.  Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises, except,
in the case of Subsidiaries of the Borrower that are not Loan Parties only, if
in the reasonable business judgment of such Subsidiary it is in its best
economic interest not to preserve and maintain such existence, legal structure,
legal name, rights, permits, licenses, approvals, privileges and franchises and
such failure is not reasonably likely to result in a Material Adverse Effect (it
being understood that the foregoing shall not prohibit, or be violated as a
result of any transaction by or involving any Loan Party or Subsidiary thereof
otherwise permitted under Section 5.02(d) or (e) below).
 
(f) Visitation Rights.  At any reasonable time and from time to time, permit any
of the Administrative Agent or Lender Parties, or any agent or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, any Loan Party (but, in each case
not more frequently than one time per year unless an Event of Default shall have
occurred and be continuing), and to discuss the affairs, finances and accounts
of any Loan Party and any of its Subsidiaries with any of their general
partners, managing members, officers or directors and with their independent
certified public accountants.
 
(g) Keeping of Books.  Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of such Loan Party and
each such Subsidiary in accordance with GAAP.
 
(h) Maintenance of Properties, Etc.  Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties that are used
or useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted and will from time to time make or cause to be
made all appropriate repairs, renewals and replacement thereof except where
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
 
(i) Transactions with Affiliates.  Conduct, and cause each of its Subsidiaries
to conduct, all transactions otherwise permitted under the Loan Documents with
any of their Affiliates (other than transactions exclusively among or between
the Borrower and/or one or more of the Guarantors) on terms that are fair and
reasonable and no less favorable to such Loan Party or such Subsidiary than it
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate, provided however, that all transactions pursuant to any operating
leases that are in the standard form of operating lease used by the Borrower’s
Subsidiaries, shall be deemed fair and reasonable.
 
 
63

--------------------------------------------------------------------------------

 
 
(j) Covenant to Guarantee Obligations.  (A) Concurrently with the delivery of
Unencumbered Asset Designation Package pursuant to Section 5.01(k) with respect
to a Proposed Unencumbered Asset owned or leased (including pursuant to an
Operating Lease) by a Subsidiary of a Loan Party or (B) within 10 days after the
formation or acquisition of any new direct or indirect Subsidiary of a Loan
Party which Subsidiary directly owns or leases an Unencumbered Asset (including
pursuant to an Operating Lease), cause to be delivered to Administrative Agent
with respect to such Subsidiary and any member, manager or general partner
thereof as Administrative Agent may request the items described in Section
3.01(a)(v)-(ix) with respect to such Persons, and cause each such Subsidiary to
duly execute and deliver to the Administrative Agent a Guaranty Supplement in
substantially the form of Exhibit D hereto, or such other guaranty supplement in
form and substance reasonably satisfactory to the Administrative Agent,
guaranteeing the other Loan Parties’ Obligations under the Loan Documents.
 
(k) Unencumbered Asset Pool Additions.  With the Borrower’s written notice to
the Administrative Agent that any Asset (a “Proposed Unencumbered Asset”) be
added as an Unencumbered Asset, deliver (or cause to be delivered) to the
Administrative Agent, at the Borrower’s expense, an Unencumbered Asset
Designation Package with respect to such Proposed Unencumbered Asset.  Provided
that the Proposed Unencumbered Asset satisfies the Unencumbered Asset Pool
Conditions and the Borrower, at its expense, delivers all applicable Guarantor
Deliverables, the Proposed Unencumbered Asset shall be deemed added as an
Unencumbered Asset to the Unencumbered Asset Pool.
 
(l) Further Assurances.
 
(i) Promptly upon request by the Administrative Agent, or any Lender Party
through the Administrative Agent, correct, and cause each Loan Party to promptly
correct, any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof.
 
(ii) Promptly upon request by the Administrative Agent, or any Lender Party
through the Administrative Agent, do, execute, acknowledge, deliver, file, and
re-file such certificates, assurances and take such other actions as the
Administrative Agent, or any Lender Party through the Administrative Agent, may
reasonably require from time to time in order (A) to carry out more effectively
the purposes of the Loan Documents, and (B) to assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Lender Parties
the rights granted or now or hereafter intended to be granted to the Lender
Parties under any Loan Document or under any other instrument executed in
connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
 
(m) Performance of Material Contracts.  Perform and observe, and cause each of
its Subsidiaries to perform and observe, all the material terms and provisions
of each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in material accordance with its terms, take all such action to such end as may
be from time to time reasonably requested by the Administrative Agent, and, upon
reasonable request of the Administrative Agent, make to each other party to each
such Material Contract such demands and requests for information and reports or
for action as any Loan Party or any of its Subsidiaries is entitled to make
under such Material Contract, and cause each of its Subsidiaries to do
so.  Notwithstanding the above, nothing in this subsection (m) shall prohibit or
reduce the rights of any Loan Party or any of their Subsidiaries to enter into,
terminate, modify, amend, renew or otherwise deal with any Material Contract to
the extent the same does not cause an Unencumbered Asset to not meet the
Unencumbered Asset Pool Conditions and, in the aggregate, could not be
reasonably be expected to result in a Material Adverse Effect.
 
 
64

--------------------------------------------------------------------------------

 
 
(n) Compliance with Leases.
 
(i) Make all payments and otherwise perform all material obligations in respect
of all leases of real property to which the Borrower or any of its Subsidiaries
is a party, keep such leases in full force and effect and not allow such leases
to lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled (except, in the case of the Borrower and Subsidiaries of the Borrower
only, if in the reasonable business judgment of such Subsidiary it is in its
best economic interest not to maintain such lease or prevent such lapse,
termination, forfeiture or cancellation and such failure to maintain such lease
or prevent such lapse, termination, forfeiture or cancellation is not in respect
of a Qualifying Ground Lease or an Operating Lease of an Unencumbered Asset and
could not otherwise reasonably be expected to result in a Material Adverse
Effect), notify the Administrative Agent of any default by any party with
respect to such leases and cooperate with the Administrative Agent in all
respects to cure any such default, and cause each of its Subsidiaries to do so.
 
(ii) With respect to any Qualifying Ground Lease related to any Unencumbered
Asset:
 
(A) pay when due the rent and other amounts due and payable thereunder (subject
to applicable cure or grace periods);
 
(B) timely perform and observe all of the material terms, covenants and
conditions required to be performed and observed by it as tenant thereunder
(subject to applicable cure or grace periods);
 
(C) do all things necessary to preserve and keep unimpaired such Qualifying
Ground Lease and its rights thereunder;
 
(D) diligently and continuously enforce the material obligations of the lessor
or other obligor thereunder;
 
(E) deliver to the Administrative Agent all default and other material notices
received by it or sent by it under the applicable Qualifying Ground Lease;
 
(F) upon the Administrative Agent’s reasonable written request and at reasonable
intervals, unless an Event of Default shall have occurred and be continuing, in
which case, upon written request at any time, provide to the Administrative
Agent any information or materials relating to such Qualifying Ground Lease and
evidencing the applicable Subsidiary Guarantor’s due observance and performance
of its material obligations thereunder;
 
 
65

--------------------------------------------------------------------------------

 
 
(G) in connection with the bankruptcy or other insolvency proceedings of any
ground lessor or other obligor, ratify the legality, binding effect and
enforceability of the applicable Qualifying Ground Lease within the applicable
time period therefor in such proceedings, notwithstanding any rejection by such
ground lessor or obligor or trustee, custodian or receiver related thereto;
 
(H) at reasonable times and at reasonable intervals, deliver to the
Administrative Agent (or, subject to the requirements of the subject Qualifying
Ground Lease, cause the applicable lessor or other obligor to deliver to the
Administrative Agent), an estoppel certificate and consent agreement in relation
to such Qualifying Ground Lease in form and substance reasonably acceptable to
the Administrative Agent, in its discretion, and, in the case of the estoppel
certificate, setting forth (i) the name of lessee and lessor under the
Qualifying Ground Lease (if applicable); (ii) that such Qualifying Ground Lease
is in full force and effect and has not been modified except to the extent the
Administrative Agent has received notice of such modification; (iii) that no
rental and other payments due thereunder are delinquent as of the date of such
estoppel; and (iv) whether such Person knows of any actual or alleged defaults
or events of default under the applicable Qualifying Ground Lease;
 
provided, that each Loan Party hereby agrees to execute and deliver to the
Administrative Agent, within ten (10) days of any request therefor, such
documents, instruments, agreements, assignments or other conveyances reasonably
requested by the Administrative Agent in connection with or in furtherance of
any of the provisions set forth above or the rights granted to the
Administrative Agent in connection therewith.
 
(o) Interest Rate Hedging.  Maintain at all times interest rate Hedge Agreements
(i) providing either an interest-rate swap for a fixed rate of interest or an
interest-rate cap, and (ii) covering a notional amount equal to the amount, if
any, by which (A) 50% of Consolidated Debt for Borrowed Money of the Parent
Guarantor and its Subsidiaries (exclusive of the “Facility Exposure” (as defined
in the Existing Credit Agreement as of the date of this Agreement) under the
Existing Credit Agreement) exceeds (B) all Consolidated Debt for Borrowed Money
of the Parent Guarantor and its Subsidiaries then accruing interest at a fixed
rate.
 
(p) Management Agreements.  At all times cause each Unencumbered Asset to be
managed and operated by an Approved Manager.
 
(q) Franchise Agreements.  At all times cause each Hotel Asset to be subject to
a franchise agreement or similar arrangement with an Approved Franchisor.
 
 
66

--------------------------------------------------------------------------------

 
 
(r) Maintenance of REIT Status.  In the case of the Parent Guarantor, at all
times be organized in conformity with the requirements for qualification as a
REIT under the Internal Revenue Code, and at all times continue to qualify as a
REIT and elect to be treated as a REIT under all applicable laws, rules and
regulations.
 
(s) Exchange Listing.  In the case of the Parent Guarantor, at all times (i)
cause its common shares to be duly listed on the New York Stock Exchange, the
NYSE MKT or NASDAQ and (ii) timely file all reports required to be filed by it
in connection therewith.
 
(t) Sarbanes-Oxley.  Comply at all times with all applicable provisions of
Section 402(a) of Sarbanes-Oxley.
 
(u) [Intentionally Omitted].
 
(v) [Intentionally Omitted].
 
(w) Operating Leases.  Promptly (i) perform and observe all of the covenants and
agreements required to be performed and observed under the Operating Leases and
do all things necessary to preserve and to keep unimpaired the Loan Parties’
rights thereunder; (ii) notify the Administrative Agent of any default under the
Operating Leases of which any Loan Party is aware; (iii) deliver to the
Administrative Agent a copy of any notice of default or other notice received by
the Loan Parties under the Operating Leases; and (iv) enforce in all respects
the performance and observance of all of the covenants and agreements required
to be performed or observed by the applicable lessor under each Operating Lease.
 
(x) Equal Treatment.  (i)  Cause the Facility to have equal support as the
Existing Credit Facility and any other Unsecured Indebtedness of any of the Loan
Parties (whether as borrower, co-borrower, guarantor or otherwise).  Without
limiting the generality of the foregoing, the Loan Parties shall cause any other
Subsidiary or Joint Venture of any Loan Party that is a borrower or co-borrower,
guarantees, or otherwise becomes obligated in respect of any Unsecured
Indebtedness of any of the Loan Parties, whether as a borrower, co-borrower,
guarantor or otherwise (including, without limitation, pursuant to the Existing
Credit Agreement), to simultaneously duly execute and deliver to Administrative
Agent a Guaranty Supplement in substantially the form of Exhibit D hereto or
such other guaranty supplement in form and substance reasonably satisfactory to
the Administrative Agent, guaranteeing the Loan Parties’ Obligations under the
Loan Documents.  Furthermore, Borrower shall cause any such Person to satisfy
all other representations, covenants and conditions in this Agreement with
respect to Guarantors.  Furthermore, no Lien may be granted, suffered or
incurred on any property, assets or revenue in favor of the lenders, trustees or
holders under any Unsecured Indebtedness of any of the Loan Parties (including,
without limitation, the Existing Credit Agreement) without effectively providing
that all Obligations under the Loan Documents shall be secured equally and
ratably with such Unsecured Indebtedness pursuant to agreements in form and
substance reasonably satisfactory to Administrative Agent.
 
(ii)           The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
promptly release, a Person which has become a Guarantor solely pursuant to this
Section 5.01(x) from the Guaranty so long as:  (a) no Default or Event of
Default shall then be in existence or would occur as a result of such release,
(b) Administrative Agent shall receive such written request at least five (5)
Business Days prior to the requested date of such release (or such shorter
period as may be acceptable to the Administrative Agent in its sole discretion),
and (c) such Person is no longer required to be a Guarantor pursuant to the
terms of Section 5.01(x)(i) or any other provision of this Agreement.  Delivery
by the Borrower to the Administrative Agent of any such request for a release
shall constitute a representation by the Borrower that the matters set forth in
the preceding sentence (both as of the date of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.  Notwithstanding the foregoing, the foregoing provisions shall not
apply to Parent Guarantor or any owner or lessee of an Unencumbered Asset, which
may only be released as otherwise provided in this Agreement.
 
 
67

--------------------------------------------------------------------------------

 
 
SECTION 5.02 Negative Covenants.  So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid or any Lender
Party shall have any Commitment hereunder, no Loan Party will, at any time:
 
(a) Liens, Etc.  Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its assets of any character (including, without limitation,
accounts) whether now owned or hereafter acquired, or sign or file or suffer to
exist, or permit any of its Subsidiaries to sign or file or suffer to exist,
under the Uniform Commercial Code of any jurisdiction, a financing statement
that names such Loan Party or any of its Subsidiaries as debtor, or sign or
suffer to exist, or permit any of its Subsidiaries to sign or suffer to exist,
any security agreement authorizing any secured party thereunder to file such
financing statement, or assign, or permit any of its Subsidiaries to assign, any
accounts or other right to receive income, except, in the case of the Loan
Parties (other than the Parent Guarantor) and their respective Subsidiaries:
 
(i) Liens created under the Loan Documents;
 
(ii) Permitted Liens;
 
(iii) Liens described on Schedule 4.01(o) hereto;
 
(iv) purchase money Liens upon or in equipment acquired or held by such Loan
Party or any of its Subsidiaries in the ordinary course of business to secure
the purchase price of such equipment or to secure Indebtedness incurred solely
for the purpose of financing the acquisition of any such equipment to be subject
to such Liens, or Liens existing on any such equipment at the time of
acquisition (other than any such Liens created in contemplation of such
acquisition that do not secure the purchase price), or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount; provided,
however, that no such Lien shall extend to or cover any property other than the
equipment being acquired, and no such extension, renewal or replacement shall
extend to or cover any property not theretofore subject to the Lien being
extended, renewed or replaced; provided further that the aggregate principal
amount of the Indebtedness secured by Liens permitted by this clause (iv) shall
not exceed the amount permitted under Section 5.02(b)(iii)(A);
 
 
68

--------------------------------------------------------------------------------

 
 
(v) Liens arising in connection with Capitalized Leases permitted under Section
5.02(b)(iii)(B), provided that no such Lien shall extend to or cover any
Unencumbered Assets or assets other than the assets subject to such Capitalized
Leases;
 
(vi) Liens on property of a Person existing at the time such Person is acquired
by, merged into or consolidated with any Loan Party or any Subsidiary of any
Loan Party or becomes a Subsidiary of any Loan Party, provided that such Liens
were not created in contemplation of such merger, consolidation or acquisition
and do not extend to any assets other than those of the Person so merged into or
consolidated with such Loan Party or such Subsidiary or so acquired by such Loan
Party or such Subsidiary;
 
(vii) Liens securing Non-Recourse Debt permitted under Section 5.02(b)(iii)(E);
 
(viii) the replacement, extension or renewal of any Lien permitted by clause
(iii) above upon or in the same property theretofore subject thereto in
connection with any Refinancing Debt permitted under Section 5.02(b)(iii)(C);
 
(ix) Liens securing Permitted Recourse Debt permitted under Section 5.02(b)(vi),
which Liens do not affect any direct or indirect ownership interest in any
Unencumbered Asset; and
 
(x) Liens securing Debt of the Borrower and its Subsidiaries not expressly
permitted by clauses (i) through (viii) above, provided that such Liens do not
affect any Unencumbered Asset and the amount of Debt secured by such Liens shall
not exceed $5,000,000 in the aggregate outstanding at any one time.
 
(b) Indebtedness.  Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Indebtedness,
except:
 
(i) Indebtedness under the Loan Documents;
 
(ii) in the case of any Loan Party or any Subsidiary of a Loan Party,
Indebtedness owed to any Loan Party or any wholly owned Subsidiary of any Loan
Party, provided that, in each case, such Indebtedness (y) shall be on terms
reasonably acceptable to the Administrative Agent and (z) shall be evidenced by
promissory notes in form and substance reasonably satisfactory to the
Administrative Agent, which promissory notes shall (unless payable to the
Borrower) by their terms be subordinated to the Obligations of the Loan Parties
under the Loan Documents;
 
(iii) in the case of each Loan Party (other than the Parent Guarantor) and its
Subsidiaries,
 
(A) Indebtedness secured by Liens permitted by Section 5.02(a)(iv) not to exceed
in the aggregate $5,000,000 at any time outstanding,
 
 
69

--------------------------------------------------------------------------------

 
 
(B) (1) Capitalized Leases not to exceed in the aggregate $5,000,000 at any time
outstanding, and (2) in the case of any Capitalized Lease to which any
Subsidiary of a Loan Party is a party, any Contingent Obligation of such Loan
Party guaranteeing the Obligations of such Subsidiary under such Capitalized
Lease,
 
(C) the Existing Debt described on Schedule 4.01(n) hereto and any Refinancing
Debt extending, refunding or refinancing such Existing Debt,
 
(D) Indebtedness in respect of Hedge Agreements entered into by the Borrower and
designed to hedge against fluctuations in interest rates or foreign exchange
rates incurred as required by this Agreement or incurred in the ordinary course
of business and consistent with prudent business practices, and
 
(E) Non-Recourse Debt (including, without limitation, the JV Pro Rata Share of
Non-Recourse Debt of any Joint Venture) in respect of Assets, the incurrence of
which would not result in a Default under Section 5.04 or any other provision of
this Agreement;
 
(iv) in the case of the Parent Guarantor and the Borrower, Indebtedness under
Customary Carve-Out Agreements;
 
(v) endorsements of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;
 
(vi) Permitted Recourse Debt;
 
(vii) in the case of the Parent Guarantor and the Borrower, any Contingent
Obligations consisting of guarantees or indemnities of payment Obligations under
any Franchise Agreements or other agreements related to franchise licenses,
management agreements or other agreements related to hotel management contracts,
or title insurance indemnifications or guarantees; and
 
(viii) any other Indebtedness not to exceed $10,000,000 in the aggregate at any
time outstanding in respect of all Loan Parties and their Subsidiaries and which
is not secured by any Lien on any Unencumbered Asset.
 
(c) Change in Nature of Business.  Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried at the
Closing Date (after giving effect to the transactions contemplated by the Loan
Documents); or engage in, or permit any of its Subsidiaries to engage in, any
business other than ownership, development, licensing and management of Hotel
Assets in the United States consistent with the requirements of the Loan
Documents, and other business activities incidental thereto.
 
(d) Mergers, Etc.  Merge or consolidate with or into, or convey, transfer
(except as permitted by Section 5.02(e)), lease (but not including entry into
Operating Leases between Subsidiary Guarantors and TRS Lessees) or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to,
any Person, or permit any of its Subsidiaries to do so; provided, however, that
(i) any Subsidiary of a Loan Party may merge or consolidate with or into, or
dispose of assets to, any other Subsidiary of such Loan Party (provided that if
one or more of such Subsidiaries is also a Loan Party, a Loan Party shall be the
surviving entity) or any other Loan Party other than the Parent Guarantor
(provided that such Loan Party or, in the case of any Loan Party other than the
Borrower, another Loan Party shall be the surviving entity), and (ii) any Loan
Party may merge with any Person that is not a Loan Party so long as such Loan
Party is the surviving entity or (except in the case of a merger with the
Borrower or the Parent Guarantor, which shall always be the surviving entity)
such other Person is the surviving party and shall promptly become a Loan Party
(provided further that the Parent Guarantor shall not merge with a Person that
is not a Loan Party unless such merger is with a Person that would be in
compliance with Section 5.01(r), and which is the general partner or other owner
of a Person simultaneously merging with Borrower or a Subsidiary of Borrower,
and the Parent Guarantor is the surviving entity), provided, in each case, that
no Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom and the requirements in Section 5.01(x)
and Section 5.02(p) shall still be complied with.  Notwithstanding any other
provision of this Agreement, (y) any Subsidiary of a Loan Party (other than the
Borrower and any Subsidiary that is the direct owner of an Unencumbered Asset)
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and the
assets or proceeds from the liquidation or dissolution of such Subsidiary are
transferred to the Borrower or a Guarantor, provided that no Default or Event of
Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom, and (z) any Loan Party or Subsidiary of a
Loan Party shall be permitted to effect any Transfer of Assets through the sale
or transfer of direct or indirect Equity Interests in the Person (other than the
Borrower or the Parent Guarantor) that owns such Assets so long as Section
5.02(e) would otherwise permit the Transfer of all Assets owned by such Person
at the time of such sale or transfer of such Equity Interests.  Upon the sale or
transfer of Equity Interests in any Person that is a Guarantor permitted under
clause (z) above, provided that no Default or Event of Default shall have
occurred and be continuing or would result therefrom, the Administrative Agent
shall, upon the request of the Borrower, release such Guarantor from the
Guaranty.
 
 
70

--------------------------------------------------------------------------------

 
 
(e) Sales, Etc. of Assets.  (i)  In the case of the Parent Guarantor, sell,
lease, transfer or otherwise dispose of, or grant any option or other right to
purchase, lease or otherwise acquire any assets and
 
(ii) in the case of the Loan Parties (other than the Parent Guarantor), sell,
lease (other than by entering into Tenancy Leases), transfer or otherwise
dispose of, or grant any option or other right to purchase, lease (other than
any option or other right to enter into Tenancy Leases) or otherwise acquire, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of,
or grant any option or other right to purchase, lease or otherwise acquire (each
action described in clauses (i) and (ii) of this subsection (e), including,
without limitation, any Sale and Leaseback Transaction, being a “Transfer”), any
Asset or Assets (or any direct or indirect Equity Interests in the owner
thereof), in each case other than the following Transfers, which shall be
permitted hereunder only so long as no Default or Event of Default shall exist
or would result therefrom:
 
 
71

--------------------------------------------------------------------------------

 
 
(A) the Transfer of any Asset or Assets, including unimproved land, that are not
Unencumbered Assets from any Loan Party to another Loan Party (other than the
Parent Guarantor) or from a Subsidiary of a Loan Party to another Subsidiary of
such Loan Party or any other Loan Party (other than the Parent Guarantor),
 
(B) the Transfer of any Asset or Assets that are not Unencumbered Assets to any
Person that is not a Loan Party, provided that the Loan Parties shall be in
compliance with the covenants contained in Section 5.04 both immediately prior
to and on a pro forma basis immediately after giving effect to such Transfer, on
or prior to the date of such Transfer or designation, as the case may be,
 
(C) the Transfer of any Unencumbered Asset or Unencumbered Assets to any Person,
or the designation of an Unencumbered Asset or Unencumbered Assets as a
non-Unencumbered Asset or non-Unencumbered Assets, in each case with the
intention that such Unencumbered Asset or Unencumbered Assets, upon consummation
of such Transfer or designation, shall no longer constitute an Unencumbered
Asset or Unencumbered Assets, provided that:
 
(1) immediately after giving effect to such Transfer or designation, as the case
may be, the remaining Unencumbered Assets shall continue to satisfy the
requirements set forth in clauses (a) through (k) of the definition of
Unencumbered Asset Pool Conditions,
 
(2) the Loan Parties shall be in compliance with the covenants contained in
Section 5.04 on a pro forma basis immediately after giving effect to such
Transfer or designation, and
 
(3) on or prior to the date of such Transfer or designation, as the case may be,
the Borrower shall have delivered to the Administrative Agent (A) a certificate
signed by a Responsible Officer of the Borrower, stating that before and after
giving effect to such Transfer or designation, as the case may be, the Parent
Guarantor shall be in compliance with the covenants contained in Section
5.04(b), together with supporting information in form satisfactory to the
Administrative Agent showing the computations used in determining compliance
with such covenants, and (B) a certificate of the Chief Financial Officer (or
other Responsible Officer performing similar functions) of the Borrower
demonstrating compliance with the foregoing clauses (1) through (3) and
confirming that no Default or Event of Default shall exist on the date of such
Transfer or will result therefrom, together with supporting information in
detail reasonably satisfactory to the Administrative Agent, or
 
 
72

--------------------------------------------------------------------------------

 
 
(D) the Transfer of (1) obsolete or worn out FF&E in the ordinary course of
business or (2) inventory in the ordinary course of business, which FF&E or
inventory, as the case may be, is used or held in connection with an
Unencumbered Asset.
 
Following (x) a Transfer of all Unencumbered Assets owned or leased by a
Subsidiary Guarantor in accordance with Section 5.02(e)(ii)(C) or (y) the
designation by a Subsidiary Guarantor of all Unencumbered Assets owned or leased
by it as non-Unencumbered Assets pursuant to Section 5.02(e)(ii)(C), the
Administrative Agent shall, upon the request of the Borrower and at the
Borrower’s expense, promptly release such Subsidiary Guarantor from the
Guaranty.
 
(f) Investments.  Make or hold, or permit any of its Subsidiaries to make or
hold, any Investment other than:
 
(i) Investments by the Loan Parties and their Subsidiaries in their Subsidiaries
outstanding on the date hereof and additional Investments in wholly-owned
Subsidiaries and, in the case of the Loan Parties (other than the Parent
Guarantor) and their Subsidiaries (and Joint Ventures in which such Loan Parties
and Subsidiaries hold any direct or indirect interest), Investments in Assets
(including by asset or Equity Interest acquisitions or investments in Joint
Ventures), in each case subject, where applicable, to the limitations set forth
in Section 5.02(f)(iv);
 
(ii) Investments in Cash Equivalents;
 
(iii) Investments consisting of intercompany Indebtedness permitted under
Section 5.02(b)(ii);
 
(iv) Investments consisting of the following items so long as (y) the aggregate
amount outstanding, without duplication, of all Investments described in this
subsection does not exceed, at any time, 25% of Total Asset Value at such time,
and (z) the aggregate amount of each of the following items of Investments does
not exceed at any time the specified percentage of Total Asset Value set forth
below:
 
(A) Investments in unimproved land and Development Assets (including such assets
that such Person has contracted to purchase for development with or without
options to terminate the purchase agreement), so long as the aggregate amount of
such Investments, calculated on the basis of the greater of actual cost or
budgeted cost, does not at any time exceed 20% of Total Asset Value at such
time,
 
(B) Investments in Joint Ventures of any Loan Party so long as the aggregate
amount of such Investments outstanding does not at any time exceed 25% of Total
Asset Value at such time, and
 
(C) Loans, advances and extensions of credit (including, without limitation,
mezzanine loans) to any Person so long as the aggregate amount of such
Investments does not at any time exceed 5% of Total Asset Value at such time;
 
 
73

--------------------------------------------------------------------------------

 
 
(v) Investments outstanding on the date hereof in Subsidiaries that are not
wholly-owned by any Loan Party;
 
(vi) Investments by the Borrower in Hedge Agreements permitted under Section
5.02(b)(iii)(D);
 
(vii) To the extent permitted by applicable law, loans or other extensions of
credit to officers, directors and employees of any Loan Party or any Subsidiary
of any Loan Party in the ordinary course of business, for travel, entertainment,
relocation and analogous ordinary business purposes, which Investments shall not
exceed at any time $1,000,000 in the aggregate for all Loan Parties;
 
(viii) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit extended
in the ordinary course of business in an aggregate amount for all Loan Parties
not to exceed at any time $5,000,000 (provided that if the Amendment Covenant
Conditions have been satisfied, then this Section 5.02(f)(viii) shall no longer
be applicable); and
 
(ix) Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss.
 
(g) Restricted Payments.  In the case of the Parent Guarantor and the Borrower,
without the prior consent of the Required Lenders, declare or pay any dividends,
purchase, redeem, retire, defease or otherwise acquire for value any of its
Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, obligations or securities to
its stockholders, partners or members (or the equivalent Persons thereof) as
such (collectively, “Restricted Payments”), subject to certain redemption rights
of the holders of Equity Interests in the Borrower as more particularly
described in the constitutive documents of the Borrower and certain redemption
rights of the holders of certain preferred Equity Interests in the Parent
Guarantor as described in the articles supplementary that authorize the issuance
of the respective classes of such preferred shares, in each case as in effect on
the date hereof; provided, however, that so long as no Default or Event of
Default shall have occurred and be continuing, the Parent Guarantor and the
Borrower may make Restricted Payments without the prior consent of the Required
Lenders to holders of Equity Interests in the Parent Guarantor and the Borrower,
as applicable, to the extent the same would not result in a Default under
Section 5.04(a)(iii) (calculated on a pro forma basis as of the most recent Test
Date) or any other provision of this Agreement.
 
(h) Amendments of Constitutive Documents.  Amend, or permit any of its
Subsidiaries to amend, in each case in any material respect, its limited
liability company agreement, partnership agreement, certificate of incorporation
or bylaws or other constitutive documents, provided that (1) any amendment to
any such constitutive document that would be adverse to any of the Lender
Parties shall be deemed “material” for purposes of this Section; (2) any
amendment to any such constitutive document that would designate such Subsidiary
that is not a Loan Party as a “special purpose entity” or otherwise confirm such
Subsidiary’s status as a “special purpose entity” shall be deemed “not material”
for purposes of this Section; and (3) in the case of Subsidiaries of the
Borrower only, a Subsidiary may amend its constitutive documents if in the
reasonable business judgment of such Subsidiary it is in its best economic
interest to do so and such amendment is not otherwise prohibited by this
Agreement and could not reasonably be expected to result in a Material Adverse
Effect.
 
 
74

--------------------------------------------------------------------------------

 
 
(i) Accounting Changes.  Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles, or
(ii) Fiscal Year.
 
(j) Speculative Transactions.  Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.
 
(k) Payment Restrictions Affecting Subsidiaries.  Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Indebtedness owed to, make loans or
advances to, or otherwise transfer assets to or invest in, the Borrower or any
Subsidiary of the Borrower (whether through a covenant restricting dividends,
loans, asset transfers or investments, a financial covenant or otherwise),
except (i) the Loan Documents, (ii) any agreement or instrument evidencing
Non-Recourse Debt or Permitted Recourse Debt, provided that the terms of such
Indebtedness, and of such agreement or instrument, do not restrict distributions
in respect of Equity Interests in Subsidiaries directly or indirectly owning
Unencumbered Assets, and (iii) any agreement in effect at the time such
Subsidiary becomes a Subsidiary of the Borrower, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Subsidiary of
the Borrower.
 
(l) Amendment, Etc. of Material Contracts.  Cancel or terminate any Material
Contract or consent to or accept any cancellation or termination thereof, amend
or otherwise modify any Material Contract or give any consent, waiver or
approval thereunder, waive any default under or breach of any Material Contract,
agree in any manner to any other amendment, modification or change of any term
or condition of any Material Contract or take any other action in connection
with any Material Contract that would impair in any material respect the value
of the interest or rights of any Loan Party thereunder or that would impair or
otherwise adversely affect in any material respect the interest or rights, if
any, of the Administrative Agent or any Lender Party, or permit any of its
Subsidiaries to do any of the foregoing, in each case taking into account the
effect of any agreements that supplement or serve to substitute for, in whole or
in part, such Material Contract, and in the case of (i) a Material Contract not
affecting any Unencumbered Asset, in a manner that could reasonably be expected
to have a Material Adverse Effect, and (ii) a Material Contract affecting any
Unencumbered Asset, in a manner that could reasonably be expected to result in a
breach of the Unsecured Asset Pool Conditions.
 
(m) Negative Pledge.  Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any Negative Pledge upon any of
its property or assets, except (i) in connection with any Existing Debt, (ii)
pursuant to the Loan Documents or (iii) in connection with (A) any Non-Recourse
Debt or Permitted Recourse Debt, provided that the terms of such Indebtedness,
and of any agreement entered into and of any instrument issued in connection
therewith, do not provide for or prohibit or condition the creation of any Lien
on any Unencumbered Assets and are otherwise permitted by the Loan Documents
(provided further that any restriction of the type described in the proviso in
the definition of “Negative Pledge” shall not be deemed to violate the foregoing
restriction), (B) any purchase money Indebtedness permitted under Section
5.02(b)(iii)(A) solely to the extent that the agreement or instrument governing
such Indebtedness prohibits a Lien on the property acquired with the proceeds of
such Indebtedness, (C) any Capitalized Lease permitted by Section
5.02(b)(iii)(B) solely to the extent that such Capitalized Lease prohibits a
Lien on the property subject thereto, or (D) any Indebtedness outstanding on the
date any Subsidiary of the Borrower becomes such a Subsidiary (so long as such
agreement was not entered into solely in contemplation of such Subsidiary
becoming a Subsidiary of the Borrower).
 
 
75

--------------------------------------------------------------------------------

 
 
(n) Parent Guarantor as Holding Company.  In the case of the Parent Guarantor,
enter into or conduct any business, or engage in any activity (including,
without limitation, any action or transaction that is required or restricted
with respect to the Borrower and its Subsidiaries under Sections 5.01 and 5.02
without regard to any of the enumerated exceptions to such covenants), other
than (i) the holding of the Equity Interests of the Borrower; (ii) the
performance of its duties as sole general partner of the Borrower; (iii) the
performance of its Obligations (subject to the limitations set forth in the Loan
Documents) under each Loan Document to which it is a party; (iv) the making of
equity or subordinate debt Investments in the Borrower and its Subsidiaries,
provided each such Investment shall be on terms acceptable to the Administrative
Agent; (v) sales of Equity Interests of the Parent Guarantor not otherwise
prohibited by this Agreement and (vi) activities incidental to each of the
foregoing.
 
(o) Development Assets Cap.  If the aggregate budgeted costs attributable to all
Development Assets exceeds 10% of Total Asset Value, commence the development of
any Development Asset as to which development has not yet commenced.
 
(p) Subsidiary Guarantor Requirements.  Cause or permit any Subsidiary Guarantor
to (i) incur Indebtedness other than trade payables in the ordinary course of
business or otherwise permitted by Section 5.02(b) or (ii) own any Real Property
other than Unencumbered Assets (provided that any Subsidiary Guarantor that is a
Subsidiary Guarantor solely as a result of Section 5.01(x)(i) and not any other
provision of this Agreement may own property other than Unencumbered Assets).
 
(q) Multiemployer Plans.  Neither any Loan Party nor any ERISA Affiliate will
contribute to or be required to contribute to any Multiemployer Plan.
 
(r) Ground Leases.  With respect to any Qualifying Ground Lease related to any
Unencumbered Asset:
 
(i) waive, excuse or discharge any of the material obligations of the lessor or
other obligor thereunder;
 
(ii) do, permit or suffer (1) any act, event or omission which would be likely
to result in a default or permit the applicable lessor or other obligor to
terminate or exercise any other remedy with respect to the applicable Qualifying
Ground Lease or (2) any act, event or omission which, with the giving of notice
or the passage of time, or both, would constitute a default or permit the lessor
or such other obligor to exercise any other remedy under the applicable
Qualifying Ground Lease;
 
 
76

--------------------------------------------------------------------------------

 
 
(iii) cancel, terminate, surrender, modify or amend any of the provisions of any
such Qualifying Ground Lease or agree to any termination, amendment,
modification or surrender thereof without the prior written consent of the
Administrative Agent;
 
(iv) permit or consent to the subordination of such Qualifying Ground Lease to
any mortgage or other leasehold interest of the premises related thereto; or
 
(v) treat, in connection with the bankruptcy or other insolvency proceedings of
any ground lessor or other obligor, any Qualifying Ground Lease as terminated,
cancelled or surrendered pursuant to Bankruptcy Law without the Administrative
Agent’s prior written consent.
 
(s) Transactions with Affiliates.  Enter into any transaction with its
Affiliates except (i) with respect to Assets which are not Unencumbered Assets,
transactions occurring in the ordinary course of the business of owning and
operating hotels, the Lender Parties agree that operating leases, loans, and
guaranties of indebtedness are all in the ordinary course of business and (ii)
with respect to Unencumbered Assets, subject to the consent of the
Administrative Agent, not to be unreasonably withheld, transactions occurring in
the ordinary course of the business of owning and operating hotels, and in each
case in accordance with Section 5.01(i).
 
(t) TRS Holdco and TRS Lessees.  Permit TRS Holdco to enter into or conduct any
business, or engage in any activity (including, without limitation, any action
or transaction that is required or restricted with respect to the Borrower and
its Subsidiaries under Sections 5.01 and 5.02 without regard to any of the
enumerated exceptions to such covenants), other than (i) the holding of the
Equity Interests of the TRS Lessees; (ii) the performance of its duties as sole
member of the TRS Lessees; (iii) the performance of its Obligations (subject to
the limitations set forth in the Loan Documents) under each Loan Document to
which it is a party; (iv) the making of equity or subordinate debt Investments
in the TRS Lessees, provided each such Investment shall be on terms reasonably
acceptable to the Administrative Agent; and (v) activities incidental to each of
the foregoing.
 
(u) Sanctioned Persons.  None of the Loan Parties nor any of their respective
Subsidiaries will directly or indirectly use the proceeds of the Loans or
otherwise make available such proceeds to any person, for the purpose of
financing the activities of any Designated Person or in any manner that would
cause any of such persons to violate the United States Foreign Corrupt Practices
Act.  None of the funds or assets of the Loan Parties that are used to pay any
amount due pursuant to this Agreement or the other Loan Documents shall
constitute funds obtained from transactions with or relating to Designated
Persons or countries which are themselves the subject of territorial sanctions
under applicable Sanctions Laws.
 
 
77

--------------------------------------------------------------------------------

 
 
(v) More Restrictive Agreements.  Neither any Loan Party nor any of their
respective Subsidiaries shall enter into or modify any agreements or documents
pertaining to any existing or future Unsecured Indebtedness of such Loan Party
or such Subsidiaries (including, without limitation, the Existing Credit
Agreement), if such agreements or documents include covenants, whether
affirmative or negative (or any other provision which may have the same
practical effect as any of the foregoing), which are individually or in the
aggregate more restrictive against the Loan Parties or their respective
Subsidiaries than those set forth in Sections 5.01(o), 5.02(f)(iv), 5.02(g),
5.02(m), 5.02(o) or 5.04 (and including for the purposes hereof, all definitions
used in or relating to such sections or definitions) of this Agreement, unless
the Loan Parties, the Administrative Agent and the Required Lenders shall have
simultaneously amended this Agreement to include such more restrictive
provisions.  Each of the Loan Parties agrees to deliver to the Administrative
Agent copies of any agreements or documents (or modifications thereof)
pertaining to existing or future Unsecured Indebtedness of the Loan Parties and
their respective Subsidiaries as the Administrative Agent from time to time may
request.
 
SECTION 5.03 Reporting Requirements.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid or any
Lender Party shall have any Commitment hereunder, the Borrower will furnish to
the Administrative Agent and the Lender Parties in accordance with Section
9.02(b):
 
(a) Default Notice.  As soon as possible and in any event within five Business
Days after the occurrence of each Default or any event, development or
occurrence reasonably expected to result in a Material Adverse Effect continuing
on the date of such statement, a statement of the Chief Financial Officer (or
other Responsible Officer) of the Parent Guarantor setting forth details of such
Default or such event, development or occurrence and the action that the Parent
Guarantor has taken and proposes to take with respect thereto.
 
(b) Annual Financials.  As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Parent Guarantor and its Consolidated Subsidiaries, including
therein Consolidated and consolidating balance sheets of the Parent Guarantor
and its Subsidiaries as of the end of such Fiscal Year and Consolidated and
consolidating statements of income and a Consolidated and consolidating
statement of cash flows of the Parent Guarantor and its Subsidiaries for such
Fiscal Year (it being acknowledged that a copy of the annual audit report filed
by the Parent Guarantor with the Securities and Exchange Commission shall
satisfy the foregoing requirements), in each case accompanied by (x) an
unqualified opinion acceptable to the Required Lenders of KPMG LLP, Ernst &
Young LLP or other independent public accountants of recognized standing
reasonably acceptable to the Administrative Agent, and (y) a report of such
independent public accountants as to the Borrower’s internal controls required
under Section 404 of the Sarbanes-Oxley Act of 2002, but only to the extent the
Borrower is subject to Section 404, in each case certified in a manner to which
the Required Lenders have not objected, together with (i) a schedule in form
reasonably satisfactory to the Administrative Agent of the computations used by
such accountants in determining, as of the end of such Fiscal Year, compliance
with the covenants contained in Section 5.04, provided that in the event of any
change in GAAP used in the preparation of such financial statements, the Parent
Guarantor shall also provide, if necessary for the determination of compliance
with Section 5.04, a statement of reconciliation conforming such financial
statements to GAAP and (ii) a certificate of the Chief Financial Officer (or
other Responsible Officer) of the Parent Guarantor stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Parent Guarantor has
taken and proposes to take with respect thereto.
 
 
78

--------------------------------------------------------------------------------

 
 
(c) Quarterly Financials.  As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year,
Consolidated and consolidating balance sheets of the Parent Guarantor and its
Subsidiaries as of the end of such quarter and Consolidated and consolidating
statements of income and a Consolidated and consolidating statement of cash
flows of the Parent Guarantor and its Subsidiaries for the period commencing at
the end of the previous fiscal quarter and ending with the end of such fiscal
quarter and Consolidated and consolidating statements of income and a
Consolidated and consolidating statement of cash flows of the Parent Guarantor
and its Subsidiaries for the period commencing at the end of the previous Fiscal
Year and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by the Chief Executive Officer,
Chief Financial Officer or Treasurer (or other Responsible Officer performing
similar functions) of the Parent Guarantor as having been prepared in accordance
with GAAP (it being acknowledged that a copy of the quarterly financials filed
by the Parent Guarantor with the Securities and Exchange Commission shall
satisfy the foregoing requirements), together with (i) a certificate of such
officer stating that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Parent Guarantor has taken and proposes to take with respect
thereto and (ii) a schedule in form reasonably satisfactory to the
Administrative Agent of the computations used by the Parent Guarantor in
determining compliance with the covenants contained in Section 5.04, provided
that in the event of any change in GAAP used in the preparation of such
financial statements, the Parent Guarantor shall also provide, if necessary for
the determination of compliance with Section 5.04, a statement of reconciliation
conforming such financial statements to GAAP.
 
(d) [Intentionally Omitted].
 
(e) Unencumbered Asset Financials.  As soon as available and in any event within
45 days after the end of each quarter, financial information in respect of all
Unencumbered Assets, in form and detail reasonably satisfactory to the
Administrative Agent.
 
(f) Annual Budgets.  As soon as available and in any event within than 45 days
after the end of each Fiscal Year, forecasts prepared by management of the
Parent Guarantor, in form reasonably satisfactory to the Administrative Agent,
of balance sheets, income statements and cash flow statements on a quarterly
basis for the then current Fiscal Year and on an annual basis for each Fiscal
Year thereafter until the Termination Date.
 
(g) Material Litigation.  Promptly after the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting any Loan Party or any of its Subsidiaries of the
type described in Section 4.01(f), and promptly after the occurrence thereof,
notice of any material adverse change in the status or the financial effect on
any Loan Party or any of its Subsidiaries of the Material Litigation from that
described on Schedule 4.01(f) hereto.
 
 
79

--------------------------------------------------------------------------------

 
 
(h) [Intentionally Omitted].
 
(i) Real Property.  As soon as available and in any event within 45 days after
the end of each fiscal quarter of each Fiscal Year, a report supplementing
Schedule 4.01(p) hereto, including an identification of all owned and leased
real property acquired or disposed of by any Loan Party or any of its
Subsidiaries during such fiscal quarter and a description of such other changes
in the information included in Section 4.01(p) as may be necessary for such
Schedule to be accurate and complete.
 
(j) [Intentionally Omitted].
 
(k) Environmental Conditions.  Notice to the Administrative Agent (i) promptly
upon obtaining knowledge of any material violation of any Environmental Law
affecting any Asset or the operations thereof or the operations of any of its
Subsidiaries, (ii) promptly upon obtaining knowledge of any known release,
discharge or disposal of any Hazardous Materials at, from, or into any Asset
which it reports in writing or is legally required to report in writing to any
Governmental Authority and which is material in amount or nature or which could
reasonably be expected to materially adversely affect the value of such Asset,
(iii) promptly upon its receipt of any written notice of material violation of
any Environmental Laws or of any material release, discharge or disposal of
Hazardous Materials in violation of any Environmental Laws or any matter that
could reasonably be expected to result in an Environmental Action, including a
notice or claim of liability or potential responsibility from any third party
(including without limitation any federal, state or local governmental
officials) and including notice of any formal inquiry, proceeding, demand,
investigation or other action with regard to (A) such Loan Party’s or any other
Person’s operation of any Asset in compliance with Environmental Laws, (B)
Hazardous Materials contamination on, from or into any Asset, or (C)
investigation or remediation of off-site locations at which such Loan Party or
any of its predecessors are alleged to have directly or indirectly disposed of
Hazardous Materials, or (iv) upon such Loan Party’s obtaining knowledge that any
expense or loss has been incurred by such Governmental Authority in connection
with the assessment, containment, removal or remediation of any Hazardous
Materials with respect to which such Loan Party or any Joint Venture could
reasonably be expected to incur material liability or for which a Lien may be
imposed on any Asset, provided that notice is required only for any of the
events described in clauses (i) through (iv) above that could reasonably be
expected to result in a Material Adverse Effect, could reasonably be expected to
result in a material Environmental Action with respect to any Unencumbered Asset
or could reasonably be expected to result in a Lien against any Unencumbered
Asset.
 
(l) Unencumbered Asset Value.  Promptly after discovery of any setoff, claim,
withholding or defense asserted or effected against any Loan Party, or to which
any Unencumbered Asset is subject, which could reasonably be expected to (i)
have a material adverse effect on the value of an Unencumbered Asset, (ii) have
a Material Adverse Effect or (iii) result in the imposition or assertion of a
Lien against any Unencumbered Asset which is not a Permitted Lien, notice to the
Administrative Agent thereof.
 
(m) Compliance with Unencumbered Asset Conditions.  Promptly after obtaining
actual knowledge of any condition or event which causes any Unencumbered Asset
to fail to satisfy any of the Unencumbered Asset Pool Conditions (other than
those Unencumbered Asset Pool Conditions, if any, that have theretofore been
waived by the Administrative Agent and the Required Lenders with respect to any
particular Unencumbered Asset, to the extent of such waiver), notice to the
Administrative Agent thereof.
 
 
80

--------------------------------------------------------------------------------

 
 
(n) [Intentionally Omitted].
 
(o) Reconciliation Statements.  If, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in Section 4.01(g) and forecasts referred to in
Section 4.01(h), the Consolidated and consolidating financial statements and
forecasts of the Parent Guarantor and its Subsidiaries delivered pursuant to
Section 5.03(b), (c) or (f) will differ in any material respect from the
Consolidated and consolidating financial statements that would have been
delivered pursuant to such Section had no such change in accounting principles
and policies been made, then (i) together with the first delivery of financial
statements or forecasts pursuant to Section 5.03(b), (c) or (f) following such
change, Consolidated and consolidating financial statements and forecasts of the
Parent Guarantor and its Subsidiaries for the fiscal quarter immediately
preceding the fiscal quarter in which such change is made, prepared on a pro
forma basis as if such change had been in effect during such fiscal quarter, and
(ii) if requested by Administrative Agent, a written statement of the Chief
Executive Officer, Chief Financial Officer or Treasurer (or other Responsible
Officer performing similar functions) of the Parent Guarantor setting forth the
differences (including any differences that would affect any calculations
relating to the financial covenants set forth in Section 5.04) which would have
resulted if such financial statements and forecasts had been prepared without
giving effect to such change.
 
(p) [Intentionally Omitted.]
 
(q) Other Information.  Promptly, such other information respecting, and which
is reasonably foreseeable to be material to, the business, condition (financial
or otherwise), operations, performance, properties or prospects of any Loan
Party or any of its Subsidiaries as the Administrative Agent, or any Lender
Party through the Administrative Agent, may from time to time reasonably
request.
 
SECTION 5.04 Financial Covenants.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid or any
Lender Party shall have, at any time after the Initial Extension of Credit, any
Commitment hereunder, the Parent Guarantor will:
 
(a) Parent Guarantor Financial Covenants.
 
(i) Maximum Leverage Ratio.  Maintain as of each Test Date a Leverage Ratio of
not greater than 6.00:1.00; provided, however, that on and after the date of any
Leverage Ratio Increase Election, the Parent Guarantor shall maintain as of each
Test Date, occurring during the period ending not later than the last day of the
three (3) consecutive fiscal quarters ending after the date of such Leverage
Ratio Increase Election, a Leverage Ratio of not greater than 6.75:1.00;
provided further that (A) such Leverage Ratio Increase Elections may only occur
(1) prior to the Termination Date and (2) not more than two times during the
term of the Facility, and (B) such Leverage Ratio Increase Elections may not be
consecutive.
 
 
81

--------------------------------------------------------------------------------

 
 
(ii) Minimum Consolidated Tangible Net Worth.  Maintain at all times a
Consolidated Tangible Net Worth of not less than the sum of (a) $638,961,000
plus (b) an amount equal to 75% of the net cash proceeds of all issuances or
sales of Equity Interests of the Parent Guarantor or any of its Subsidiaries
consummated after the Closing Date.
 
(iii) Maximum Dividend Payout Ratio.  Maintain as of each Test Date, a Dividend
Payout Ratio of equal to or less than (A) 95% or (B) such greater amount as may
be required by applicable law to maintain status as a REIT for tax purposes or
to avoid the imposition of income or excise taxes.
 
(iv) Minimum Consolidated Fixed Charge Coverage Ratio.  Maintain as of each Test
Date a Consolidated Fixed Charge Coverage Ratio of not less than 1.50:1.00.
 
(v) Maximum Secured Leverage Ratio.  Maintain as of each Test Date a ratio of
Secured Indebtedness to Total Asset Value equal to not more than 45%.
 
(vi) Maximum Secured Recourse Leverage Ratio.  Maintain as of each Test Date a
ratio of Secured Recourse Indebtedness to Total Asset Value equal to not more
than 10%.
 
(b) Unencumbered Asset Pool Financial Covenants.
 
(i) Maximum Unsecured Leverage Ratio.  Maintain at all times an Unsecured
Leverage Ratio equal to or less than 60%; provided, however, that if the
Amendment Covenant Conditions have been satisfied, then on and after the date of
any Unsecured Leverage Ratio Increase Election, the Parent Guarantor shall
maintain as of each Test Date, occurring during the period ending not later than
the last day of the three (3) consecutive fiscal quarters ending after the date
of such Unsecured Leverage Ratio Increase Election, an Unsecured Leverage Ratio
equal to or less than 65%; provided further that (A) such Unsecured Leverage
Ratio Increase Elections may only occur (1) prior to the Termination Date and
(2) not more than two times during the term of the Facility, and (B) such
Unsecured Leverage Ratio Increase Elections may not be consecutive.
 
(ii) Minimum Unsecured Interest Coverage Ratio.  Maintain as of each Test Date a
ratio of Unencumbered Adjusted NOI to Assumed Unsecured Interest Expense equal
to or greater than 2.00x.
 
(iii) Minimum Unencumbered Properties.  Maintain at all times at least twenty
(20) Unencumbered Assets in the Unencumbered Asset Pool.
 
To the extent any calculations described in Sections 5.04(a) or 5.04(b) are
required to be made on any date of determination other than the last day of a
fiscal quarter of the Parent Guarantor, such calculations shall be made on a pro
forma basis to account for any acquisitions or dispositions of Assets (including
in respect of revenues generated by such acquired or disposed of Assets), and
the incurrence or repayment of any Debt for Borrowed Money relating to such
Assets, that have occurred since the last day of the fiscal quarter of the
Parent Guarantor most recently ended.  To the extent any calculations described
in Sections 5.04(a) or 5.04(b) are required to be made on a Test Date relating
to an Advance, a merger permitted under Section 5.02(d), or a Transfer permitted
under Section 5.02(e)(ii)(C), such calculations shall be made on a pro forma
basis after giving effect to such Advance, merger, Transfer or such other event,
as applicable.  All such calculations shall be reasonably acceptable to the
Administrative Agent.
 
 
82

--------------------------------------------------------------------------------

 
 
ARTICLE VI
EVENTS OF DEFAULT
 
SECTION 6.01 Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:
 
(a) Failure to Make Payments When Due.  (i) The Borrower shall fail to pay any
principal of any Advance when the same shall become due and payable, (ii) the
Borrower shall fail to pay any interest on any Advance within three Business
Days after the same becomes due and payable or (iii) any Loan Party shall fail
to make any other payment under any Loan Document within five Business Days
after the same becomes due and payable.
 
(b) Breach of Representations and Warranties.  Any representation or warranty
made by any Loan Party (or any of its officers or the officers of its general
partner or managing member, as applicable) under or in connection with any Loan
Document shall prove to have been incorrect in any material respect when made or
deemed repeated; or
 
(c) Breach of Certain Covenants.  (i) The Borrower shall fail to perform or
observe any term, covenant or agreement contained in Section 2.14, 5.01(d), (e),
(f), (i), (j), (n) (to the extent such failure would permit the lessor under the
applicable Qualifying Ground Lease or Operating Lease to terminate such lease),
(r), (s), (t), (u), (v) or (x), 5.02, 5.03(a), (g), (k), (l), (m), (n), or 5.04,
or (ii) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.03(b), (c), (e), (f), (i), or (o) if such
failure described in this clause (ii) shall remain unremedied for 15 days after
the earlier of the date on which (A) a Responsible Officer becomes aware of such
failure or (B) written notice thereof shall have been given to the Borrower
by Administrative Agent or any Lender Party; or
 
(d) Other Defaults under Loan Documents.  Any Loan Party shall fail to perform
or observe any other term, covenant or agreement contained in any Loan Document
on its part to be performed or observed if such failure shall remain unremedied
for 30 days after the earlier of the date on which (i) a Responsible Officer
becomes aware of such failure or (ii) written notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender Party; or
 
(e) Cross Defaults.  (i) Any Loan Party or any Subsidiary thereof shall fail to
pay any principal of, premium or interest on or any other amount payable in
respect of any Material Debt when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise); or
(ii) any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Material Debt, if (A) the effect of such event
or condition is to permit the acceleration of the maturity of such Material Debt
or otherwise permit the holders thereof to cause such Material Debt to mature,
and (B) only with respect to Material Debt described in clause (a) or (b) of the
definition thereof, such event or condition shall remain unremedied or otherwise
uncured for a period of 30 days; or (iii) the maturity of any such Material Debt
shall be accelerated or any such Material Debt shall be declared to be due and
payable or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Material Debt shall be required to
be made, in each case prior to the stated maturity thereof; or (iv) without
limiting the foregoing, the occurrence of any “Event of Default” (as defined in
the Existing Credit Agreement) under the Existing Credit Agreement; or
 
 
83

--------------------------------------------------------------------------------

 
 
(f) Insolvency Events.  Any Loan Party or any Subsidiary thereof shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against any
Loan Party or any Subsidiary thereof seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 60 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any Subsidiary thereof shall take
any corporate action to authorize any of the actions set forth above in this
subsection (f); provided, however, that, if any of the events or circumstances
described in this subsection (f) occur or exist with respect to a Subsidiary of
the Borrower that is not a Loan Party (a “Debtor Subsidiary”), such event(s) or
circumstance(s) shall not constitute a Default or an Event of Default so long as
(i) such Debtor Subsidiary has no other Debt other than Non-Recourse Debt, (ii)
such event(s) or circumstance(s) have not resulted in, and will not result in,
any material liability, either individually or in the aggregate, to the Parent,
the Borrower or any of their Subsidiaries (exclusive of the Debtor Subsidiary),
and (iii) the total assets of such Debtor Subsidiary do not exceed $10,000,000
as of the date such event(s) occur or such circumstance(s) first exist; and (iv)
no court of competent jurisdiction has issued an order substantively
consolidating the assets and liabilities of such Debtor Subsidiary with those of
any other Person; or
 
(g) Monetary Judgments.  Any judgments or orders, either individually or in the
aggregate, for the payment of money in excess of $10,000,000 shall be rendered
against any Loan Party or any Subsidiary thereof and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not give rise to an Event of Default under this Section 6.01(g) if
and so long as (A) the amount of such judgment or order which remains
unsatisfied is covered by a valid and binding policy of insurance between the
respective Loan Party or Subsidiary and the insurer covering full payment of
such unsatisfied amount and (B) such insurer, which shall be rated at least “A”
by A.M. Best Company, has been notified, and has not disputed the claim made for
payment, of the amount of such judgment or order; or
 
(h) Non-Monetary Judgments.  Any non-monetary judgment or order shall be
rendered against any Loan Party or Subsidiary thereof that could reasonably be
expected to result in a Material Adverse Effect, and there shall be any period
of 30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
 
 
84

--------------------------------------------------------------------------------

 
 
(i) Unenforceability of Loan Documents.  Any material provision of any Loan
Document after delivery thereof pursuant to Section 3.01, 5.01(j) or 5.01(x)
shall for any reason (other than pursuant to the terms thereof) cease to be
valid and binding on or enforceable against any Loan Party which is party to it,
or any such Loan Party shall so state in writing; or
 
(j) [Intentionally Omitted].
 
(k) Change of Control.  A Change of Control shall occur; or
 
(l) ERISA Events.  Any ERISA Event shall have occurred with respect to a Plan
and the sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $10,000,000;
 
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare the Advances, all interest
thereon and all other amounts payable under this Agreement and the other Loan
Documents to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to any
Loan Party under any Bankruptcy Law, (y) the Commitments of each Lender Party
and the obligation of each Lender Party to make Advances shall automatically be
terminated and (z) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Loan Parties.
 
SECTION 6.02 [Intentionally Omitted].
 
ARTICLE VII
GUARANTY
 
SECTION 7.01 Guaranty; Limitation of Liability.
 
(a) Each Guarantor, jointly and severally, hereby absolutely, unconditionally
and irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Obligations of each other Loan Party now or hereafter existing
under or in respect of the Loan Documents (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise, in each case exclusive
of all Excluded Swap Obligations (such guaranteed Obligations being the
“Guaranteed Obligations”), and agrees to pay any and all expenses (including,
without limitation, fees and expenses of counsel) incurred by the Administrative
Agent or any other Lender Party in enforcing any rights under this Agreement or
any other Loan Document.  Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Lender
Party under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.  This
Guaranty is and constitutes a guaranty of payment and not merely of
collection.  Notwithstanding anything to the contrary herein, the Lender Parties
shall immediately release the guaranty of any Guarantor at such time as the
Guarantor has completed Transfers and/or designations in compliance with Section
5.02(e) such that the Guarantor does not own, directly or indirectly any one or
more Unencumbered Assets.
 
 
85

--------------------------------------------------------------------------------

 
 
(b) Each Guarantor, the Administrative Agent and each other Lender Party and, by
its acceptance of the benefits of this Guaranty, each other Lender Party, hereby
confirms that it is the intention of all such Persons that this Guaranty and the
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Voidable Transactions Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to this
Guaranty and the Obligations of each Guarantor hereunder.  To effectuate the
foregoing intention, the Guarantors, the Administrative Agent, the other Lender
Parties and, by their acceptance of the benefits of this Guaranty, the other
Lender Parties hereby irrevocably agree that the Obligations of each Guarantor
under this Guaranty at any time shall be limited to the maximum amount as will
result in the Obligations of such Guarantor under this Guaranty not constituting
a fraudulent transfer or conveyance.
 
(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Lender Parties
under or in respect of the Loan Documents.
 
SECTION 7.02 Guaranty Absolute.  Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the other Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any other Lender Party with respect
thereto.  The Obligations of each Guarantor under or in respect of this Guaranty
are independent of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of this Agreement or the other Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions.  The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:
 
 
86

--------------------------------------------------------------------------------

 
 
(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;
 
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower, any other
Loan Party or any of their Subsidiaries or otherwise;
 
(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
 
(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other Obligations
of any Loan Party under the Loan Documents or any other assets of any Loan Party
or any of its Subsidiaries;
 
(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
 
(f) any failure of the Administrative Agent or any other Lender Party to
disclose to any Loan Party any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party now or hereafter known to the Administrative Agent or such
other Lender Party (each Guarantor waiving any duty on the part of the
Administrative Agent and each other Lender Party to disclose such information);
 
(g) the failure of any other Person to execute or deliver this Agreement, any
other Loan Document, any Guaranty Supplement or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations; or
 
(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Lender Party that might otherwise constitute a
defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.
 
SECTION 7.03 Waivers and Acknowledgments.
 
(a) Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Administrative Agent or any other Lender Party protect,
secure, perfect or insure any Lien or any property subject thereto or exhaust
any right or take any action against any Loan Party or any other Person or any
collateral.
 
 
87

--------------------------------------------------------------------------------

 
 
(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.
 
(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Administrative Agent or any other Lender Party that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Loan Parties, any
other guarantor or any other Person or any collateral and (ii) any defense based
on any right of set-off or counterclaim against or in respect of the Obligations
of such Guarantor hereunder.
 
(d) Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Administrative Agent and the other Lender Parties against such Guarantor of any
deficiency after such nonjudicial sale provided that such sale is conducted in
accordance with applicable law.
 
(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Administrative Agent or any other Lender Party to disclose to such
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower, any other Loan Party or any of their Subsidiaries now or hereafter
known by the Administrative Agent or such other Lender Party.
 
(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the other Loan Documents and that the waivers set forth in Section 7.02 and
this Section 7.03 are knowingly made in contemplation of such benefits.
 
SECTION 7.04 Subrogation.  Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party that arise from the existence,
payment, performance or enforcement of such Guarantor’s Obligations under or in
respect of this Guaranty, this Agreement or any other Loan Document, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of any Lender Party against the Borrower, any other Loan Party or any
other insider guarantor or any collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Borrower, any other
Loan Party, directly or indirectly, in cash or other property or by set-off or
in any other manner, payment or security on account of such claim, remedy or
right, unless and until all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash, all Guaranteed
Hedge Agreements shall have expired or been terminated and the Commitments shall
have expired or been terminated.  If any amount shall be paid to any Guarantor
in violation of the immediately preceding sentence at any time prior to the
latest of (a) the payment in full in cash of the Guaranteed Obligations and all
other amounts payable under this Guaranty, (b) the termination in whole of the
Commitments and (c) the latest date of expiration or termination of all
Guaranteed Hedge Agreements, such amount shall be received and held in trust for
the benefit of the Lender Parties, shall be segregated from other property and
funds of such Guarantor and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Loan Documents.  If (i) any
Guarantor shall make payment to any Lender Party of all or any part of the
Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash, (iii)
the termination in whole of the Commitments shall have occurred and (iv) all
Guaranteed Hedge Agreements shall have expired or been terminated, the
Administrative Agent and the other Lender Parties will, at such Guarantor’s
request and expense, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Obligations resulting from such payment made by such Guarantor
pursuant to this Guaranty.
 
 
88

--------------------------------------------------------------------------------

 
 
SECTION 7.05 Guaranty Supplements.  Upon the execution and delivery by any
Person of a Guaranty Supplement, (i) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Agreement to a “Guarantor” or a “Loan Party” shall also mean
and be a reference to such Additional Guarantor, and each reference in any other
Loan Document to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and (ii) each reference herein to “this Agreement”, “this
Guaranty”, “hereunder”, “hereof” or words of like import referring to this
Agreement and this Guaranty, and each reference in any other Loan Document to
the “Loan Agreement”, “Guaranty”, “thereunder”, “thereof” or words of like
import referring to this Agreement and this Guaranty, shall mean and be a
reference to this Agreement and this Guaranty as supplemented by such Guaranty
Supplement.
 
SECTION 7.06 Indemnification by Guarantors.
 
(a) Without limitation on any other Obligations of any Guarantor or remedies of
the Administrative Agent or the Lender Parties under this Agreement, this
Guaranty or the other Loan Documents, each Guarantor shall, to the fullest
extent permitted by law, indemnify, defend and save and hold harmless the
Administrative Agent, the Arrangers, each other Lender Party and each of their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of any Loan Party enforceable
against such Loan Party in accordance with their terms.
 
(b) Each Guarantor hereby also agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to any of
the Guarantors or any of their respective Affiliates or any of their respective
officers, directors, employees, agents and advisors, and each Guarantor hereby
agrees not to assert any claim against any Indemnified Party on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the Facility, the actual or proposed use of the
proceeds of the Advances, the Loan Documents or any of the transactions
contemplated by the Loan Documents.
 
 
89

--------------------------------------------------------------------------------

 
 
SECTION 7.07 Subordination.  Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.07.
 
(a) Prohibited Payments, Etc.  Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments or payments made in the ordinary course of business
from any other Loan Party on account of the Subordinated Obligations.  After the
occurrence and during the continuance of any Default (including the commencement
and continuation of any proceeding under any Bankruptcy Law relating to any
other Loan Party), however, unless required pursuant to Section 7.07(d), no
Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.
 
(b) Prior Payment of Guaranteed Obligations.  In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Lender Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.
 
(c) Turn-Over.  After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Lender Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.
 
(d) Administrative Agent Authorization.  After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).
 
 
90

--------------------------------------------------------------------------------

 
 
SECTION 7.08 Continuing Guaranty.  This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the latest of (i) the payment in
full in cash of the Guaranteed Obligations and all other amounts payable under
this Guaranty, (ii) the termination in whole of the Commitments and (iii) the
latest date of expiration or termination of all Guaranteed Hedge Agreements, (b)
be binding upon the Guarantors, their successors and assigns and (c) inure to
the benefit of and be enforceable by the Administrative Agent and the other
Lender Parties and their successors, transferees and assigns.
 
SECTION 7.09 Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its Guaranteed Obligations in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.09 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.09, or otherwise
in respect of the Guaranteed Obligations, as it relates to such other Loan
Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until a discharge of the Guaranteed Obligations.  Each Qualified ECP Guarantor
intends that this Section 7.09 constitute, and this Section 7.09 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
 
ARTICLE VIII
THE AGENTS
 
SECTION 8.01 Authorization and Action.  Each Lender Party (in its capacity as a
Lender and on behalf of itself and its Affiliates as potential Hedge Banks)
hereby appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms hereof and thereof, together with such powers and discretion
as are reasonably incidental thereto.  As to any matters not expressly provided
for by the Loan Documents (including, without limitation, enforcement or
collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lender Parties and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or applicable law, including without limitation,
for the avoidance of doubt, any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law.  The Administrative Agent agrees to give to each Lender Party prompt
notice of each notice given to it by the Borrower pursuant to the terms of this
Agreement.  Notwithstanding anything to the contrary in any Loan Document, no
Person identified as a co-syndication agent, documentation agent, senior
manager, co-lead arranger or book-running manager, in such Person’s capacity as
such, shall have any obligations or duties to any Loan Party, the Administrative
Agent or any other Lender Party under any of such Loan Documents.  In its
capacity as the Lender Parties’ contractual representative, the Administrative
Agent is a “representative” of the Lender Parties as used within the meaning of
“Secured Party” under Section 9-102 of the Uniform Commercial Code.
 
 
91

--------------------------------------------------------------------------------

 
 
SECTION 8.02 Agents’ Reliance, Etc.
 
  Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with the Loan Documents, except for its or their own
gross negligence or willful misconduct.  Without limitation of the generality of
the foregoing, the Administrative Agent:  (a) may treat the payee of any Note as
the holder thereof until the Administrative Agent receives and accepts an
Accession Agreement entered into by an Acceding Lender as provided in Section
2.17 or an Assignment and Acceptance entered into by the Lender that is the
payee of such Note, as assignor, and an Eligible Assignee, as assignee, as
provided in Section 9.07; (b) may consult with legal counsel (including counsel
for any Loan Party), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender Party and shall
not be responsible to any Lender Party for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of any Loan Document on the part of any Loan Party or the existence
at any time of any Default under the Loan Documents or to inspect the property
(including the books and records) of any Loan Party; (e) shall not be
responsible to any Lender Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; and (f) shall incur no liability under or
in respect of any Loan Document by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telegram, telecopy or telex or
other electronic communication) believed by it to be genuine and signed or sent
by the proper party or parties.
 
SECTION 8.03 KeyBank and Affiliates.  With respect to its Commitments, the
Advances made by it and the Notes issued to it, KeyBank shall have the same
rights and powers under the Loan Documents as any other Lender Party and may
exercise the same as though it were not an Agent; and the term “Lender Party” or
“Lender Parties” shall, unless otherwise expressly indicated, include KeyBank in
its individual capacity.  KeyBank and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, any Loan
Party, any Subsidiary of any Loan Party and any Person that may do business with
or own securities of any Loan Party or any such Subsidiary, all as if KeyBank
were not the Administrative Agent and without any duty to account therefor to
the Lender Parties.
 
SECTION 8.04 Lender Party Credit Decision.  Each Lender Party acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender Party and based on the financial statements referred to in Section
4.01 and such other documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement.  Each Lender
Party also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender Party and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this
Agreement.  Nothing in this Agreement or any other Loan Document shall require
the Administrative Agent or any of its respective directors, officers, agents or
employees to carry out any “know your customer” or other checks in relation to
any Person on behalf of any Lender Party and each Lender Party confirms to the
Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent or any of its respective directors,
officers, agents or employees.
 
 
92

--------------------------------------------------------------------------------

 
 
SECTION 8.05 Indemnification by Lender Parties.
 
(a) Each Lender Party severally agrees to indemnify the Administrative Agent (to
the extent not promptly reimbursed by the Borrower) from and against such Lender
Party’s ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by the Administrative Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender Party shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction.  Without
limitation of the foregoing, each Lender Party agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrower under Section 9.04, to the extent that the Administrative Agent
is not promptly reimbursed for such costs and expenses by the Borrower.  In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 8.05 applies whether any such investigation,
litigation or proceeding is brought by any Lender Party or any other Person.
 
(b) [Intentionally Omitted.]
 
(c) For purposes of this Section 8.05, the Lender Parties’ respective ratable
shares of any amount shall be determined, at any time, according to their
respective Commitments at such time.  The failure of any Lender Party to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any amount required to be paid by the Lender Parties to the Administrative Agent
as provided herein shall not relieve any other Lender Party of its obligation
hereunder to reimburse the Administrative Agent for its ratable share of such
amount, but no Lender Party shall be responsible for the failure of any other
Lender Party to reimburse the Administrative Agent for such other Lender Party’s
ratable share of such amount.  Without prejudice to the survival of any other
agreement of any Lender Party hereunder, the agreement and obligations of each
Lender Party contained in this Section 8.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents.
 
SECTION 8.06 Successor Agent.  The Administrative Agent may resign at any time
by giving 30 days’ prior written notice thereof to the Lender Parties and the
Borrower.  Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Agent.  If no successor Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Agent’s giving of notice of resignation, then
the retiring Agent may, on behalf of the Lender Parties, appoint a successor
Agent, which shall be a commercial bank organized under the laws of the United
States or of any State thereof and having a combined capital and surplus of at
least $250,000,000.  Upon the acceptance of any appointment as an Agent
hereunder by a successor Agent, such successor Agent shall succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents.  If within 45 days after written notice is
given of the retiring Agent’s resignation under this Section 8.06 no successor
Agent shall have been appointed and shall have accepted such appointment, then
on such 45th day (i) the retiring Agent’s resignation shall become effective,
(ii) the retiring Agent shall thereupon be discharged from its duties and
obligations under the Loan Documents and (iii) the Required Lenders shall
thereafter perform all duties of the retiring Agent under the Loan Documents
until such time, if any, as the Required Lenders appoint a successor Agent as
provided above.  After any retiring Agent’s resignation hereunder as an Agent
shall have become effective, the provisions of this Article VIII shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was an
Agent under this Agreement.
 
 
93

--------------------------------------------------------------------------------

 
 
SECTION 8.07 Relationship of Agent and Lenders.  The relationship between the
Administrative Agent and the Lenders, and the relationship among the Lenders, is
not intended by the parties to create, and shall not create, any trust, joint
venture or partnership relation between them.
 
ARTICLE IX
MISCELLANEOUS
 
SECTION 9.01 Amendments, Etc.
 
(a) No amendment or waiver of any provision of this Agreement or the Notes or
any other Loan Document, nor consent to any departure by any Loan Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all of the Lenders, do any of the following at any
time:  (i) modify the definition of Required Lenders or otherwise change the
percentage vote of the Lenders required to take any action under this Agreement
or any other Loan Document, (ii) release the Borrower with respect to the
Obligations or, except to the extent expressly permitted under this Agreement,
reduce or limit the obligations of any Guarantor under Article VII or release
all or substantially all of the Guarantors or otherwise limit all or
substantially all of the Guarantor’s liability with respect to the Guaranteed
Obligations, (iii) permit the Loan Parties to encumber the Unencumbered Assets,
except as expressly permitted in the Loan Documents, (iv) amend this Section
9.01, (v) increase the Commitments of the Lenders or subject the Lenders to any
additional obligations (except as set forth in Section 2.17), (vi) forgive or
reduce the principal of, or interest (other than default interest) on, the
Obligations of the Loan Parties under the Loan Documents or any fees or other
amounts payable thereunder, (vii) postpone or extend any date fixed for any
payment of principal of, or interest on, the Notes or any fees or other amounts
payable hereunder, or (viii) extend the Termination Date in respect of the
Facility; provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or the other Loan Documents.
 
 
94

--------------------------------------------------------------------------------

 
 
(b) In the event that any Lender (a “Non-Consenting Lender”) shall refuse to
consent to a waiver or amendment to, or a departure from, the provisions of this
Agreement which requires the consent of all Lenders and that has been consented
to by the Administrative Agent and the Required Lenders, then the Borrower shall
have the right, upon written demand to such Non-Consenting Lender and the
Administrative Agent given within 30 days after the first date on which such
consent was solicited in writing from the Lenders by the Administrative Agent (a
“Consent Request Date”), to cause such Non-Consenting Lender to assign its
rights and obligations under this Agreement (including, without limitation, its
Commitment or Commitments, the Advances owing to it and the Note or Notes, if
any, held by it) to an Eligible Assignee designated by the Borrower and approved
by the Administrative Agent (such approval not to be unreasonably withheld) (a
“Replacement Lender”), provided that (i) as of such Consent Request Date, no
Default or Event of Default shall have occurred and be continuing, and (ii) as
of the date of the Borrower’s written demand to replace such Non-Consenting
Lender, no Default or Event of Default shall have occurred and be continuing
other than a Default or Event of Default that resulted solely from the subject
matter of the waiver or amendment for which such consent was being solicited
from the Lenders by the Administrative Agent.  The Replacement Lender shall
purchase such interests of the Non-Consenting Lender and shall assume the rights
and obligations of the Non-Consenting Lender under this Agreement upon execution
by the Replacement Lender of an Assignment and Acceptance delivered pursuant to
Section 9.07.  Any Lender that becomes a Non-Consenting Lender agrees that, upon
receipt of notice from the Borrower given in accordance with this Section
9.01(b) it shall promptly execute and deliver an Assignment and Acceptance with
a Replacement Lender as contemplated by this Section.  If such Non-Consenting
Lender does not execute and deliver to the Administrative Agent a duly completed
Assignment and Acceptance and/or any other documentation necessary to reflect
such replacement within a period of time deemed reasonable by the Administrative
Agent after the later of (i) the date on which the Replacement Lender executes
and delivers such Assignment and Acceptance and/or such other documentation and
(ii) the date on which the Non-Consenting Lender receives all payments required
to be paid to it by this Section 9.01(b), then such Non-Consenting Lender shall
be deemed to have executed and delivered such Assignment and Acceptance and/or
such other documentation as of such date and the Borrower shall be entitled (but
not obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such assigning Lender.
 
SECTION 9.02 Notices, Etc.
 
(a) All notices and other communications provided for hereunder shall be either
(x) in writing (including telecopier communication) and mailed, telecopied or
delivered by hand or by overnight courier service, (y) as and to the extent set
forth in Section 9.02(b) and in the proviso to this Section 9.02(a), in an
electronic medium and delivered as set forth in Section 9.02(b) or (z) as and to
the extent expressly permitted in this Agreement, transmitted by e-mail,
provided that such e-mail shall in all cases include an attachment (in PDF
format or similar format) containing a legible signature of the person providing
such notice, if to the Borrower, at its address at 12600 Hill Country Boulevard,
Suite R-100, Austin, Texas 78738, Attention: Christopher Eng and to Hagen, Wilka
& Archer, LLP, 600 South Main Avenue, Suite 102, Sioux Falls, SD 57104,
Attention: Jennifer L. Larsen or, if applicable, at ceng@shpreit.com and
jlarsen@hwalaw.com (and in the case of transmission by e-mail, with a copy by
U.S. mail to 12600 Hill Country Boulevard, Suite R-100, Austin, Texas 78738,
Attention: Christopher Eng and to Hagen, Wilka & Archer, LLP, 600 South Main
Avenue, Suite 102, Sioux Falls, SD 57104, Attention: Jennifer L. Larsen); if to
any Initial Lender, at its Domestic Lending Office or, if applicable, at the
telecopy number or e-mail address specified opposite its name on Schedule I
hereto (and in the case of a transmission by e-mail, with a copy by U.S. mail to
its Domestic Lending Office); if to any other Lender Party, at its Domestic
Lending Office or, if applicable, at the telecopy number or e-mail address
specified in the Assignment and Acceptance or Accession Agreement pursuant to
which it became a Lender Party (and in the case of a transmission by e-mail,
with a copy by U.S. mail to its Domestic Lending Office); if to the
Administrative Agent, at its address at 1200 Abernathy Road, Suite 1550,
Atlanta, Georgia  30328, Attention:  James Komperda, telecopier number (770)
510-2195, or, if applicable, at James_K_Komperda@KeyBank.com (and in the case of
a transmission by e-mail, with a copy by U.S. mail to 1200 Abernathy Road, N.E.,
Suite 1550, Atlanta, Georgia  30328, Attention:  James Komperda) or, as to the
Borrower or the Administrative Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Administrative Agent.  All notices,
demands, requests, consents and other communications described in this clause
(a) shall be effective (i) if delivered by hand, including any overnight courier
service, upon personal delivery, (ii) if delivered by mail, when deposited in
the mails, (iii) if delivered by posting to an Approved Electronic Platform, an
Internet website or a similar telecommunication device requiring that a user
have prior access to such Approved Electronic Platform, website or other device
(to the extent permitted by Section 9.02(b) to be delivered thereunder), when
such notice, demand, request, consent and other communication shall have been
made generally available on such Approved Electronic Platform, Internet website
or similar device to the class of Person being notified (regardless of whether
any such Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified in respect of such posting that a communication has been posted to the
Approved Electronic Platform, provided that if requested by any Lender Party,
the Administrative Agent shall deliver a copy of the Communications to such
Lender Party by e-mail or telecopier and (iv) if delivered by electronic mail or
any other telecommunications device, when receipt is confirmed by electronic
mail as provided in this clause (a); provided, however, that notices and
communications to the Administrative Agent pursuant to Article II, III or VIII
shall not be effective until received by the Administrative Agent.  Delivery by
telecopier of an executed counterpart of a signature page to any amendment or
waiver of any provision of this Agreement or the Notes or of any exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of an
original executed counterpart thereof.  Each Lender Party agrees (i) to notify
the Administrative Agent in writing of such Lender Party’s e-mail address to
which a notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender Party becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender Party) and (ii)
that any notice may be sent to such e-mail address.
 
 
95

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding clause (a) (unless the Administrative Agent requests that
the provisions of clause (a) be followed) and any other provision in this
Agreement or any other Loan Document providing for the delivery of any Approved
Electronic Communication by any other means, the Loan Parties shall deliver all
Approved Electronic Communications to the Administrative Agent by properly
transmitting such Approved Electronic Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
James_K_Komperda@KeyBank.com or such other electronic mail address (or similar
means of electronic delivery) as the Administrative Agent may notify to the
Borrower.  Nothing in this clause (b) shall prejudice the right of the
Administrative Agent or any Lender Party to deliver any Approved Electronic
Communication to any Loan Party in any manner authorized in this Agreement or to
request that the Borrower effect delivery in such manner.
 
 
96

--------------------------------------------------------------------------------

 
 
(c) Each of the Lender Parties and each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lender Parties by posting such
Approved Electronic Communications on IntraLinks™ , Syndtrak or a substantially
similar electronic platform chosen by the Administrative Agent to be its
electronic transmission system (the “Approved Electronic Platform”).  Although
the Approved Electronic Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time and the Approved Electronic Platform
is secured through a single-user-per-deal authorization method whereby each user
may access the Approved Electronic Platform only on a deal-by-deal basis, each
of the Lender Parties and each Loan Party acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution.  In consideration for the convenience and other benefits afforded
by such distribution and for the other consideration provided hereunder, the
receipt and sufficiency of which is hereby acknowledged, each of the Lender
Parties and each Loan Party hereby approves distribution of the Approved
Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.
 
(d) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF THE ADMINISTRATIVE AGENT NOR
ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES WARRANT THE ACCURACY,
ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE
APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS
DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES IN CONNECTION WITH THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
 
(e) Each of the Lender Parties and each Loan Party agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.
 
SECTION 9.03 No Waiver; Remedies.  No failure on the part of any Lender Party or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
 
 
97

--------------------------------------------------------------------------------

 
 
SECTION 9.04 Costs and Expenses.
 
(a) Each Loan Party agrees jointly and severally to pay on demand (i) all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of the Loan Documents (including, without limitation,
(A) all due diligence, collateral review, syndication, transportation, computer,
duplication, appraisal, audit, insurance, consultant, search, filing and
recording fees and expenses, (B) the reasonable fees and expenses of counsel for
the Administrative Agent with respect thereto (including, without limitation,
with respect to reviewing and advising on any matters required to be completed
by the Loan Parties on a post-closing basis), with respect to advising the
Administrative Agent as to their rights and responsibilities, or the perfection,
protection or preservation of rights or interests, under the Loan Documents,
with respect to negotiations with any Loan Party or with other creditors of any
Loan Party or any of its Subsidiaries arising out of any Default or any events
or circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto and (C) the reasonable fees and expenses of counsel
for the Administrative Agent with respect to the preparation, execution,
delivery and review of any documents and instruments at any time delivered
pursuant to Sections 3.01, 3.02, 5.01(j), 5.01(k) or 5.01(x) and (ii) all
reasonable out-of-pocket costs and expenses of the Administrative Agent, the
Arrangers and each Lender Party in connection with any work-out or the
enforcement (whether through negotiations, legal proceedings or otherwise) of
the Loan Documents, whether in any action, suit or litigation, or any
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent and each Lender Party with respect
thereto).
 
(b) Each Loan Party agrees to indemnify, defend and save and hold harmless each
Indemnified Party from and against, and shall pay on demand, any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Facility, the actual or proposed use of the
proceeds of the Advances, the Loan Documents or any of the transactions
contemplated thereby or (ii) the actual or alleged presence of Hazardous
Materials on any property of any Loan Party or any of its Subsidiaries or any
Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.  In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated by
the Loan Documents are consummated.  Each Loan Party also agrees not to assert
any claim against the Administrative Agent, any Lender Party or any of their
Affiliates, or any of their respective officers, directors, employees, agents
and advisors, on any theory of liability, for special, indirect, consequential
or punitive damages arising out of or otherwise relating to the Facility, the
actual or proposed use of the proceeds of the Advances, the Loan Documents or
any of the transactions contemplated by the Loan Documents.
 
 
98

--------------------------------------------------------------------------------

 
 
(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.09(b)(i), 2.10(d) or 2.17(e),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or if the Borrower fails to make any payment or prepayment of an
Advance for which a notice of prepayment has been given or that is otherwise
required to be made, whether pursuant to Section 2.04, 2.06 or 6.01 or
otherwise, the Borrower shall, upon demand by such Lender Party (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party any amounts required to compensate such Lender
Party for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or such failure to pay or prepay, as
the case may be, including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender Party to fund or maintain such Advance.
 
(d) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion.
 
(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower and the other Loan Parties contained in Sections 2.10 and 2.12,
Section 7.06 and this Section 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under any of the
other Loan Documents.
 
SECTION 9.05 Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender Party and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by the
Administrative Agent, such Lender Party or such Affiliate to or for the credit
or the account of the Borrower or any other party to a Loan Document against any
and all of the Obligations of the Borrower or such other party now or hereafter
existing under the Loan Documents, irrespective of whether the Administrative
Agent or such Lender Party shall have made any demand under this Agreement or
any Note or Notes and although such obligations may be unmatured; provided,
however, that in the event that any Defaulting Lender shall exercise any such
right of set-off hereunder, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 9.10 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall promptly provide to the Administrative Agent a written
notice describing in reasonable detail the Obligations owing to such Defaulting
Lender as to which it exercised such right of setoff.  The Administrative Agent
and each Lender Party agrees promptly to notify the Borrower or such other party
after any such set-off and application; provided, however, that the failure to
give such notice shall not affect the validity of such set-off and
application.  The rights of the Administrative Agent and each Lender Party and
their respective Affiliates under this Section 9.05 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that the Administrative Agent, such Lender Party and their respective Affiliates
may have.  Notwithstanding the above, the Administrative Agent and Lender
Parties shall have no right to set off against deposits which are subject to a
security interest or rights of another lender, or which are held for the benefit
of any Person, including any Subsidiary, that is not party to a Loan Document.
 
 
99

--------------------------------------------------------------------------------

 
 
SECTION 9.06 Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower, each Guarantor named on the signature
pages hereto and the Administrative Agent shall have been notified by each
Initial Lender that such Initial Lender has executed it and thereafter shall be
binding upon and inure to the benefit of the Borrower, the Guarantors named on
the signature pages hereto and the Administrative Agent and each Lender Party
and their respective successors and assigns, except that neither the Borrower
nor any other Loan Party shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lender Parties.
 
SECTION 9.07 Assignments and Participations; Replacement Notes.
 
(a) Each Lender may (and, if demanded by the Borrower in accordance with Section
9.01(b) will) assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment or Commitments, the Advances owing to it and the
Note or Notes held by it); provided, however, that (i) each such assignment
shall be of a uniform, and not a varying, percentage of all rights and
obligations under and in respect of the Facility, (ii) except in the case of an
assignment to a Person that, immediately prior to such assignment, was a Lender,
an Affiliate of any Lender or a Fund Affiliate of any Lender or an assignment of
all of a Lender’s rights and obligations under this Agreement, the aggregate
amount of the Commitments being assigned to such Eligible Assignee pursuant to
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof (or such lesser amount as
shall be approved by the Administrative Agent and, so long as no Default shall
have occurred and be continuing at the time of effectiveness of such assignment,
the Borrower), (iii) each such assignment shall be to an Eligible Assignee, (iv)
each such assignment made as a result of a demand by the Borrower pursuant to
Section 9.01(b) shall be an assignment of all rights and obligations of the
assigning Lender under this Agreement, (v) except in the case of an assignment
to a Person that, immediately prior to such assignment, was a Lender, an
Affiliate of any Lender or a Fund Affiliate of any Lender in which case notice
of such assignment shall be provided to the Administrative Agent and the
Borrower, no such assignments shall be permitted without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld) and (vi)
the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes subject to such
assignment and, except if such assignment is being made by a Lender to an
Affiliate or Fund Affiliate of such Lender, a processing and recordation fee of
$3,500; provided, however, that for each such assignment made as a result of a
demand by the Borrower pursuant to Section 9.01(b), the Borrower shall pay to
the Administrative Agent the applicable processing and recordation fee.
 
 
100

--------------------------------------------------------------------------------

 
 
(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (ii) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.10, 2.12, 7.06,
8.05 and 9.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).
 
(c) By executing and delivering an Assignment and Acceptance, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows:  (i) other than as
provided in such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender Party or any other
Lender Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to the Administrative Agent
by the terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as a Lender.
 
(d) The Administrative Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lender Parties and the Commitment of, and principal amount of the Advances owing
to, each Lender Party from time to time (the “Register”).  In addition, the
Administrative Agent shall maintain information in the Register regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent and
the Lender Parties may treat each Person whose name is recorded in the Register
as a Lender Party hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower or the Administrative Agent or
any Lender Party at any reasonable time and from time to time upon reasonable
prior notice.
 
 
101

--------------------------------------------------------------------------------

 
 
(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit E hereto, (i)
accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the
Borrower.  In the case of any assignment by a Lender, within five Business Days
after its receipt of such notice, the Borrower, at its own expense, shall, if
requested by the applicable Lender, execute and deliver to the Administrative
Agent in exchange for the surrendered Note or Notes a substitute Note to the
order of such Eligible Assignee in an amount equal to the Commitment assumed by
it under each Facility pursuant to such Assignment and Acceptance and, if any
assigning Lender has retained a Commitment hereunder under such Facility, a
substitute Note to the order of such assigning Lender in an amount equal to the
Commitment retained by it hereunder.  Such substitute Note or Notes, if any,
shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note or Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of Exhibit A hereto.
 
(f) [Intentionally Omitted.]
 
(g) Each Lender Party may sell participations to one or more Persons (other than
any Loan Party or any of its Affiliates or any Defaulting Lender or any of its
Affiliates) in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitments,
the Advances owing to it and the Note or Notes (if any) held by it) in a minimum
gross amount of $5,000,000; provided, however, that (i) such Lender Party’s
obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender Party shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Administrative Agent and the
other Lender Parties shall continue to deal solely and directly with such Lender
Party in connection with such Lender Party’s rights and obligations under this
Agreement, (v) no participant under any such participation shall have any right
to approve any amendment or waiver of any provision of any Loan Document, or any
consent to any departure by any Loan Party therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Notes or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation.  The
Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.10 and 2.12 (subject to the requirements and limitation therein,
including the requirements under Sections 2.12(f) and (g) (it being understood
that the documentation required under Sections 2.12(f) and (g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment, provided that, such
participant shall not be entitled to receive any greater payment under Section
2.10 or 2.12 than the applicable Lender would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a change in law that occurs after the participant acquired the applicable
participation.  Each Lender Party that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender Party shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any participant
or any information relating to a participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, or other obligation is in registered form under
section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender Party shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
 
 
102

--------------------------------------------------------------------------------

 
 
(h) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Loan Parties (or any of them) furnished to such Lender Party by
or on behalf of any Loan Party; provided, however, that prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Information received by it
from such Lender Party on the same terms as provided in Section 9.11.
 
(i) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and the Note or Notes held by it), including in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System or any central bank of any other applicable jurisdiction.
 
(j) Upon notice to the Borrower from the Administrative Agent or any Lender of
the loss, theft, destruction or mutilation of any Lender’s Note, the Borrower
will execute and deliver, in lieu of such original Note, a replacement
promissory note, identical in form and substance to, and dated as of the same
date as, the Note so lost, stolen or mutilated, subject to delivery by such
Lender to the Borrower of an affidavit of lost note and indemnity in customary
form.  Upon the execution and delivery of the replacement Note, all references
herein or in any of the other Loan Documents to the lost, stolen or mutilated
Note shall be deemed references to the replacement Note.
 
(k) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable Pro Rata Share of the Defaulting Lender of Advances not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Advances in accordance with the
Defaulting Lender’s Pro Rate Share.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this Section 9.07(k), then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
 
 
103

--------------------------------------------------------------------------------

 
 
SECTION 9.08 Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier
shall be effective as delivery of an original executed counterpart of this
Agreement.
 
SECTION 9.09 [Intentionally Omitted].
 
SECTION 9.10 Defaulting Lenders.
 
(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
 
(i) such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders.
 
(ii) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VI or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.05 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:  first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second,
[reserved]; third, [reserved]; fourth, as the Borrower may request (so long as
no Default exists), to the funding of any Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, [reserved]; sixth,
to the payment of any amounts owing to the Lenders as a result of any judgment
of a court of competent jurisdiction obtained by any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Advances in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such
Advances were made at a time when the conditions set forth in Section 3.01 and
3.02, as applicable, were satisfied (or waived in writing), such payment shall
be applied solely to pay the Advances of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any the Advances of such
Defaulting Lender until such time as all Advances are held by the Lenders pro
rata in accordance with the Commitments under the Facility.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 9.10(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
 
 
104

--------------------------------------------------------------------------------

 
 
(iii) [Intentionally Omitted.]
 
(iv) [Intentionally Omitted.]
 
(v) [Intentionally Omitted.]
 
(b) If the Borrower and the Administrative Agent agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, such Lender will, to the extent
applicable, purchase at par that portion of outstanding Advances of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Advances to be held pro rata by the Lenders in
accordance with Pro Rata Share of the Commitments under the Facility, whereupon
such Lender will cease to be a Defaulting Lender; provided, however, that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender having been a Defaulting Lender.
 
(c) [Intentionally Omitted.]
 
(d) [Intentionally Omitted.]
 
(e) [Intentionally Omitted.]
 
SECTION 9.11 Confidentiality.
 
(a) Each of the Administrative Agent and the Lender Parties agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party hereto, (v) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions at least as restrictive as those of this Section, (vii) to
any assignee of or participant in, or any prospective assignee of or participant
in, any of its rights or obligations under this Agreement, (viii) to any actual
or prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (ix) to any rating agency, (x) the CUSIP Service Bureau or any
similar organization, (xi) with the consent of the Borrower or (xii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section or (B) becomes available to the Administrative Agent,
such Lender Party or any of their respective Affiliates on a non-confidential
basis from a source other than the Parent Guarantor or any of its Subsidiaries
without the Administrative Agent, such Lender Party or any of their respective
Affiliates having knowledge that a duty of confidentiality to the Parent
Guarantor or any of its Subsidiaries has been breached.  For purposes of this
Section, “Information” means all information received from the Parent Guarantor
or any of its Subsidiaries (including the Fee Letter and any information
obtained based on a review of the books and records of the Parent Guarantor or
any of its Subsidiaries) relating to the Parent Guarantor or any of its
Subsidiaries or any of their respective businesses.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
 
105

--------------------------------------------------------------------------------

 
 
(b) Certain of the Lender Parties may enter into this Agreement and take or not
take action hereunder or under the other Loan Documents on the basis of
information that does not contain material non-public information with respect
to any of the Parent Guarantor, any or its Subsidiaries or their respective
securities (“Restricting Information”).  Other Lender Parties may enter into
this Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that may contain Restricting
Information.  Each Lender Party acknowledges that United States federal and
state securities laws prohibit any person from purchasing or selling securities
on the basis of material, non-public information concerning the issuer of such
securities or, subject to certain limited exceptions, from communicating such
information to any other Person.  None of the Administrative Agent or any of its
respective directors, officers, agents or employees shall, by making any
Communications (including Restricting Information) available to a Lender Party,
by participating in any conversations or other interactions with a Lender Party
or otherwise, make or be deemed to make any statement with regard to or
otherwise warrant that any such information or Communication does or does not
contain Restricting Information nor shall the Administrative Agent or any of its
respective directors, officers, agents or employees be responsible or liable in
any way for any decision a Lender Party may make to limit or to not limit its
access to Restricting Information.  In particular, none of the Administrative
Agent or any of its respective directors, officers, agents or employees (i)
shall have, and the Administrative Agent, on behalf of itself and each of its
directors, officers, agents and employees, hereby disclaims, any duty to
ascertain or inquire as to whether or not a Lender Party has or has not limited
its access to Restricting Information, such Lender Party’s policies or
procedures regarding the safeguarding of material, nonpublic information or such
Lender Party’s compliance with applicable laws related thereto or (ii) shall
have, or incur, any liability to any Loan Party, any Lender Party or any of
their respective Affiliates, directors, officers, agents or employees arising
out of or relating to the Administrative Agent or any of its respective
directors, officers, agents or employees providing or not providing Restricting
Information to any Lender Party, other than as found by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Administrative Agent or any of its respective directors, officers, agents or
employees.
 
 
106

--------------------------------------------------------------------------------

 
 
(c) Each Loan Party agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications are determined by the Loan
Parties in good faith not to contain Restricting Information which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (ii) by marking Communications “PUBLIC,” each Loan Party shall be
deemed to have authorized the Administrative Agent and the Lender Parties to
treat such Communications as either publicly available information or not
material information (although such Communications shall remain subject to the
confidentiality undertakings of Section 9.11(a)) with respect to such Loan Party
or its securities for purposes of United States Federal and state securities
laws, (iii) all Communications marked “PUBLIC” may be delivered to all Lender
Parties and may be made available through a portion of the Approved Electronic
Platform designated “Public Side Information” and (iv) the Administrative Agent
shall be entitled to treat any Communications that are not marked “PUBLIC” as
Restricting Information and may post such Communications to a portion of the
Approved Electronic Platform not designated “Public Side Information” (and shall
not post such Communications to a portion of the Approved Electronic Platform
designated “Public Side Information”).  Neither the Administrative Agent nor any
of its Affiliates shall be responsible for any statement or other designation by
a Loan Party regarding whether a Communication contains or does not contain
material non-public information with respect to any of the Loan Parties or their
securities nor shall the Administrative Agent or any of its Affiliates incur any
liability to any Loan Party, any Lender Party or any other Person for any action
taken by the Administrative Agent or any of its respective Affiliates based upon
such statement or designation, including any action as a result of which
Restricting Information is provided to a Lender Party that may decide not to
take access to Restricting Information.  Nothing in this Section 9.11(c) shall
modify or limit a Person’s obligations under Section 9.11 with regard to
Communications and the maintenance of the confidentiality of or other treatment
of Information.
 
(d) Each Lender Party acknowledges that circumstances may arise that require it
to refer to Communications that might contain Restricting
Information.  Accordingly, each Lender Party agrees that it will nominate at
least one designee to receive Communications (including Restricting Information)
on its behalf and identify such designee (including such designee’s contact
information) in writing to the Administrative Agent.  Each Lender Party agrees
to notify the Administrative Agent from time to time of such Lender Party’s
designee’s e-mail address to which notice of the availability of Restricting
Information may be sent by electronic transmission.
 
(e) Each Lender Party acknowledges that Communications delivered hereunder and
under the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lender Parties generally.  Each Lender Party
that elects not to take access to Restricting Information does so voluntarily
and, by such election, acknowledges and agrees that the Administrative Agent and
other Lender Parties may have access to Restricting Information that is not
available to such electing Lender Party.  Each such electing Lender Party
acknowledges the possibility that, due to its election not to take access to
Restricting Information, it may not have access to any Communications
(including, without being limited to, the items required to be made available to
the Administrative Agent in Section 5.03 unless or until such Communications (if
any) have been filed or incorporated into documents which have been filed with
the Securities and Exchange Commission by the Parent).  None of the Loan
Parties, the Administrative Agent or any Lender Party with access to Restricting
Information shall have any duty to disclose such Restricting Information to such
electing Lender Party or to use such Restricting Information on behalf of such
electing Lender Party, and shall not be liable for the failure to so disclose or
use, such Restricting Information.
 
 
107

--------------------------------------------------------------------------------

 
 
(f) Sections 9.11(b), (c), (d) and (e) are designed to assist the Administrative
Agent, the Lender Parties and the Loan Parties, in complying with their
respective contractual obligations and applicable law in circumstances where
certain Lender Parties express a desire not to receive Restricting Information
notwithstanding that certain Communications hereunder or under the other Loan
Documents or other information provided to the Lender Parties hereunder or
thereunder may contain Restricting Information.  None of the Administrative
Agent or any of its respective directors, officers, agents or employees warrants
or makes any other statement with respect to the adequacy of such provisions to
achieve such purpose nor does the Administrative Agent or any of its respective
directors, officers, agents or employees warrant or make any other statement to
the effect that a Loan Party’s or Lender Party’s adherence to such provisions
will be sufficient to ensure compliance by such Loan Party or Lender Party with
its contractual obligations or its duties under applicable law in respect of
Restricting Information and each of the Lender Parties and each Loan Party
assumes the risks associated therewith.
 
SECTION 9.12 [Intentionally Omitted].
 
SECTION 9.13 Patriot Act Notification.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act.  The
Parent Guarantor and the Borrower shall, and shall cause each of their
Subsidiaries to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.
 
SECTION 9.14 Jurisdiction, Etc.
 
(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or Federal court of the United States of America sitting in City,
County and State of New York and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any of the
other Loan Documents to which it is a party, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Loan Documents in the courts of
any jurisdiction.
 
 
108

--------------------------------------------------------------------------------

 
 
(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
SECTION 9.15 GOVERNING LAW.  THIS AGREEMENT AND THE NOTES SHALL PURSUANT TO NEW
YORK GENERAL OBLIGATIONS LAW 5-1401 BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
SECTION 9.16 WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE OTHER LOAN
PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE ADVANCES OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER
PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
 
[Balance of page intentionally left blank]
 
 
109

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

 
BORROWER:
            SUMMIT HOTEL OP, LP,   a Delaware limited partnership            
By: SUMMIT HOTEL GP, LLC,     a Delaware limited liability company,     its
general partner               By: SUMMIT HOTEL PROPERTIES, INC.,       a
Maryland corporation,       its sole member                 By: /s/ Christopher
Eng         Name: Christopher Eng         Title: Secretary

  PARENT GUARANTOR:         SUMMIT HOTEL PROPERTIES, INC.,   a Maryland
corporation,               By: /s/ Christopher Eng     Name: Christopher Eng    
Title: Secretary

 
 
S-1

--------------------------------------------------------------------------------

 
 

SUBSIDIARY GUARANTORS:   Summit Hospitality I, LLC,     a Delaware limited
liability company Summit Hotel TRS 020, LLC       Summit Hotel TRS 021, LLC    
  Summit Hotel TRS 023, LLC   By: /s/ Christopher Eng Summit Hotel TRS 028, LLC
    Name: Christopher Eng Summit Hotel TRS 029, LLC     Title: Secretary Summit
Hotel TRS 036, LLC       Summit Hotel TRS 037, LLC   Summit Hospitality 22, LLC,
Summit Hotel TRS 039, LLC   a Delaware limited liability company Summit Hotel
TRS 046, LLC       Summit Hotel TRS 054, LLC       Summit Hotel TRS 055, LLC  
By: /s/ Christopher Eng Summit Hotel TRS 056, LLC     Name: Christopher Eng
Summit Hotel TRS 057, LLC     Title: Secretary Summit Hotel TRS 060, LLC      
Summit Hotel TRS 063, LLC   Summit Hospitality 039, LLC, Summit Hotel TRS 066,
LLC   a Delaware limited liability company Summit Hotel TRS 068, LLC      
Summit Hotel TRS 069, LLC       Summit Hotel TRS 075, LLC   By: /s/ Christopher
Eng Summit Hotel TRS 079, LLC     Name: Christopher Eng Summit Hotel TRS 080,
LLC     Title: Secretary Summit Hotel TRS 081, LLC       Summit Hotel TRS 082,
LLC   Summit Hospitality 057, LLC, Summit Hotel TRS 084, LLC   a Delaware
limited liability company Summit Hotel TRS 088, LLC       Summit Hotel TRS 093,
LLC       Summit Hotel TRS 094, LLC   By: /s/ Christopher Eng Summit Hotel TRS
095, LLC     Name: Christopher Eng Summit Hotel TRS 096, LLC     Title:
Secretary Summit Hotel TRS 097, LLC       Summit Hotel TRS 100, LLC   Summit
Hospitality 060, LLC, Summit Hotel TRS 102, LLC   a Delaware limited liability
company Summit Hotel TRS 104, LLC       Summit Hotel TRS 105, LLC       Summit
Hotel TRS 108, LLC   By: /s/ Christopher Eng Summit Hotel TRS 109, LLC     Name:
Christopher Eng Summit Hotel TRS 115, LLC     Title: Secretary Summit Hotel TRS
116, LLC       Summit Hotel TRS 117, LLC      

        Summit Hospitality 079, LLC, By:   Summit Hotel TRS, Inc.,   a Delaware
limited liability company     a Delaware corporation, the sole           member
of each of the above referenced           Delaware limited liability companies  
By: /s/ Christopher Eng           Name: Christopher Eng           Title:
Secretary   By: /s/ Christopher Eng           Name: Christopher Eng          
Title: Secretary
     

 
 
S-2

--------------------------------------------------------------------------------

 
 

Summit Hospitality 081, LLC,   Summit Hospitality 100, LLC, a Delaware limited
liability company   a Delaware limited liability company                     By:
/s/ Christopher Eng   By: /s/ Christopher Eng   Name: Christopher Eng     Name:
Christopher Eng  
Title: Secretary
    Title: Secretary           Summit Hospitality 082, LLC,   Summit Hospitality
115, LLC, a Delaware limited liability company   a Delaware limited liability
company                     By: /s/ Christopher Eng   By: /s/ Christopher Eng  
Name: Christopher Eng     Name: Christopher Eng  
Title: Secretary
   
Title: Secretary
          Summit Hospitality 084, LLC,   Summit Hospitality 116, LLC, a Delaware
limited liability company   a Delaware limited liability company                
    By: /s/ Christopher Eng   By: /s/ Christopher Eng   Name: Christopher Eng  
  Name: Christopher Eng  
Title: Secretary
   
Title: Secretary
          Summit Hospitality 093, LLC,   Summit Hospitality 117, LLC, a Delaware
limited liability company   a Delaware limited liability company                
    By: /s/ Christopher Eng   By: /s/ Christopher Eng   Name: Christopher Eng  
  Name: Christopher Eng  
Title: Secretary
    Title: Secretary

 
 
S-3

--------------------------------------------------------------------------------

 
 

  ADMINISTRATIVE AGENT AND INITIAL LENDER:         KEYBANK NATIONAL ASSOCIATION
              By: /s/ James Komperda     Name: James Komperda     Title: Vice
President      

 
 
S-4

--------------------------------------------------------------------------------

 
 

 
INITIAL LENDERS:
        REGIONS BANK,   as a Lender               By: /s/ T. Barrett Vawter    
Name: T. Barrett Vawter     Title: President              
RAYMOND JAMES BANK, N.A.,
  as a Lender               By: /s/ James M. Armstrong     Name: James M.
Armstrong     Title: Senior Vice President              
U.S. BANK NATIONAL ASSOCIATION,
  as a Lender               By: /s/ Scott C. DeJong     Name: Scott C. DeJong  
  Title: Vice President              
BRANCH BANKING AND TRUST
  COMPANY, as a Lender               By: /s/ Eric Searls     Name: Eric Searls  
  Title: Senior Vice President

 
 
S-5

--------------------------------------------------------------------------------

 
 
Schedule I
 
Commitments and Applicable Lending Offices
 
 
Name of Initial
Lender
 
Term Loan
Commitment
 
Domestic Lending Office
 
Eurodollar Lending Office
 
KeyBank National
Association
$30,000,000.00
1200 Abernathy Road, N.E.
Suite 1550
Atlanta, Georgia 30328
Attn: James Komperda
Tel: (770) 510-2160
Fax: (770) 510-2195
Email:
James_K_Komperda@keybank.com
1200 Abernathy Road, N.E.
Suite 1550
Atlanta, Georgia 30328
Attn: James Komperda
Tel: (770) 510-2160
Fax: (770) 510-2195
Email:
James_K_Komperda@keybank.com
Regions Bank
$30,000,000.00
1717 McKinney Avenue
Suite 1200
Dallas, Texas 75202
Tel: (469) 608-2787
Fax: (469) 608-2842
Email: Barrett.vawter@regions.com
1717 McKinney Avenue
Suite 1200
Dallas, Texas 75202
Tel: (469) 608-2787
Fax: (469) 608-2842
Email: Barrett.vawter@regions.com
Raymond James
Bank, N.A.
$30,000,000.00
710 Carillon Parkway
St. Petersburg, Florida 33716
Tel: (727) 567-7919
Fax: 1-866-205-1396
Email: James.armstrong@raymondjames.com
710 Carillon Parkway
St. Petersburg, Florida 33716
Tel: (727) 567-7919
Fax: 1-866-205-1396
Email: James.armstrong@raymondjames.com
Branch Banking and
Trust Company
$25,000,000.00
200 West Second Street
16th Floor
Winston Salem, NC 27101
Tel: (336) 733-2741
Fax: (252) 234-0736
Email: ESEARLS@BBANDT.COM
200 West Second Street
16th Floor
Winston Salem, NC 27101
Tel: (336) 733-2741
Fax: (252) 234-0736
Email: ESEARLS@BBANDT.COM
U.S. Bank National
Association
$10,000,000.00
777 E. Wisconsin Avenue
MK-WI-J3SR
Milwaukee, Wisconsin 53202
Tel: (414) 765-5459
Fax: (414) 765-5547
Email: Scott.dejong@usbank.com
777 E. Wisconsin Avenue
MK-WI-J3SR
Milwaukee, Wisconsin 53202
Tel: (414) 765-5459
Fax: (414) 765-5547
Email: Scott.dejong@usbank.com

 
 
Sch. I - 1

--------------------------------------------------------------------------------

 
 
Schedule II - Unencumbered Assets
 
 

                     
 
OWNERSHIP
ENTITY
 
PROPERTY
 
ADDRESS
 
ZIP
Code
 
CLASS
 
COUNT
 
FRANCHISOR
 
ROOMS
 
 
TRS HOLDING
COMPANY
 
TRS ENTITY
"LESSEE"
                     
Summit Hospitality I, LLC
Fairfield Inn & Suites - Spokane, WA
311 N. Riverpoint Boulevard
99202
Same Store
1
Marriott International
84
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 020, LLC
Summit Hospitality I, LLC
Fairfield Inn & Suites - Denver, CO
6851 Tower Road
80249
Same Store
1
Marriott International
160
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 021, LLC
Summit Hospitality I, LLC
Hampton Inn - Provo , UT
1511 South 40 East
84606
Same Store
1
Hilton Worldwide
87
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 023, LLC
Summit Hospitality I, LLC
Hampton Inn - Ft. Collins, CO
1620 Oakridge Drive
80525
Same Store
1
Hilton Worldwide
75
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 028, LLC
Summit Hospitality I, LLC
Fairfield Inn & Suites - Bellevue, WA
14595 NE 29th Place
98007
Same Store
1
Marriott International
144
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 029, LLC
Summit Hospitality I, LLC
Courtyard - Arlington, TX
711 Highlander Boulevard
76015
Same Store
1
Marriott International
103
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 036, LLC
Summit Hospitality I, LLC
Residence Inn - Arlington, TX
801 Highlander Boulevard
76015
Same Store
1
Marriott International
96
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 037, LLC
Summit Hospitality 039, LLC
Fairfield Inn & Suites - Ft. Worth, TX
6851 West Freeway
76116
Same Store
1
Marriott International
70
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 039, LLC
Summit Hospitality I, LLC
Hampton Inn - Medford, OR
1122 Morrow Road
97504
Same Store
1
Hilton Worldwide
75
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 046, LLC
Summit Hospitality I, LLC
Fairfield Inn & Suites - Baton Rouge, LA
7959 Essen Park Avenue
70809
Same Store
1
Marriott International
78
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 054, LLC
Summit Hospitality I, LLC
Springhill Suites - Baton Rouge, LA
7979 Essen Park Avenue
70809
Same Store
1
Marriott International
78
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 055, LLC
Summit Hospitality I, LLC
TownePlace Suites - Baton Rouge, LA
8735 Summa Boulevard
70809
Same Store
1
Marriott International
90
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 056, LLC
Summit Hospitality 057, LLC
Hyatt Place - Minneapolis, MN
425 7th Street South
55415
Acquisition
1
Hyatt Hotel Corp.
213
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 057, LLC
Summit Hospitality 060, LLC
Springhill Suites - Nashville, TN
250 Athens Way
37228
Same Store
1
Marriott International
78
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 060, LLC
Summit Hospitality I, LLC
Courtyard - Germantown, TN
7750 Wolf River Boulevard
38138
Same Store
1
Marriott International
93
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 063, LLC
Summit Hospitality I, LLC
Courtyard - New Orleans, LA
124 St. Charles Avenue
70130
Acquisition
1
Marriott International
140
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 066, LLC
Summit Hospitality I, LLC
Fairfield Inn & Suites - Germantown, TN
9320 Poplar Pike
38138
Same Store
1
Marriott International
80
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 068, LLC
Summit Hospitality I, LLC
Residence Inn - Germantown, TN
9314 Poplar Pike
38138
Same Store
1
Marriott International
78
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 069, LLC
Summit Hospitality I, LLC
Residence Inn - Ft. Wayne, IN
7811 W. Jefferson Boulevard
46804
Same Store
1
Marriott International
109
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 075, LLC
Summit Hospitality 079, LLC
Aloft - Jacksonville, FL
751 Skymarks Drive
32218
Same Store
1
Starwood
136
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 079, LLC
Summit Hospitality I, LLC
Hilton Garden Inn - Fort Worth, TX
4400 North Freeway
76137
Same Store
1
Hilton Worldwide
98
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 080, LLC
Summit Hospitality 081, LLC
Hyatt Place - Las Colinas, TX
5455 Green Park Drive
75038
Same Store
1
Hyatt Hotel Corp.
122
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 081, LLC
Summit Hospitality 082, LLC
Holiday Inn Express & Suites - Las Colinas, TX
333 W. John Carpenter Freeway
75039
Same Store
1
IHG
128
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 082, LLC
Summit Hospitality 084, LLC
Hyatt Place - Portland, OR
9750 NE Cascades Parkway
97220
Same Store
1
Hyatt Hotel Corp.
136
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 084, LLC
Summit Hospitality I, LLC
Hyatt Place - Fort Myers, FL
2600 Champion Ring Road
33905
Same Store
1
Hyatt Hotel Corp.
148
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 088, LLC
Summit Hospitality 093, LLC
Homewood Suites - Ridgeland, MS
853 Centre Street
39157
Same Store
1
Hilton Worldwide
91
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 093, LLC
Summit Hospitality I, LLC
Staybridge Suites - Glendale, CO
4220 E. Virginia Avenue
80246
Same Store
1
IHG
121
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 094, LLC
Summit Hospitality I, LLC
Holiday Inn - Gwinnett, GA
6310 Sugarloaf Parkway
30097
Same Store
1
IHG
143
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 095, LLC
Summit Hospitality I, LLC
Hilton Garden Inn - Gwinnett, GA
2040 Sugarloaf Circle
30097
Same Store
1
Hilton Worldwide
122
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 096, LLC
Summit Hospitality I, LLC
Courtyard - El Paso, TX
6610 International Road
79925
Same Store
1
Marriott International
90
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 097, LLC
Summit Hospitality 100, LLC
Hyatt Place - Long Island, NY
5 North Avenue
11530
Same Store
1
Hyatt Hotel Corp.
122
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 100, LLC
Summit Hospitality I, LLC
Courtyard - New Orleans, LA
300 Julia Street
70130
Acquisition
1
Marriott International
202
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 102, LLC
Summit Hospitality I, LLC
SpringHill Suites - New Orleans, LA
301 St. Joseph Street
70130
Acquisition
1
Marriott International
208
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 104, LLC
Summit Hospitality I, LLC
Hilton Garden Inn - Greenville, SC
108 Carolina Point Parkway
29605
Acquisition
1
Hilton Worldwide
120
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 105, LLC
Summit Hospitality 22, LLC
SpringHill Suites - Indianapolis, IN
601 West Washington Street
46204
Acquisition
1
Marriott International
156
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 108, LLC
Summit Hospitality 22, LLC
Courtyard - Indianapolis, IN
601 West Washington Street
46204
Acquisition
1
Marriott International
297
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 109, LLC
Summit Hospitality 115, LLC
Four Points - San Francisco, CA
264 S. Airport Boulevard
94080
Acquisition
1
Starwood
101
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 115, LLC
Summit Hospitality 116, LLC
Hilton Garden Inn - Houston, TX
12245 Katy Freeway
77079
Acquisition
1
Hilton Worldwide
190
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 116, LLC
Summit Hospitality 117, LLC
Hampton Inn & Suites - Austin, TX
200 San Jacinto Boulevard
78701
Acquisition
1
Hilton Worldwide
209
 
Summit Hotel TRS, Inc.
Summit Hotel TRS 117, LLC
                     
TOTAL
       
39
 
4,871
     

 
Sch. II - 1

--------------------------------------------------------------------------------

 
 
Schedule III - Approved Managers
 
Count
Management Company
1
Interstate Management Company, LLC
1
Select Hotels Group, LLC
1
Kana Hotels, Inc.
1
Courtyard Management Corporation
1
Residence Inn by Marriott, Inc.
1
Springhill SMC Corporation
1
IHG Management (Maryland), LLC
1
Intercontinental Hotels Group Resources, Inc.
1
OTO Development, LLC
1
Pillar Hotels and Resorts, LP
1
White Lodging Services Corporation
1
Stonebridge Realty Advisors, Inc.
1
Noble Management Group, LLC
1
American Liberty Hospitality, Inc.
14
 



 
Sch. III - 1

--------------------------------------------------------------------------------

 
 
SCHEDULE IV
 
[RESERVED]
 
 


 
Sch. IV - 1

--------------------------------------------------------------------------------

 
 
Schedule 4.01(a) - Tax Identification Numbers
 
 
Summit Entity
State of
Origination
Taxpayer
Identification #
Owner
 
% Interest
 
# Shares
Authorized
 
# Shares
Outstanding
 
# Shares Covered by
Options, Warrants, etc.
               
Summit Hotel Properties, Inc (1)
Maryland
27-2962512
Public Stockholders
100%
600,000,000
85,893,347
846,000
Summit Hotel GP, LLC
Delaware
Disregarded
Summit Hotel Properties, Inc.
100%
-
-
-
Summit Hotel OP, LP
Delaware
20-0617340
Summit Hotel Properties, Inc.
99%
-
-
-
Summit Hotel OP, LP
Delaware
20-0617340
Unaffiliated limited partners
1%
784,968
784,968
-
Carnegie Hotel MT, LLC
Georgia
30-0571905
Summit Hotel OP, LP
90%
-
-
-
Carnegie Hotels, LLC
Georgia
56-2564991
Summit Hotel OP, LP
90%
-
-
-
San Fran JV, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
San Fran TRS JV, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Group of Scottsdale, Arizona LLC
South Dakota
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 009, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 026, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 039, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 057, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 060, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 066, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 079, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 081, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 082, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 084, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 085, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 093, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 100, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 102, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 104, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 110, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 111, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 114, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 115, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 116, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 117, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 118, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 119, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 120, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 121, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 122, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 123, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 124, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 125, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 16, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 17, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 18, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 19,LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 20, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 21, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 22, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 23, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 24, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 25, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 26, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality I, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-

 
 
Sch. 4.01(a) - 1

--------------------------------------------------------------------------------

 
 
Schedule 4.01(a) - Tax Identification Numbers
 
 
Summit Entity
State of
Origination
Taxpayer
Identification #
Owner
% Interest
# Shares
Authorized
# Shares
Outstanding
 
# Shares Covered by
Options, Warrants, etc.
               
Summit Hospitality II, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality III, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality IV, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality IX, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality V, LLC
South Dakota
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality VI, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality VII, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality VIII, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality X, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality XI, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality XII, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality XIII, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality XIV, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality XV, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit Hotel TRS 002, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 003, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 004, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 005, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 006, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 007, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 008, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 009, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 010, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 011, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 012, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 013, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 014, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 015, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 016, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 017, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 018, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 019, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 020, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 021, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 022, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 023, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 024, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 025, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 026, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 027, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 028, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 029, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 030, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 031, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 032, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 034, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 035, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 036, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 037, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 038, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 039, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 041, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-

 
 
Sch. 4.01(a) - 2

--------------------------------------------------------------------------------

 
 
Schedule 4.01(a) - Tax Identification Numbers
 
 
Summit Entity
State of
Origination
Taxpayer
Identification #
Owner
% Interest
# Shares
Authorized
# Shares
Outstanding
 
# Shares Covered by
Options, Warrants, etc.
               
Summit Hotel TRS 042, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
- - -
Summit Hotel TRS 043, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 044, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 045, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 046, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 047, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 048, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 049, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 050, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 051, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 052, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 053, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 054, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 055, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 056, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 057, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 058, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 059, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 060, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 061, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 062, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 063, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 064, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 065, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 066, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 067, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 068, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 069, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 070, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 071, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 072, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 073, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 074, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 075, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 076, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 077, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 078, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 079, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 080, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 081, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 082, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 083, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 084, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 085, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 086, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 087, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 088, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 089, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 090, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 091, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 092, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 093, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-

 
 
Sch. 4.01(a) - 3

--------------------------------------------------------------------------------

 
 
Schedule 4.01(a) - Tax Identification Numbers
 
 
Summit Entity
State of
Origination
Taxpayer
Identification #
Owner
% Interest
# Shares
Authorized
# Shares
Outstanding
 
# Shares Covered by
Options, Warrants, etc.
               
Summit Hotel TRS 094, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 095, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 096, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 097, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 098, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 099, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 100, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 101, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 102, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 103, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 104, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 105, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 106, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 107, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 108, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 109, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 110, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 111, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 112, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 113, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 114, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 115, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 116, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 117, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 118, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 119, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 120, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 121, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 122, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 123, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 124, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 125, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS, Inc
Delaware
Disregarded
Summit Hotel OP, LP
100%
100
100
-
Summit IHG JV, LLC
Delaware
Disregarded
Summit Hotel OP, LP
100%
-
-
-
Summit IHG TRS JV, LLC
Delaware
Disregarded
Summit Hotel TRS, Inc.
100%
-
-
-

 
- 500,000,000 Common Shares
- 100,000,000 Preferred Shares, which are currently comprised of:
- 2,000,000 shares of 9.25% Series A Cumulative Redeemable Preferred Stock
- 3,000,000 shares of 7.875% Series B Cumulative Redeemable Preferred Stock
- 3,400,000 shares of 7.125% Series C Cumulative Redeemable Preferred Stock
 
(1) Classes of shares authorized include:
 
 
Sch. 4.01(a) - 4

--------------------------------------------------------------------------------

 
 
Schedule 4.01(b) - Subsidiaries
 
 
Summit Entity
State of
Origination
Owner
% Interest
# Shares
Authorized
# Shares
Outstanding
 
# Shares Covered by
Options, Warrants, etc.
             
Summit Hotel Properties, Inc (1)
Maryland
Public Stockholders
100%
600,000,000
85,893,347
846,000
Summit Hotel GP, LLC
Delaware
Summit Hotel Properties, Inc.
100%
-
-
-
Summit Hotel OP, LP
Delaware
Summit Hotel Properties, Inc.
99%
-
-
-
Summit Hotel OP, LP
Delaware
Unaffiliated limited partners
1%
784,968
784,968
-
Summit Hospitality I, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality II, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality III, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality IV, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality V, LLC
South Dakota
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality VI, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality VII, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality VIII, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality IX, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality X, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality XI, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality XII, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality XIII, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality XIV, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality XV, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 16, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 17, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 18, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 19,LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 20, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 21, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 22, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 23, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 24, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 25, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 26, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 009, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 026, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 039, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 057, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 060, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 066, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 079, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 081, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 082, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 084, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 085, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 093, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 100, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 102, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 104, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 110, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 111, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Group of Scottsdale, Arizona LLC
South Dakota
Summit Hotel OP, LP
100%
-
-
-
Summit IHG JV, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
San Fran JV, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 114, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-

 
 
Sch. 4.01(b) - 1

--------------------------------------------------------------------------------

 
 
Schedule 4.01(b) - Subsidiaries
 
 
Summit Entity
State of
Origination
Owner
% Interest
# Shares
Authorized
# Shares
Outstanding
 
# Shares Covered by
Options, Warrants, etc.
             
Summit Hospitality 115, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 116, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 117, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 118, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 119, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 120, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 121, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 122, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 123, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 124, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hospitality 125, LLC
Delaware
Summit Hotel OP, LP
100%
-
-
-
Summit Hotel TRS, Inc
Delaware
Summit Hotel OP, LP
100%
100
100
-
Summit Hotel TRS 003, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 004, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 005, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 006, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 007, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 008, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 009, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 010, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 012, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 013, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 014, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 016, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 018, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 019, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 022, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 024, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 025, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 026, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 027, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 030, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit IHG TRS JV, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
San Fran TRS JV, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 031, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 032, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 034, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 035, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 038, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 039, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 041, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 042, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 044, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 045, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 047, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 048, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 049, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 050, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 051, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 052, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 053, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 057, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 058, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-

 
 
Sch. 4.01(b) - 2

--------------------------------------------------------------------------------

 
 
Schedule 4.01(b) - Subsidiaries
 
 
Summit Entity
State of
Origination
Owner
% Interest
# Shares
Authorized
# Shares
Outstanding
 
# Shares Covered by
Options, Warrants, etc.
             
Summit Hotel TRS 061, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 062, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 063, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 064, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 065, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 066, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 067, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 068, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 069, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 070, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 071, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 072, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 073, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 074, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 076, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 077, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 078, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 079, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 080, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 081, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 082, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 083, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 084, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 085, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 086, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 087, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 088, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 089, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 090, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 091, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 092, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 098, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 099, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Carnegie Hotels, LLC
Georgia
Summit Hotel OP, LP
90%
-
-
-
Carnegie Hotel MT, LLC
Georgia
Summit Hotel OP, LP
90%
-
-
-
Summit Hotel TRS 100, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 101, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 103, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 105, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 106, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 107, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 108, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 109, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 110, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 111, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 112, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 113, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 114, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 115, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 116, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 117, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 118, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 119, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-

 
 
Sch. 4.01(b) - 3

--------------------------------------------------------------------------------

 
 
Schedule 4.01(b) - Subsidiaries
 
 
Summit Entity
State of
Origination
Owner
% Interest
# Shares
Authorized
# Shares
Outstanding
 
# Shares Covered by
Options, Warrants, etc.
             
Summit Hotel TRS 120, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 121, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 122, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 123, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 124, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 125, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 002, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 011, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 015, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 017, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 020, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 021, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 023, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 028, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 029, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 036, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 037, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 043, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 046, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 054, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 055, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 056, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 059, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 060, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 075, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 093, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 094, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 095, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 096, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 097, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 102, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-
Summit Hotel TRS 104, LLC
Delaware
Summit Hotel TRS, Inc.
100%
-
-
-

 
(1) Classes of shares authorized include:
- 500,000,000 Common Shares
- 100,000,000 Preferred Shares, which are currently comprised of
- 2,000,000 shares of 9.25% Series A Cumulative Redeemable Preferred Stock
- 3,000,000 shares of 7.875% Series B Cumulative Redeemable Preferred Stock
- 3,400,000 shares of 7.125% Series C Cumulative Redeemable Preferred Stock
 
 
Sch. 4.01(b) - 4

--------------------------------------------------------------------------------

 
 
Schedule 4.01(f) - Material Litigation
 
NONE
 
 
 
 
Sch. 4.01(f) - 1

--------------------------------------------------------------------------------

 
 
Schedule 4.01(n) - Existing Debt
 
 
 
Borrower
 
Lender
 
Note
Reference
 
Interest Rate
(a)
 
Maturity Date
 
Number of Properties
Encumbered at December 31,
2014
 
2014
                               
Senior Unsecured Credit Facility
                 
($ thousands)
     
Deutsche Bank AG New York Branch
 
(b)
                 
Summit Hotel OP, LP
 
$225 Million Revolver
     
2.07% Variable
 
October 10, 2017
  n/a   $ 125,000  
Summit Hotel OP, LP
 
$75 Million Term Loan
     
3.94% Fixed
 
October 10, 2018
  n/a     75,000      
Total Senior Unsecured Credit Facility
 
 
                200,000                                    
Mortgage Loans
                       
Summit Hotel OP, LP
 
ING Life Insurance and Annuity
 
(c)
 
6.10% Fixed
 
March 1, 2019
  14     62,327  
Summit Hotel OP, LP
     
(c)
 
4.55% Fixed
 
March 1, 2019
 
(cross-collateralized with other
ING loan)
    32,995  
Summit Hospitality XIII, LLC
 
KeyBank National Association
 
(d)
 
4.46% Fixed
 
February 1. 2023
  4     28,489  
Summit Hospitality XIV, LLC
     
(e)
 
4.52% Fixed
 
April 1, 2023
  3     22,061  
Summit Hospitality 19, LLC
     
(f)
 
4.30% Fixed
 
April 1, 2023
  3     21,403  
Summit Hospitality 21, LLC
     
(g)
 
4.95% Fixed
 
August 1, 2023
  2     37,939  
Summit Hospitality VIII, LLC
 
Bank of America Commercial Mortgage
 
(h)
 
6.41% Fixed
 
September 1, 2017
  1     8,157  
Summit Hospitality IX, LLC
 
Merrill Lynch Mortgage Lending Inc.
 
(i)
 
6.38% Fixed
 
August 1, 2016
  1     5,151  
Summit Group of Scottsdale, AZ, LLC
 
GE Capital Financial Inc.
 
(j)
 
5.39% Fixed
 
April 1, 2020
  1     9,300  
Summit Group of Scottsdale, AZ, LLC
 
 
 
(j)
 
5.39% Fixed
 
April 1, 2020
  1     5,007  
Summit Hotel OP, LP
 
MetaBank
 
(k)
 
4.25% Fixed
 
August 1, 2018
  1     7,104   n/a  
Bank of Cascades
 
(l)
 
4.66% Fixed
 
September 30, 2021
  n/a     -  
Summit Hospitality 085, LLC
     
(l)
 
2.17% Variable
 
December 19, 2024
  1     9,800  
Summit Hospitality 085, LLC
     
(l)
 
4.30% Fixed
 
December 19, 2024
 
(cross-collateralized with other
Bank of Cascades note)
    9,800  
Summit Hospitality VI, LLC
 
Goldman Sachs
 
(m)
 
5.67% Fixed
 
July 6, 2016
  2     13,787  
Summit Hotel OP, LP
 
Compass Bank
 
(n)
 
4.57% Fixed
 
May 17, 2018
  1     12,505   Summit Hospitality 009, LLC                             Summit
Hospitality 110, LLC                            
Summit Hospitality 111, LLC
 
co-borrowers
 
(o)
 
2.57% Variable
 
May 6, 2020
  3     24,637  
Summit Hotel OP, LP
 
General Electric Capital Corporation
 
(p)
 
5.39% Fixed
 
April 1, 2020
  1     5,266  
Summit Hotel OP, LP
     
(p)
 
5.39% Fixed
 
April 1, 2020
  1     6,167  
Summit Hotel OP, LP
     
(q)
 
4.82% Fixed
 
April 1, 2018
  1     7,213  
Summit Hotel OP, LP
     
(q)
 
5.03% Fixed
 
March 1, 2019
  1     9,775  
Summit Hospitality XII, LLC
 
AIG
 
(r)
 
6.11% Fixed
 
January 1, 2016
  1     12,938  
San Fran JV, LLC
 
Greenwich Capital Financial Products, Inc.
 
(s)
 
6.20% Fixed
 
January 6, 2016
  1     22,711  
Summit Hospitality 17, LLC
 
Wells Fargo Bank, National Association
 
(t)
 
5.53% Fixed
 
October 1, 2015
  1     3,523  
Summit Hospitality 18, LLC
     
(u)
 
5.57% Fixed
 
January 1, 2016
  1     6,038  
Summit Hospitality 25, LLC
 
U.S. Bank, NA
 
(v)
 
6.22% Fixed
 
November 1, 2016
  1     17,536  
Summit Hospitality 26, LLC
     
(w)
 
6.13% Fixed
 
November 11, 2021
  1     11,819  
Summit Hospitality 114, LLC
     
(x)
 
5.98% Fixed
 
March 8, 2016
  1     13,085      
Total Mortgage Loans
              49     426,533      
Total Debt
              49   $ 626,533  

 
Page 1 of 3
Sch. 4.01(n) - 1

--------------------------------------------------------------------------------

 
 
Schedule 4.01(n) - Existing Debt
 
 
 
NOTES:
   
(a)
Interest rates at December 31, 2014 give effect to our use of interest rate
swaps, where applicable.
   
(b)
On October 10, 2013, we replaced our $150.0 million senior secured revolving
credit facility with a $300.0 million senior unsecured credit facility. The
unsecured credit facility is comprised of a $225.0 million revolving credit
facility (the “ $225 Million Revolver”) and a $75.0 million term loan (the “ $75
Million Term Loan”), and has an accordion feature which will allow us to
increase the commitments by an aggregate of $100.0 million on the $225 Million
Revolver and the $75 Million Term Loan. The senior unsecured credit facility
requires that no less than 20 of our hotel properties remain unencumbered, as
defined in the credit facility documentation, and also requires compliance with
covenants customary among our industry peers. The $225 Million Revolver matures
on October 10, 2017 and can be extended to October 10, 2018 at our option,
subject to certain conditions. The $75 Million Term Loan matures on October 10,
2018. We pay interest on advances at varying rates, based upon, at our option,
either (i) 1, 2, 3, or 6-month LIBOR, plus a LIBOR margin between 1.75% and
2.50%, depending upon our leverage ratio (as defined in the credit facility
documentation), or (ii) the applicable base rate, which is the greatest of the
administrative agent’s prime rate, the federal funds rate plus 0.50%, or 1-month
LIBOR plus 1.00%, plus a base rate margin between 0.75% and 1.50%, depending
upon our leverage ratio. Unused Fees are payable quarterly and are assessed at
0.30% per annum if the unused portion of the credit facility is equal to or
greater than 50%, or 0.20% per annum if the unused portion of the credit
facility is less than 50%. On December 27, 2013, we fully drew the $75 Million
Term Loan. On September 5, 2013, we entered into an interest rate derivative
with a notional value of $75.0 million that became effective on January 2, 2014
and matures on October 1, 2018. This interest rate derivative was designated a
cash flow hedge and effectively fixes LIBOR at 2.04%. The interest rate on the
$75 Million Term Loan was 3.94% at January 2, 2014. At December 31, 2014, 36 of
our unencumbered hotel properties were included in the borrowing base for the
senior unsecured credit facility, and are required to remain unencumbered. As a
result, the maximum amount of borrowing permitted under the senior unsecured
credit facility was $300.0 million, of which, we had $200.0 million borrowed,
$13.8 million in standby letters of credit, and $86.2 million available to
borrow.
   
(c)
On August 1, 2013, we entered into a new $34.0 million loan with ING with a
fixed rate of 4.55% and a maturity of August 1, 2038. ING has the right to call
the loan in full on March 1st of 2019, 2024, 2029 and 2034. Simultaneously, we
amended our existing loan with ING to (i) remove the Fairfield Inn & Suites and
the Residence Inn, Germantown, TN; the Hampton Inn, Fort Smith, AR; and the
Fairfield Inn, Lewisville, TX from the collateral and (ii) remove $3.9 million
in letters of credit from the collateral. We also added the Courtyard by
Marriott, Jackson, MS; the Hampton Inn & Suites, Ybor, FL; and the Courtyard by
Marriott and the Residence Inn, Metairie, LA as collateral to the two notes,
such that both ING loans are secured by the same 14 hotel properties and are
cross-defaulted.
   
(d)
On January 25, 2013, we closed on a $29.4 million loan with a fixed rate of
4.46% and a maturity of February 1, 2023. This loan is secured by four of the
Hyatt Place hotels we acquired in October 2012. These hotels are located in
Chicago (Lombard), IL; Denver (Lone Tree), CO; Denver (Englewood), CO; and
Dallas (Arlington), TX. This loan is subject to defeasance if prepaid.
   
(e)
On March 7, 2013, we closed on a $22.7 million loan with a fixed rate of 4.52%
and a maturity of April 1, 2023. This loan is secured by three of the Hyatt
hotels we acquired in October 2012. These hotels include a Hyatt House in Denver
(Englewood), CO and Hyatt Place hotels in Baltimore (Owings Mills), MD and
Scottsdale, AZ. This loan is subject to defeasance if prepaid.
   
(f)
On March 8, 2013, we closed on a $22.0 million loan with a fixed rate of 4.30%
and a maturity of April 1, 2023. This loan is secured by the three Hyatt Place
hotels we acquired in January 2013. These hotels are located in Chicago (Hoffman
Estates), IL; Orlando (Convention), FL; and Orlando (Universal), FL. This loan
is subject to defeasance if prepaid.
   
(g)
On July 22, 2013, we closed on a $38.7 million loan with a fixed rate of 4.95%
and a maturity of August 1, 2023. This loan is secured by two Marriott hotels we
acquired in May 2013. These hotels include a Fairfield Inn & Suites and
SpringHill Suites in Louisville, KY. This loan is subject to defeasance if
prepaid.
   
(h)
On May 16, 2012, we assumed a loan in our acquisition of the Hilton Garden Inn
in Smyrna, TN. This loan is subject to defeasance if prepaid.
   
(i)
On June 21, 2012, we assumed a loan in our acquisition of the Hampton Inn &
Suites in Smyrna, TN. This loan is subject to defeasance if prepaid.
   
(j)
On March 28, 2014, we amended two loans with GE Capital Financial, which are
cross-collateralized by the Courtyard by Marriott and the SpringHill Suites by
Marriott, both located in Scottsdale, AZ. The loans were amended to bear
interest at a fixed rate of 5.39% and the maturity dates were extended to April
1, 2020.
   
(k)
On July 26, 2013, we closed on a $7.4 million loan with a fixed rate of 4.25%
and a maturity of August 1, 2018. This loan is secured by the Hyatt Place in
Atlanta, GA. We may receive additional proceeds of $1.3 million after the Hyatt
Place attains a required performance level prior to November 2015. This loan has
a prepayment penalty of: (i) 3% until July 26, 2015, (ii) 2% until July 26,
2017, and (iii) 1% until February 1, 2018.

 
Page 2 of 3
Sch. 4.01(n) - 2

--------------------------------------------------------------------------------

 
 
Schedule 4.01(n) - Existing Debt
 
 
 
(l)
On December 19, 2014, we refinanced our loan with Bank of the Cascades and
increased the amount financed by $7.9 million. As part of the refinance the loan
was split into two notes. Note A carries a variable interest rate of 30-day
LIBOR plus 200 basis points and Note B carries a fixed interest rate of 4.30%.
Both notes have an outstanding balances of $9.8 million, amortization periods of
25 years and maturity dates of December 19, 2024.
   
(m)
This loan is secured by the SpringHill Suites by Marriott and the Hampton Inn &
Suites in Bloomington, MN. This loan is subject to defeasance if prepaid.
   
(n)
This loan is secured by the Courtyard by Marriott in Flagstaff, AZ and has a
variable interest rate of 30-day LIBOR plus 350 basis points (3.67% at December
31, 2014). On October 11, 2012, we entered into an interest rate derivative that
effectively converted 85% of this loan to a fixed rate.
   
(o)
On May 6, 2014, we closed on a $25.0 million loan with Compass Bank. The loan
carries a variable rate of 30-day LIBOR plus 240 basis points, amortizes over 25
years, and has a May 6, 2020 maturity date. The loan is secured by first
mortgage liens on the Hampton Inn & Suites hotels located in San Diego (Poway),
CA, Ventura (Camarillo), CA and Fort Worth, TX.
   
(p)
On March 28, 2014, we amended two loans with General Electric Capital Corp.,
which are cross - collateralized by the Hilton Garden Inn (Lakeshore) and the
Hilton Garden Inn (Liberty Park), both located in Birmingham, AL. Both loans
were amended to bear interest at a fixed rate of 5.39% and the maturity dates
were extended to April 1, 2020.
   
(q)
These loans are secured by the SpringHill Suites by Marriott in Denver, CO and
the Double Tree in Baton Rouge, LA. These loans have a variable interest rate of
90-day LIBOR plus 350 basis points. On May 4, 2012, we entered into interest
rate derivatives that effectively converted these loans to a fixed rate. These
loans are cross-defaulted and cross-collateralized.
   
(r)
On December 20, 2012, we assumed a loan in our acquisition of the Residence Inn
by Marriott in Salt Lake City, UT. This loan has a prepayment penalty of the
greater of 1% or the yield maintenance premium.
   
(s)
On February 11, 2013, we assumed a loan in our acquisition (through a joint
venture) of the Holiday Inn Express & Suites in San Francisco, CA. This loan has
an interest rate of 6.20% and a maturity date of January 6, 2016. This loan is
subject to defeasance if prepaid.
   
(t)
On May 21, 2013, we assumed a loan in our acquisition of the Holiday Inn Express
& Suites in Minneapolis (Minnetonka), MN. This loan has an interest rate of
5.53% and a maturity date of October 1, 2015. This loan is subject to defeasance
if prepaid.
   
(u)
On May 21, 2013, we assumed a loan in our acquisition of the Hilton Garden Inn
in Minneapolis (Eden Prairie), MN. This loan has an interest rate of 5.57% and a
maturity date of January 1, 2016. This loan is subject to defeasance if prepaid.
   
(v)
On January 9, 2014, as part of our acquisition of the 182-guestroom Hilton
Garden Inn in Houston, TX, we assumed a $17.8 million mortgage loan with a fixed
interest rate of 6.22%, an amortization period of 30 years, and a maturity date
of November 1, 2016.
   
(w)
On January 10, 2014, as part of our acquisition of the 98-guestroom Hampton Inn
in Santa Barbara (Goleta), CA, we assumed a $12.0 million mortgage loan with a
fixed interest rate of 6.133%, an amortization period of 25 years, and a
maturity date of November 11, 2021.
   
(x)
On March 14, 2014, as part of our acquisition of the 210-guestroom DoubleTree by
Hilton in San Francisco, CA, we assumed a $13.3 million mortgage loan with a
fixed interest rate of 5.98%, an amortization period of 30 years, and a maturity
date of March 8, 2016.

 
Page 3 of 3
Sch. 4.01(n) - 3

--------------------------------------------------------------------------------

 
 
Schedule 4.01(o) - Existing Liens
 
 
 
Borrower
 
Lender
 
Note Reference
 
Number of Properties
Encumbered at December 31,
2014
 
2014
 
Mortgage(s)
 
Assignment of
Leases / Rents
 
UCC Financing
Statement
                                   
Senior Unsecured Credit Facility
         
($ thousands)
                 
Deutsche Bank AG New York Branch
 
(b)
                     
Summit Hotel OP, LP
 
$225 Million Revolver
      n/a   $ 125,000     n/a   n/a   n/a
Summit Hotel OP, LP
 
$75 Million Term Loan
      n/a     75,000     n/a   n/a   n/a    
Total Senior Unsecured Credit Facility
 
 
        200,000                                                    
Mortgage Loans
                           
Summit Hotel OP, LP
 
ING Life Insurance and Annuity
 
(c)
  14     62,327    
YES
 
YES
 
YES
Summit Hotel OP, LP
     
(c)
 
(cross-collateralized with other
ING loan)
    32,995    
YES
 
YES
 
YES
Summit Hospitality XIII, LLC
 
KeyBank National Association
 
(d)
  4     28,489    
YES
 
YES
 
YES
Summit Hospitality XIV, LLC
     
(e)
  3     22,061    
YES
 
YES
 
YES
Summit Hospitality 19, LLC
     
(f)
  3     21,403    
YES
 
YES
 
YES
Summit Hospitality 21, LLC
     
(g)
  2     37,939    
YES
 
YES
 
YES
Summit Hospitality VIII, LLC
 
Bank of America Commercial Mortgage
 
(h)
  1     8,157    
YES
 
YES
 
YES
Summit Hospitality IX, LLC
 
Merrill Lynch Mortgage Lending Inc.
 
(i)
  1     5,151    
YES
 
YES
 
YES
Summit Group of Scottsdale, AZ, LLC
 
GE Capital Financial Inc.
 
(j)
  1     9,300    
YES
 
YES
 
YES
Summit Group of Scottsdale, AZ, LLC
 
 
 
(j)
  1     5,007    
YES
 
YES
 
YES
Summit Hotel OP, LP
 
MetaBank
 
(k)
  1     7,104    
YES
 
YES
 
YES
n/a  
Bank of Cascades
 
(l)
  n/a     -     n/a   n/a   n/a
Summit Hospitality 085, LLC
     
(l)
  1     9,800    
YES
 
YES
 
YES
Summit Hospitality 085, LLC
     
(l)
 
(cross-collateralized with other
Bank of Cascades note)
    9,800    
YES
 
YES
 
YES
Summit Hospitality VI, LLC
 
Goldman Sachs
 
(m)
  2     13,787    
YES
 
YES
 
YES
Summit Hotel OP, LP
 
Compass Bank
 
(n)
  1     12,505    
YES
 
YES
 
YES
Summit Hospitality 009, LLC                                 Summit Hospitality
110, LLC                                
Summit Hospitality 111, LLC
 
co-borrowers
 
(o)
  3     24,637    
YES
 
YES
 
YES
Summit Hotel OP, LP
 
General Electric Capital Corporation
 
(p)
  1     5,266    
YES
 
YES
 
YES
Summit Hotel OP, LP
     
(p)
  1     6,167    
YES
 
YES
 
YES
Summit Hotel OP, LP
     
(q)
  1     7,213    
YES
 
YES
 
YES
Summit Hotel OP, LP
     
(q)
  1     9,775    
YES
 
YES
 
YES
Summit Hospitality XII, LLC
 
AIG
 
(r)
  1     12,938    
YES
 
YES
 
YES
San Fran JV, LLC
 
Greenwich Capital Financial Products, Inc.
 
(s)
  1     22,711    
YES
 
YES
 
YES
Summit Hospitality 17, LLC
 
Wells Fargo Bank, National Association
 
(t)
  1     3,523    
YES
 
YES
 
YES
Summit Hospitality 18, LLC
     
(u)
  1     6,038    
YES
 
YES
 
YES
Summit Hospitality 25, LLC
 
U.S. Bank, NA
 
(v)
  1     17,536    
YES
 
YES
 
YES
Summit Hospitality 26, LLC
     
(w)
  1     11,819    
YES
 
YES
 
YES
Summit Hospitality 114, LLC
     
(x)
  1     13,085    
YES
 
YES
 
YES
   
Total Mortgage Loans
      49     426,533                  
Total Debt
      49   $ 626,533              

 
Page 1 of 3
Sch. 4.01(o) - 1

--------------------------------------------------------------------------------

 
 
Schedule 4.01(o) - Existing Liens
 
 
 

 
NOTES:
   
(a)
Interest rates at December 31, 2014 give effect to our use of interest rate
swaps, where applicable.
   
(b)
The senior unsecured credit facility does not have any liens associated with the
facility. The unsecured facility is presented to give reference to total debt
outstanding.
   
(c )
On August 1, 2013, we entered into a new $34.0 million loan with ING with a
fixed rate of 4.55% and a maturity of August 1, 2038. ING has the right to call
the loan in full on March 1st of 2019, 2024, 2029 and 2034. Simultaneously, we
amended our existing loan with ING to (i) remove the Fairfield Inn & Suites and
the Residence Inn, Germantown, TN; the Hampton Inn, Fort Smith, AR; and the
Fairfield Inn, Lewisville, TX from the collateral and (ii) remove $3.9 million
in letters of credit from the collateral. We also added the Courtyard by
Marriott, Jackson, MS; the Hampton Inn & Suites, Ybor, FL; and the Courtyard by
Marriott and the Residence Inn, Metairie, LA as collateral to the two notes,
such that both ING loans are secured by the same 14 hotel properties and are
cross-defaulted.
   
(d)
On January 25, 2013, we closed on a $29.4 million loan with a fixed rate of
4.46% and a maturity of February 1, 2023. This loan is secured by four of the
Hyatt Place hotels we acquired in October 2012. These hotels are located in
Chicago (Lombard), IL; Denver (Lone Tree), CO; Denver (Englewood), CO; and
Dallas (Arlington), TX. This loan is subject to defeasance if prepaid.
   
(e)
On March 7, 2013, we closed on a $22.7 million loan with a fixed rate of 4.52%
and a maturity of April 1, 2023. This loan is secured by three of the Hyatt
hotels we acquired in October 2012. These hotels include a Hyatt House in Denver
(Englewood), CO and Hyatt Place hotels in Baltimore (Owings Mills), MD and
Scottsdale, AZ. This loan is subject to defeasance if prepaid
(f)
On March 8, 2013, we closed on a $22.0 million loan with a fixed rate of 4.30%
and a maturity of April 1, 2023. This loan is secured by the three Hyatt Place
hotels we acquired in January 2013. These hotels are located in Chicago (Hoffman
Estates), IL; Orlando (Convention), FL; and Orlando (Universal), FL. This loan
is subject to defeasance if prepaid.
   
(g)
On July 22, 2013, we closed on a $38.7 million loan with a fixed rate of 4.95%
and a maturity of August 1, 2023. This loan is secured by two Marriott hotels we
acquired in May 2013. These hotels include a Fairfield Inn & Suites and
SpringHill Suites in Louisville, KY. This loan is subject to defeasance if
prepaid.
   
(h)
On May 16, 2012, we assumed a loan in our acquisition of the Hilton Garden Inn
in Smyrna, TN. This loan is subject to defeasance if prepaid.
   
(i)
On June 21, 2012, we assumed a loan in our acquisition of the Hampton Inn &
Suites in Smyrna, TN. This loan is subject to defeasance if prepaid.
   
(j)
On March 28, 2014, we amended two loans with GE Capital Financial, which are
cross-collateralized by the Courtyard by Marriott and the SpringHill Suites by
Marriott, both located in Scottsdale, AZ. The loans were amended to bear
interest at a fixed rate of 5.39% and the maturity dates were extended to April
1, 2020.
   
(k)
On July 26, 2013, we closed on a $7.4 million loan with a fixed rate of 4.25%
and a maturity of August 1, 2018. This loan is secured by the Hyatt Place in
Atlanta, GA. We may receive additional proceeds of $1.3 million after the Hyatt
Place attains a required performance level prior to November 2015. This loan has
a prepayment penalty of: (i) 3% until July 26, 2015, (ii) 2% until July 26,
2017, and (iii) 1% until February 1, 2018.
   
(l)
On December 19, 2014, we refinanced our loan with Bank of the Cascades and
increased the amount financed by $7.9 million. As part of the refinance the loan
was split into two notes. Note A carries a variable interest rate of 30-day
LIBOR plus 200 basis points and Note B carries a fixed interest rate of 4.30%.
Both notes have an outstanding balances of $9.8 million, amortization periods of
25 years and maturity dates of December 19, 2024.
   
(m)
This loan is secured by the SpringHill Suites by Marriott and the Hampton Inn &
Suites in Bloomington, MN. This loan is subject to defeasance if prepaid.
   
(n)
This loan is secured by the Courtyard by Marriott in Flagstaff, AZ and has a
variable interest rate of 30-day LIBOR plus 350 basis points (3.67% at December
31, 2014). On October 11, 2012, we entered into an interest rate derivative that
effectively converted 85% of this loan to a fixed rate.
   
(o)
On May 6, 2014, we closed on a $25.0 million loan with Compass Bank. The loan
carries a variable rate of 30-day LIBOR plus 240 basis points, amortizes over 25
years, and has a May 6, 2020 maturity date. The loan is secured by first
mortgage liens on the Hampton Inn & Suites hotels located in San Diego (Poway),
CA, Ventura (Camarillo), CA and Fort Worth, TX.
   
(p)
On March 28, 2014, we amended two loans with General Electric Capital Corp.,
which are cross - collateralized by the Hilton Garden Inn (Lakeshore) and the
Hilton Garden Inn (Liberty Park), both located in Birmingham, AL. Both loans
were amended to bear interest at a fixed rate of 5.39% and the maturity dates
were extended to April 1, 2020.
   
(q)
These loans are secured by the SpringHill Suites by Marriott in Denver, CO and
the Double Tree in Baton Rouge, LA. These loans have a variable interest rate of
90-day LIBOR plus 350 basis points. On May 4, 2012, we entered into interest
rate derivatives that effectively converted these loans to a fixed rate. These
loans are cross-defaulted and cross-collateralized.

 
Page 2 of 3
Sch. 4.01(o) - 2

--------------------------------------------------------------------------------

 
 
Schedule 4.01(o) - Existing Liens
 
 
 
(r)
On December 20, 2012, we assumed a loan in our acquisition of the Residence Inn
by Marriott in Salt Lake City, UT. This loan has a prepayment penalty of the
greater of 1% or the yield maintenance premium.
   
(s)
On February 11, 2013, we assumed a loan in our acquisition (through a joint
venture) of the Holiday Inn Express & Suites in San Francisco, CA. This loan has
an interest rate of 6.20% and a maturity date of January 6, 2016. This loan is
subject to defeasance if prepaid.
   
(t)
On May 21, 2013, we assumed a loan in our acquisition of the Holiday Inn Express
& Suites in Minneapolis (Minnetonka), MN. This loan has an interest rate of
5.53% and a maturity date of October 1, 2015. This loan is subject to defeasance
if prepaid.
   
(u)
On May 21, 2013, we assumed a loan in our acquisition of the Hilton Garden Inn
in Minneapolis (Eden Prairie), MN. This loan has an interest rate of 5.57% and a
maturity date of January 1, 2016. This loan is subject to defeasance if prepaid.
   
(v)
On January 9, 2014, as part of our acquisition of the 182-guestroom Hilton
Garden Inn in Houston, TX, we assumed a $17.8 million mortgage loan with a fixed
interest rate of 6.22%, an amortization period of 30 years, and a maturity date
of November 1, 2016.
   
(w)
On January 10, 2014, as part of our acquisition of the 98-guestroom Hampton Inn
in Santa Barbara (Goleta), CA, we assumed a $12.0 million mortgage loan with a
fixed interest rate of 6.133%, an amortization period of 25 years, and a
maturity date of November 11, 2021.
   
(x)
On March 14, 2014, as part of our acquisition of the 210-guestroom DoubleTree by
Hilton in San Francisco, CA, we assumed a $13.3 million mortgage loan with a
fixed interest rate of 5.98%, an amortization period of 30 years, and a maturity
date of March 8, 2016.

 
Page 3 of 3
Sch. 4.01(o) - 3

--------------------------------------------------------------------------------

 
 
Schedule 4.01(p) - Real Property - Part 1 Owned Assets
 
 

                   
 
OWNERSHIP
ENTITY
 
PROPERTY
 
ADDRESS
 
ZIP
Code
 
COUNT
 
CODE
 
TRS HOLDING
COMPANY
 
TRS ENTITY
"LESSEE"
 
GAAP BOOK VALUE 12/31/14
 
NOTE
                   
Summit Hospitality VI, LLC
SpringHill Suites - Bloomington, MN
2870 Metro Drive
55425
1
003
Summit Hotel TRS, Inc.
Summit Hotel TRS 003, LLC
13,739,129
 
Summit Hospitality VI, LLC
Hampton Inn & Suites - Bloomington, MN
2860 Metro Drive
55425
1
005
Summit Hotel TRS, Inc.
Summit Hotel TRS 005, LLC
14,065,034
 
Summit Hospitality XIV, LLC
Hyatt Place - Owings Mills, MD
4730 Painters Mill Road
21117
1
007
Summit Hotel TRS, Inc.
Summit Hotel TRS 007, LLC
10,551,458
 
Summit Hospitality XIII, LLC
Hyatt Place - Lombard, IL
2340 Fountain Square Drive
60148
1
008
Summit Hotel TRS, Inc.
Summit Hotel TRS 008, LLC
16,560,895
 
Summit Hospitality 009, LLC
Hampton Inn & Suites - Ft. Worth, TX
2700 Green Oaks Road
76116
1
009
Summit Hotel TRS, Inc.
Summit Hotel TRS 009, LLC
8,277,431
 
Summit Hospitality XII, LLC
Residence Inn - Salt Lake City, UT
285 West Broadway
84101
1
010
Summit Hotel TRS, Inc.
Summit Hotel TRS 010, LLC
24,624,339
 
Summit Hospitality XIII, LLC
Hyatt Place - Arlington, TX
2380 Road to Six Flags Street E
76011
1
013
Summit Hotel TRS, Inc.
Summit Hotel TRS 013, LLC
8,835,386
 
Summit Hospitality XIII, LLC
Hyatt Place - Lone Tree, CO
9030 E Westview Road
80124
1
014
Summit Hotel TRS, Inc.
Summit Hotel TRS 014, LLC
11,267,132
 
Summit Hospitality I, LLC
Fairfield Inn & Suites - Spokane, WA
311 N. Riverpoint Boulevard
99202
1
020
Summit Hotel TRS, Inc.
Summit Hotel TRS 020, LLC
5,228,668
 
Summit Hospitality I, LLC
Fairfield Inn & Suites - Denver, CO
6851 Tower Road
80249
1
021
Summit Hotel TRS, Inc.
Summit Hotel TRS 021, LLC
8,130,765
 
Summit Hotel OP, LP
SpringHill Suites - Denver, CO
18350 East 68th Avenue
80249
1
022
Summit Hotel TRS, Inc.
Summit Hotel TRS 022, LLC
8,753,605
 
Summit Hospitality I, LLC
Hampton Inn - Provo , UT
1511 South 40 East
84606
1
023
Summit Hotel TRS, Inc.
Summit Hotel TRS 023, LLC
4,136,465
 
Summit Hospitality XIII, LLC
Hyatt Place - Englewood, CO
8300 E. Crescent Parkway
80111
1
024
Summit Hotel TRS, Inc.
Summit Hotel TRS 024, LLC
12,236,756
 
Summit Hotel OP, LP
Hyatt Place - Phoenix, AZ
10838 N. 25th Avenue
85029
1
026
Summit Hotel TRS, Inc.
Summit Hotel TRS 026, LLC
4,493,313
 
Summit Hospitality XIV, LLC
Hyatt Place - Scottsdale, AZ
7300 E. 3rd Avenue
85251
1
027
Summit Hotel TRS, Inc.
Summit Hotel TRS 027, LLC
9,990,551
 
Summit Hospitality I, LLC
Hampton Inn - Ft. Collins, CO
1620 Oakridge Drive
80525
1
028
Summit Hotel TRS, Inc.
Summit Hotel TRS 028, LLC
4,852,192
 
Summit Hospitality I, LLC
Fairfield Inn & Suites - Bellevue, WA
14595 NE 29th Place
98007
1
029
Summit Hotel TRS, Inc.
Summit Hotel TRS 029, LLC
13,244,979
 
San Fran JV, LLC
Holiday Inn Express & Suites - San Francisco, CA
550 North Point Street
94133
1
030
Summit Hotel TRS, Inc.
Summit Hotel TRS 030, LLC
60,899,638
 
Summit Hotel OP, LP
Holiday Inn Express & Suites - Sandy, UT
10680 S. Automall Drive
84070
1
031
Summit Hotel TRS, Inc.
Summit Hotel TRS 031, LLC
2,807,595
 
Summit Hotel OP, LP
Hilton Garden Inn - Ft. Collins, CO
2821 E. Harmony Road
80528
1
032
Summit Hotel TRS, Inc.
Summit Hotel TRS 032, LLC
10,542,010
 
Summit Hospitality 19, LLC
Hyatt Place - Hoffman Estates, IL
2750 Greenspoint Parkway
60169
1
034
Summit Hotel TRS, Inc.
Summit Hotel TRS 034, LLC
9,283,157
 
Summit Hotel OP, LP
Residence Inn - Jackson, MS
855 Centre Street
39157
1
035
Summit Hotel TRS, Inc.
Summit Hotel TRS 035, LLC
9,013,047
 
Summit Hospitality I, LLC
Courtyard - Arlington, TX
711 Highlander Boulevard
76015
1
036
Summit Hotel TRS, Inc.
Summit Hotel TRS 036, LLC
13,848,112
 
Summit Hospitality I, LLC
Residence Inn - Arlington, TX
801 Highlander Boulevard
76015
1
037
Summit Hotel TRS, Inc.
Summit Hotel TRS 037, LLC
14,269,437
 
Summit Hotel OP, LP
Holiday Inn Express - Vernon Hills, IL
975 North Lakeview Parkway
60061
1
038
Summit Hotel TRS, Inc.
Summit Hotel TRS 038, LLC
5,674,448
 
Summit Hospitality 039, LLC
Fairfield Inn & Suites - Ft. Worth, TX
6851 West Freeway
76116
1
039
Summit Hotel TRS, Inc.
Summit Hotel TRS 039, LLC
4,377,961
 
Summit Hotel OP, LP
Country Inn & Suites - Charleston, WV
105 Alex Lane
25304
1
044
Summit Hotel TRS, Inc.
Summit Hotel TRS 044, LLC
4,637,950
 
Summit Hotel OP, LP
Holiday Inn Express - Charleston, WV
107 Alex Lane
25304
1
045
Summit Hotel TRS, Inc.
Summit Hotel TRS 045, LLC
4,214,683
 
Summit Hospitality I, LLC
Hampton Inn - Medford, OR
1122 Morrow Road
97504
1
046
Summit Hotel TRS, Inc.
Summit Hotel TRS 046, LLC
5,991,799
 
Summit Hotel OP, LP
DoubleTree - Baton Rouge, LA
4964 Constitution Avenue
70808
1
047
Summit Hotel TRS, Inc.
Summit Hotel TRS 047, LLC
11,186,131
 
Summit Hospitality 19, LLC
Hyatt Place - Orlando, FL
8741 International Drive
32819
1
048
Summit Hotel TRS, Inc.
Summit Hotel TRS 048, LLC
12,272,905
 
Summit Hospitality 19, LLC
Hyatt Place - Orlando, FL
5895 Caravan Court
32819
1
051
Summit Hotel TRS, Inc.
Summit Hotel TRS 051, LLC
14,614,253
 
SGS, AZ, LLC
Courtyard - Scottsdale, AZ
17010 N. Scottsdale Road
85255
1
052
Summit Hotel TRS, Inc.
Summit Hotel TRS 052, LLC
11,587,213
 
SGS, AZ, LLC
Springhill Suites - Scottsdale, AZ
17020 N. Scottsdale Road
85255
1
053
Summit Hotel TRS, Inc.
Summit Hotel TRS 053, LLC
8,413,210
 
Summit Hospitality I, LLC
Fairfield Inn & Suites - Baton Rouge, LA
7959 Essen Park Avenue
70809
1
054
Summit Hotel TRS, Inc.
Summit Hotel TRS 054, LLC
3,876,160
 
Summit Hospitality I, LLC
Springhill Suites - Baton Rouge, LA
7979 Essen Park Avenue
70809
1
055
Summit Hotel TRS, Inc.
Summit Hotel TRS 055, LLC
4,395,294
 
Summit Hospitality I, LLC
TownePlace Suites - Baton Rouge, LA
8735 Summa Boulevard
70809
1
056
Summit Hotel TRS, Inc.
Summit Hotel TRS 056, LLC
4,122,150
 
Summit Hospitality 057, LLC
Hyatt Place - Minneapolis, MN
425 7th Street South
55415
1
057
Summit Hotel TRS, Inc.
Summit Hotel TRS 057, LLC
31,205,324
 
Summit Hospitality 060, LLC
Springhill Suites - Nashville, TN
250 Athens Way
37228
1
060
Summit Hotel TRS, Inc.
Summit Hotel TRS 060, LLC
4,290,458
 
Summit Hospitality 18, LLC
Hilton Garden Inn - Eden Prairie, MN
6330 Point Chase
55344
1
062
Summit Hotel TRS, Inc.
Summit Hotel TRS 062, LLC
11,929,054
 
Summit Hospitality I, LLC
Courtyard - Germantown, TN
7750 Wolf River Boulevard
38138
1
063
Summit Hotel TRS, Inc.
Summit Hotel TRS 063, LLC
7,089,615
 
Summit Hotel OP, LP
Courtyard - Jackson, MS
6280 Ridgewood Court Drive
39211
1
064
Summit Hotel TRS, Inc.
Summit Hotel TRS 064, LLC
7,549,431
 
Summit Hospitality 17, LLC
Holiday Inn Express & Suites - Minnetonka, MN
10985 Red Circle Drive
55343
1
065
Summit Hotel TRS, Inc.
Summit Hotel TRS 065, LLC
7,924,133
 

 
 
Sch. 4.01(p) - 1

--------------------------------------------------------------------------------

 
 
Schedule 4.01(p) - Real Property - Part 1 Owned Assets
 
 

                   
 
OWNERSHIP
ENTITY
 
PROPERTY
 
ADDRESS
 
ZIP
Code
 
COUNT
 
CODE
 
TRS HOLDING
COMPANY
 
TRS ENTITY
"LESSEE"
 
GAAP BOOK VALUE 12/31/14
 
NOTE
                   
Summit Hospitality I, LLC
Courtyard - New Orleans, LA
124 St. Charles Avenue
70130
1
066
Summit Hotel TRS, Inc.
Summit Hotel TRS 066, LLC
23,693,203
 
Summit Hospitality I, LLC
Fairfield Inn & Suites - Germantown, TN
9320 Poplar Pike
38138
1
068
Summit Hotel TRS, Inc.
Summit Hotel TRS 068, LLC
4,513,329
 
Summit Hospitality I, LLC
Residence Inn - Germantown, TN
9314 Poplar Pike
38138
1
069
Summit Hotel TRS, Inc.
Summit Hotel TRS 069, LLC
6,664,390
 
Summit Hotel OP, LP
Hampton Inn & Suites - El Paso, TX
6635 Gateway Boulevard West
79925
1
072
Summit Hotel TRS, Inc.
Summit Hotel TRS 072, LLC
11,367,838
 
Summit Hotel OP, LP
Hampton Inn - Ft. Wayne, IN
8219 W. Jefferson Boulevard
46804
1
074
Summit Hotel TRS, Inc.
Summit Hotel TRS 074, LLC
6,458,619
 
Summit Hospitality I, LLC
Residence inn - Ft. Wayne, IN
7811 W. Jefferson Boulevard
46804
1
075
Summit Hotel TRS, Inc.
Summit Hotel TRS 075, LLC
8,373,660
 
Summit Hotel OP, LP
Hyatt Place - Atlanta, GA
3415 Norman Berry Drive
30344
1
076
Summit Hotel TRS, Inc.
Summit Hotel TRS 076, LLC
10,562,506
 
Summit Hotel OP, LP
Courtyard - Flagstaff, AZ
2650 S. Beulah Boulevard
86001
1
078
Summit Hotel TRS, Inc.
Summit Hotel TRS 078, LLC
17,714,119
 
Summit Hospitality 079, LLC
Aloft - Jacksonville, FL
751 Skymarks Drive
32218
1
079
Summit Hotel TRS, Inc.
Summit Hotel TRS 079, LLC
12,594,395
 
Summit Hospitality I, LLC
Hilton Garden Inn - Fort Worth, TX
4400 North Freeway
76137
1
080
Summit Hotel TRS, Inc.
Summit Hotel TRS 080, LLC
9,220,634
 
Summit Hospitality 081, LLC
Hyatt Place - Las Colinas, TX
5455 Green Park Drive
75038
1
081
Summit Hotel TRS, Inc.
Summit Hotel TRS 081, LLC
6,434,264
 
Summit Hospitality 082, LLC
Holiday Inn Express & Suites - Las Colinas, TX
333 W. John Carpenter Freeway
75039
1
082
Summit Hotel TRS, Inc.
Summit Hotel TRS 082, LLC
5,846,040
 
Summit Hotel OP, LP
Staybridge Suites - Ridgeland, MS
801 Ridgewood Road
39157
1
083
Summit Hotel TRS, Inc.
Summit Hotel TRS 083, LLC
8,610,773
 
Summit Hospitality 084, LLC
Hyatt Place - Portland, OR
9750 NE Cascades Parkway
97220
1
084
Summit Hotel TRS, Inc.
Summit Hotel TRS 084, LLC
11,256,657
(1)
Summit Hospitality 085, LLC
Residence Inn - Portland, OR
9301 NE Cascades Parkway
97220
1
085
Summit Hotel TRS, Inc.
Summit Hotel TRS 085, LLC
12,242,295
(1)
Summit Hotel OP, LP
Hilton Garden Inn - Birmingham, AL
520 Wildwood Circle Drive N
35209
1
086
Summit Hotel TRS, Inc.
Summit Hotel TRS 086, LLC
8,842,170
 
Summit Hotel OP, LP
Hilton Garden Inn - Birmingham, AL
2090 Urban Center Parkway
35242
1
087
Summit Hotel TRS, Inc.
Summit Hotel TRS 087, LLC
11,085,871
 
Summit Hospitality I, LLC
Hyatt Place - Fort Myers, FL
2600 Champion Ring Road
33905
1
088
Summit Hotel TRS, Inc.
Summit Hotel TRS 088, LLC
12,778,203
 
Summit Hospitality IX, LLC
Hampton Inn & Suites - Smyrna, TN
2573 Highwood Boulevard
37167
1
089
Summit Hotel TRS, Inc.
Summit Hotel TRS 089, LLC
8,056,812
 
Summit Hospitality VIII, LLC
Hilton Garden Inn - Smyrna, TN
2631 Highwood Boulevard
37167
1
090
Summit Hotel TRS, Inc.
Summit Hotel TRS 090, LLC
11,286,969
 
Summit Hotel OP, LP
Springhill Suites - Flagstaff, AZ
2455 S. Beulah Boulevard
86001
1
091
Summit Hotel TRS, Inc.
Summit Hotel TRS 091, LLC
10,726,124
 
Summit Hotel OP, LP
Courtyard - New Orleans, LA
2 Galleria Boulevard
70001
1
092
Summit Hotel TRS, Inc.
Summit Hotel TRS 092, LLC
24,644,947
 
Summit Hospitality 093, LLC
Homewood Suites - Ridgeland, MS
853 Centre Street
39157
1
093
Summit Hotel TRS, Inc.
Summit Hotel TRS 093, LLC
7,515,360
 
Summit Hospitality I, LLC
Staybridge Suites - Glendale, CO
4220 E. Virginia Avenue
80246
1
094
Summit Hotel TRS, Inc.
Summit Hotel TRS 094, LLC
10,125,025
 
Summit Hospitality I, LLC
Holiday Inn - Gwinnett, GA
6310 Sugarloaf Parkway
30097
1
095
Summit Hotel TRS, Inc.
Summit Hotel TRS 095, LLC
6,106,172
(1)
Summit Hospitality I, LLC
Hilton Garden Inn - Gwinnett, GA
2040 Sugarloaf Circle
30097
1
096
Summit Hotel TRS, Inc.
Summit Hotel TRS 096, LLC
12,686,621
 
Summit Hospitality I, LLC
Courtyard - El Paso, TX
6610 International Road
79925
1
097
Summit Hotel TRS, Inc.
Summit Hotel TRS 097, LLC
11,540,135
 
Summit Hospitality XIV, LLC
Hyatt House - Englewood, CO
9280 E. Costilla Avenue
80112
1
098
Summit Hotel TRS, Inc.
Summit Hotel TRS 098, LLC
15,842,247
 
Carnegie Hotels, LLC
Courtyard - Atlanta, GA
133 Carnegie Way
30303
1
099
Summit Hotel TRS, Inc.
Summit Hotel TRS 099, LLC
26,500,842
 
Summit Hospitality 100, LLC
Hyatt Place - Long Island, NY
5 North Avenue
11530
1
100
Summit Hotel TRS, Inc.
Summit Hotel TRS 100, LLC
29,280,352
(1)
Summit Hotel OP, LP
Hampton Inn & Suites - Tampa, FL
1301 E. 7th Avenue
33605
1
101
Summit Hotel TRS, Inc.
Summit Hotel TRS 101, LLC
21,396,571
 
Summit Hospitality I, LLC
Courtyard - New Orleans, LA
300 Julia Street
70130
1
102
Summit Hotel TRS, Inc.
Summit Hotel TRS 102, LLC
30,861,223
 
Summit Hotel OP, LP
Residence Inn - New Orleans, LA
3 Galleria Boulevard
70001
1
103
Summit Hotel TRS, Inc.
Summit Hotel TRS 103, LLC
18,772,159
 
Summit Hospitality I, LLC
SpringHill Suites - New Orleans, LA
301 St. Joseph Street
70130
1
104
Summit Hotel TRS, Inc.
Summit Hotel TRS 104, LLC
31,040,319
 
Summit Hospitality I, LLC
Hilton Garden Inn - Greenville, SC
108 Carolina Point Parkway
29605
1
105
Summit Hotel TRS, Inc.
Summit Hotel TRS 105, LLC
14,520,837
 
Summit Hospitality 21, LLC
Fairfield Inn & Suites - Louisville, KY
100 E. Jefferson Street
40202
1
106
Summit Hotel TRS, Inc.
Summit Hotel TRS 106, LLC
25,555,522
 
Summit Hospitality 21, LLC
SpringHill Suites - Louisville, KY
132 E. Jeffferson Street
40202
1
107
Summit Hotel TRS, Inc.
Summit Hotel TRS 107, LLC
39,617,883
 
Summit Hospitality 22, LLC
SpringHill Suites - Indianapolis, IN
601 West Washington Street
46204
1
108
Summit Hotel TRS, Inc.
Summit Hotel TRS 108, LLC
28,702,536
 
Summit Hospitality 22, LLC
Courtyard - Indianapolis, IN
601 West Washington Street
46204
1
109
Summit Hotel TRS, Inc.
Summit Hotel TRS 109, LLC
55,720,244
 
Summit Hospitality 110, LLC
Hampton Inn & Suites - San Diego, CA
14068 Stowe Drive
92064
1
110
Summit Hotel TRS, Inc.
Summit Hotel TRS 110, LLC
14,533,821
 
Summit Hospitality 111, LLC
Hampton Inn & Suites - Ventura, CA
50 W. Daily Drive
93010
1
111
Summit Hotel TRS, Inc.
Summit Hotel TRS 111, LLC
16,621,851
 
Summit Hospitality 26, LLC
Hampton Inn - Santa Barbara, CA
5665 Hollister Avenue
93117
1
112
Summit Hotel TRS, Inc.
Summit Hotel TRS 112, LLC
27,288,801
 
Summit Hospitality 25, LLC
Hilton Garden Inn - Houston, TX
3201 Sage Road
77056
1
113
Summit Hotel TRS, Inc.
Summit Hotel TRS 113, LLC
38,875,300
(1)
Summit Hospitality 114, LLC
DoubleTree - San Francisco, CA
5000 Sierra Point Parkway
94005
1
114
Summit Hotel TRS, Inc.
Summit Hotel TRS 114, LLC
38,797,023
 

 
 
Sch. 4.01(p) - 2

--------------------------------------------------------------------------------

 
 
Schedule 4.01(p) - Real Property - Part 1 Owned Assets
 
 

                   
 
OWNERSHIP
ENTITY
 
PROPERTY
 
ADDRESS
 
ZIP
Code
 
COUNT
 
CODE
 
TRS HOLDING
COMPANY
 
TRS ENTITY
"LESSEE"
 
 
GAAP BOOK VALUE 12/31/14
 
NOTE
                   
Summit Hospitality 115, LLC
Four Points - San Francisco, CA
264 S. Airport Boulevard
94080
1
115
Summit Hotel TRS, Inc.
Summit Hotel TRS 115, LLC
20,953,089
 
Summit Hospitality 116, LLC
Hilton Garden Inn - Houston, TX
12245 Katy Freeway
77079
1
116
Summit Hotel TRS, Inc.
Summit Hotel TRS 116, LLC
35,721,515
 
Summit Hospitality 117, LLC
Hampton Inn & Suites - Austin, TX
200 San Jacinto Boulevard
78701
1
117
Summit Hotel TRS, Inc.
Summit Hotel TRS 117, LLC
53,628,867
(1)
Summit Hotel OP, LP
LAND - Vacant Development Parcels
6 parcels
 
0
001
N/A
N/A
7,714,448
                     
TOTAL
     
90
     
1,347,895,847
 

 
(1) Subject to a ground lease or PILOT as described in Schedule 4.01(p) - Leased
Assets Part II.
 
 
Sch. 4.01(p) - 3

--------------------------------------------------------------------------------

 
 
Schedule 4.01(p) – Leased Assets Part II
 
Five of our hotel properties are subject to ground lease agreements that cover
all of the land underlying the respective hotel property.


●
The Residence Inn by Marriott located in Portland, OR is subject to a ground
lease with an initial lease termination date of June 30, 2084 with one option to
extend for an additional 14 years. Ground rent for the initial lease term was
prepaid in full at the time we acquired the leasehold interest. If the option to
extend is exercised, monthly ground rent will be charged based on a formula
established in the ground lease.

●
The Hampton Inn & Suites located in Austin, TX is subject to a ground lease with
an initial lease termination date of May 31, 2050. Annual ground rent currently
is estimated to be $0.4 million for 2015. Annual rent is increased every five
years with the next adjustment coming in 2020.

●
The Hilton Garden Inn located in Houston (Galleria Area), Texas is subject to a
ground lease with an initial lease termination date of April 20, 2053 with one
option to extend for an additional 10 years. Annual ground rent currently is
estimated to be $0.5 million for 2015. Annual rent is increased every five years
with the next adjustment coming in 2018.

●
The Hyatt Place located in Portland, OR is subject to a ground lease with a
lease termination date of June 30, 2084 with one option to extend for an
additional 14 years. Ground rent for the initial lease term was prepaid in full
at the time we acquired the leasehold interest. If the option to extend is
exercised, monthly ground rent will be charged based on a formula established in
the ground lease.

●
The Holiday Inn located in Duluth, GA is subject to a ground lease with a lease
termination date of April 1, 2069. Annual ground rent currently is estimated to
be $0.2 million in 2015. Annual rent is increased annually by 3% for each
successive lease year, on a cumulative basis.



These ground leases generally require us to make rental payments and payments
for our share of charges, costs, expenses, assessments and liabilities,
including real property taxes and utilities. Furthermore, these ground leases
generally require us to obtain and maintain insurance covering the subject
property.


In addition, the Hyatt Place located in Garden City, NY is subject to a PILOT
(payment in lieu of taxes) lease with the Town of Hempstead Industrial
Development Authority, or the IDA, as lessor. The lease expires on December 31,
2019. Upon expiration of the lease, we expect to exercise our right to acquire a
fee simple interest in the Garden City hotel property from the IDA for nominal
consideration.
 
 
Sch. 4.01(p) - 4

--------------------------------------------------------------------------------

 
 
Schedule 4.01(p) – Leased Assets Part II
 
 

 
Address
State
Lessor
Lessee
Expiration
Date
Annual Rental
Cost
(estimate)
Portland, OR – Residence Inn
9301 NE Cascades Parkway
Oregon 97220
The Port of Portland
Summit Hospitality V, LLC
6/30/2084
Prepaid in Full
Portland, OR – Hyatt Place
9750 NE Cascades Parkway
Oregon 97220
The Port of Portland
Summit Hospitality V, LLC
6/30/2084
Prepaid in Full
Gwinnett, GA – Holiday Inn
6310 Sugarloaf Parkway
Georgia 30097
Diplomat SLP Hotels, LLC
Summit Hospitality I, LLC
12/31/2069
$200,000
Garden City, NY – Hyatt Place
5 North Avenue
New York 11530
Town of Hempstead IDA
Summit Hospitality 100, LLC
12/31/2019
$200,000
Houston, TX – Hilton Garden Inn
3201 Sage Road
Texas 77056
Community-Sage, L.P.
Summit Hospitality 25, LLC
4/20/2053
$500,000
Austin, TX – Hampton Inn & Suites
200 San Jacinto Boulevard
Texas 78701
Finley Company
Summit Hospitality 117, LLC
3/31/2050
$400,000

 
 
Sch. 4.01(p) - 5

--------------------------------------------------------------------------------

 
 
Schedule 4.01(p) – Leased Assets Part II continued
 
 

                       
 
OWNERSHIP
ENTITY
 
PROPERTY
 
COUNT
 
CODE
 
TRS HOLDING
COMPANY
 
TRS ENTITY
"LESSEE"
 
INITIAL PERIOD
BASE RENT
 
ANNUAL
BASE RENT
 
ADDT'L
RENT %
 
INITIAL PERIOD
REVENUE
BREAKPOINT
 
ANNUAL
REVENUE
BREAKPOINT
 
LEASE
COMMENCE
                       
Summit Hospitality VI, LLC
SpringHill Suites - Bloomington, MN
1
003
Summit Hotel TRS, Inc.
Summit Hotel TRS 003, LLC
1,512,000
1,676,000
39.0%
3,720,000
4,250,000
2/14/2014
Summit Hospitality VI, LLC
Hampton Inn & Suites - Bloomington, MN
1
005
Summit Hotel TRS, Inc.
Summit Hotel TRS 005, LLC
2,026,000
2,283,000
39.0%
4,840,000
5,570,000
2/14/2014
Summit Hospitality XIV, LLC
Hyatt Place - Owings Mills, MD
1
007
Summit Hotel TRS, Inc.
Summit Hotel TRS 007, LLC
-
1,107,000
9.0%
-
3,530,000
10/5/2012
Summit Hospitality XIII, LLC
Hyatt Place - Lombard, IL
1
008
Summit Hotel TRS, Inc.
Summit Hotel TRS 008, LLC
-
1,939,000
18.0%
-
4,750,000
10/5/2012
Summit Hospitality 009, LLC
Hampton Inn & Suites - Ft. Worth, TX
1
009
Summit Hotel TRS, Inc.
Summit Hotel TRS 009, LLC
1,144,000
1,369,000
39.0%
2,670,000
3,190,000
2/14/2014
Summit Hospitality XII, LLC
Residence Inn - Salt Lake City, UT
1
010
Summit Hotel TRS, Inc.
Summit Hotel TRS 010, LLC
-
2,718,000
21.0%
-
5,890,000
12/20/2012
Summit Hospitality XIII, LLC
Hyatt Place - Arlington, TX
1
013
Summit Hotel TRS, Inc.
Summit Hotel TRS 013, LLC
-
980,000
0.0%
-
3,120,000
10/5/2012
Summit Hospitality XIII, LLC
Hyatt Place - Lone Tree, CO
1
014
Summit Hotel TRS, Inc.
Summit Hotel TRS 014, LLC
-
1,363,000
16.0%
-
3,530,000
10/5/2012
Summit Hospitality I, LLC
Fairfield Inn & Suites - Spokane, WA
1
020
Summit Hotel TRS, Inc.
Summit Hotel TRS 020, LLC
1,030,000
1,154,000
35.0%
2,360,000
2,700,000
2/14/2014
Summit Hospitality I, LLC
Fairfield Inn & Suites - Denver, CO
1
021
Summit Hotel TRS, Inc.
Summit Hotel TRS 021, LLC
1,412,000
1,630,000
38.0%
3,940,000
4,580,000
2/14/2014
Summit Hotel OP, LP
SpringHill Suites - Denver, CO
1
022
Summit Hotel TRS, Inc.
Summit Hotel TRS 022, LLC
1,159,000
1,328,000
39.0%
3,190,000
3,700,000
2/14/2014
Summit Hospitality I, LLC
Hampton Inn - Provo , UT
1
023
Summit Hotel TRS, Inc.
Summit Hotel TRS 023, LLC
820,000
936,000
36.0%
2,090,000
2,420,000
2/14/2014
Summit Hospitality XIII, LLC
Hyatt Place - Englewood, CO
1
024
Summit Hotel TRS, Inc.
Summit Hotel TRS 024, LLC
-
1,399,000
16.0%
-
3,550,000
10/5/2012
Summit Hotel OP, LP
Hyatt Place - Phoenix, AZ
1
026
Summit Hotel TRS, Inc.
Summit Hotel TRS 026, LLC
-
464,000
27.0%
-
2,200,000
10/5/2012
Summit Hospitality XIV, LLC
Hyatt Place - Scottsdale, AZ
1
027
Summit Hotel TRS, Inc.
Summit Hotel TRS 027, LLC
-
1,277,000
10.0%
-
3,940,000
10/5/2012
Summit Hospitality I, LLC
Hampton Inn - Ft. Collins, CO
1
028
Summit Hotel TRS, Inc.
Summit Hotel TRS 028, LLC
616,000
682,000
38.0%
1,730,000
1,980,000
2/14/2014
Summit Hospitality I, LLC
Fairfield Inn & Suites - Bellevue, WA
1
029
Summit Hotel TRS, Inc.
Summit Hotel TRS 029, LLC
2,315,000
2,607,000
36.0%
4,910,000
5,640,000
2/14/2014
San Fran JV, LLC
Holiday Inn Express & Suites - San Francisco, CA
1
030
Summit Hotel TRS, Inc.
Summit Hotel TRS 030, LLC
-
4,519,000
78.0%
-
14,210,000
2/13/2013
Summit Hotel OP, LP
Holiday Inn Express & Suites - Sandy, UT
1
031
Summit Hotel TRS, Inc.
Summit Hotel TRS 031, LLC
759,000
907,000
37.0%
2,050,000
2,450,000
2/14/2014
Summit Hotel OP, LP
Hilton Garden Inn - Ft. Collins, CO
1
032
Summit Hotel TRS, Inc.
Summit Hotel TRS 032, LLC
1,438,000
1,608,000
40.0%
3,280,000
3,750,000
2/14/2014
Summit Hospitality 19, LLC
Hyatt Place - Hoffman Estates, IL
1
034
Summit Hotel TRS, Inc.
Summit Hotel TRS 034, LLC
-
1,125,000
11.0%
-
3,300,000
1/22/2013
Summit Hotel OP, LP
Residence Inn - Jackson, MS
1
035
Summit Hotel TRS, Inc.
Summit Hotel TRS 035, LLC
1,112,000
1,300,000
36.0%
2,740,000
3,210,000
2/14/2014
Summit Hospitality I, LLC
Courtyard - Arlington, TX
1
036
Summit Hotel TRS, Inc.
Summit Hotel TRS 036, LLC
-
1,365,000
55.0%
-
3,106,077
5/16/2012
Summit Hospitality I, LLC
Residence Inn - Arlington, TX
1
037
Summit Hotel TRS, Inc.
Summit Hotel TRS 037, LLC
-
1,578,000
35.0%
-
3,340,000
7/2/2012
Summit Hotel OP, LP
Holiday Inn Express - Vernon Hills, IL
1
038
Summit Hotel TRS, Inc.
Summit Hotel TRS 038, LLC
648,000
753,000
37.0%
2,310,000
2,700,000
2/14/2014
Summit Hospitality 039, LLC
Fairfield Inn & Suites - Ft. Worth, TX
1
039
Summit Hotel TRS, Inc.
Summit Hotel TRS 039, LLC
392,000
475,000
35.0%
1,370,000
1,620,000
2/14/2014
Summit Hotel OP, LP
Country Inn & Suites - Charleston, WV
1
044
Summit Hotel TRS, Inc.
Summit Hotel TRS 044, LLC
595,000
661,000
35.0%
1,510,000
1,720,000
2/14/2014
Summit Hotel OP, LP
Holiday Inn Express - Charleston, WV
1
045
Summit Hotel TRS, Inc.
Summit Hotel TRS 045, LLC
784,000
875,000
35.0%
1,840,000
2,110,000
2/14/2014
Summit Hospitality I, LLC
Hampton Inn - Medford, OR
1
046
Summit Hotel TRS, Inc.
Summit Hotel TRS 046, LLC
870,000
967,000
37.0%
2,110,000
2,420,000
2/14/2014
Summit Hotel OP, LP
DoubleTree - Baton Rouge, LA
1
047
Summit Hotel TRS, Inc.
Summit Hotel TRS 047, LLC
1,376,000
1,640,000
37.0%
3,540,000
4,190,000
2/14/2014
Summit Hospitality 19, LLC
Hyatt Place - Orlando, FL
1
048
Summit Hotel TRS, Inc.
Summit Hotel TRS 048, LLC
-
1,608,000
11.0%
-
4,740,000
1/22/2013
Summit Hospitality 19, LLC
Hyatt Place - Orlando, FL
1
051
Summit Hotel TRS, Inc.
Summit Hotel TRS 051, LLC
-
1,846,000
15.0%
-
4,770,000
1/22/2013
SGS, AZ, LLC
Courtyard - Scottsdale, AZ
1
052
Summit Hotel TRS, Inc.
Summit Hotel TRS 052, LLC
1,805,000
2,374,000
38.0%
4,050,000
5,140,000
2/14/2014
SGS, AZ, LLC
Springhill Suites - Scottsdale, AZ
1
053
Summit Hotel TRS, Inc.
Summit Hotel TRS 053, LLC
871,000
1,165,000
38.0%
2,410,000
3,040,000
2/14/2014
Summit Hospitality I, LLC
Fairfield Inn & Suites - Baton Rouge, LA
1
054
Summit Hotel TRS, Inc.
Summit Hotel TRS 054, LLC
339,000
387,000
36.0%
1,430,000
1,650,000
2/14/2014
Summit Hospitality I, LLC
Springhill Suites - Baton Rouge, LA
1
055
Summit Hotel TRS, Inc.
Summit Hotel TRS 055, LLC
404,000
464,000
35.0%
1,510,000
1,750,000
2/14/2014
Summit Hospitality I, LLC
TownePlace Suites - Baton Rouge, LA
1
056
Summit Hotel TRS, Inc.
Summit Hotel TRS 056, LLC
531,000
604,000
36.0%
1,570,000
1,810,000
2/14/2014
Summit Hospitality 057, LLC
Hyatt Place - Minneapolis, MN
1
057
Summit Hotel TRS, Inc.
Summit Hotel TRS 057, LLC
-
2,168,000
40.0%
-
6,770,000
12/321/2013
Summit Hospitality 060, LLC
Springhill Suites - Nashville, TN
1
060
Summit Hotel TRS, Inc.
Summit Hotel TRS 060, LLC
1,183,000
1,341,000
36.0%
2,700,000
3,110,000
2/14/2014
Summit Hospitality 18, LLC
Hilton Garden Inn - Eden Prairie, MN
1
062
Summit Hotel TRS, Inc.
Summit Hotel TRS 062, LLC
773,000
1,306,000
52.0%
2,160,000
3,790,000
5/21/2013
Summit Hospitality I, LLC
Courtyard - Germantown, TN
1
063
Summit Hotel TRS, Inc.
Summit Hotel TRS 063, LLC
895,000
1,027,000
39.0%
2,290,000
2,650,000
2/14/2014
Summit Hotel OP, LP
Courtyard - Jackson, MS
1
064
Summit Hotel TRS, Inc.
Summit Hotel TRS 064, LLC
1,115,000
1,311,000
40.0%
2,830,000
3,330,000
2/14/2014
Summit Hospitality 17, LLC
Holiday Inn Express & Suites - Minnetonka, MN
1
065
Summit Hotel TRS, Inc.
Summit Hotel TRS 065, LLC
597,000
939,000
58.0%
1,530,000
2,520,000
5/21/2013
Summit Hospitality I, LLC
Courtyard - New Orleans, LA
1
066
Summit Hotel TRS, Inc.
Summit Hotel TRS 066, LLC
-
2,493,000
41.0%
-
6,190,000
3/11/2013
Summit Hospitality I, LLC
Fairfield Inn & Suites - Germantown, TN
1
068
Summit Hotel TRS, Inc.
Summit Hotel TRS 068, LLC
299,000
327,000
37.0%
1,330,000
1,510,000
2/14/2014
Summit Hospitality I, LLC
Residence Inn - Germantown, TN
1
069
Summit Hotel TRS, Inc.
Summit Hotel TRS 069, LLC
627,000
725,000
39.0%
1,930,000
2,240,000
2/14/2014
Summit Hotel OP, LP
Hampton Inn & Suites - El Paso, TX
1
072
Summit Hotel TRS, Inc.
Summit Hotel TRS 072, LLC
1,641,000
1,928,000
40.0%
3,860,000
4,550,000
2/14/2014
Summit Hotel OP, LP
Hampton Inn - Ft. Wayne, IN
1
074
Summit Hotel TRS, Inc.
Summit Hotel TRS 074, LLC
919,000
1,077,000
35.0%
2,430,000
2,850,000
2/14/2014
Summit Hospitality I, LLC
Residence inn - Ft. Wayne, IN
1
075
Summit Hotel TRS, Inc.
Summit Hotel TRS 075, LLC
1,119,000
1,296,000
36.0%
2,640,000
3,080,000
2/14/2014
Summit Hotel OP, LP
Hyatt Place - Atlanta, GA
1
076
Summit Hotel TRS, Inc.
Summit Hotel TRS 076, LLC
805,000
981,000
38.0%
3,120,000
3,680,000
2/14/2014

 
 
Sch. 4.01(p) - 6

--------------------------------------------------------------------------------

 
 
Schedule 4.01(p) – Leased Assets Part II continued
 
 

                       
 
OWNERSHIP
ENTITY
 
PROPERTY
 
COUNT
 
CODE
 
TRS HOLDING
COMPANY
 
TRS ENTITY
"LESSEE"
 
INITIAL PERIOD
BASE RENT
 
ANNUAL
BASE RENT
 
ADDT'L
RENT %
 
INITIAL PERIOD
REVENUE
BREAKPOINT
 
ANNUAL
REVENUE
BREAKPOINT
 
LEASE
COMMENCE
                       
Summit Hotel OP, LP
Courtyard - Flagstaff, AZ
1
078
Summit Hotel TRS, Inc.
Summit Hotel TRS 078, LLC
2,456,000
2,707,000
38.0%
4,810,000
5,470,000
2/14/2014
Summit Hospitality 079, LLC
Aloft - Jacksonville, FL
1
079
Summit Hotel TRS, Inc.
Summit Hotel TRS 079, LLC
411,000
515,000
38.0%
2,230,000
2,640,000
2/14/2014
Summit Hospitality I, LLC
Hilton Garden Inn - Fort Worth, TX
1
080
Summit Hotel TRS, Inc.
Summit Hotel TRS 080, LLC
-
1,039,000
51.0%
-
2,820,000
10/23/2012
Summit Hospitality 081, LLC
Hyatt Place - Las Colinas, TX
1
081
Summit Hotel TRS, Inc.
Summit Hotel TRS 081, LLC
1,088,000
1,348,000
40.0%
3,170,000
3,800,000
2/14/2014
Summit Hospitality 082, LLC
Holiday Inn Express & Suites - Las Colinas, TX
1
082
Summit Hotel TRS, Inc.
Summit Hotel TRS 082, LLC
583,000
738,000
41.0%
2,530,000
3,010,000
2/14/2014
Summit Hotel OP, LP
Staybridge Suites - Ridgeland, MS
1
083
Summit Hotel TRS, Inc.
Summit Hotel TRS 083, LLC
634,000
734,000
37.0%
1,940,000
2,260,000
2/14/2014
Summit Hospitality 084, LLC
Hyatt Place - Portland, OR
1
084
Summit Hotel TRS, Inc.
Summit Hotel TRS 084, LLC
1,945,000
2,216,000
37.0%
4,530,000
5,250,000
2/14/2014
Summit Hospitality 085, LLC
Residence Inn - Portland, OR
1
085
Summit Hotel TRS, Inc.
Summit Hotel TRS 085, LLC
2,065,000
2,353,000
36.0%
4,310,000
5,000,000
2/14/2014
Summit Hotel OP, LP
Hilton Garden Inn - Birmingham, AL
1
086
Summit Hotel TRS, Inc.
Summit Hotel TRS 086, LLC
943,000
1,264,000
64.0%
2,610,000
3,300,000
2/27/2015
Summit Hotel OP, LP
Hilton Garden Inn - Birmingham, AL
1
087
Summit Hotel TRS, Inc.
Summit Hotel TRS 087, LLC
1,123,000
1,366,000
63.0%
2,920,000
3,520,000
2/27/2015
Summit Hospitality I, LLC
Hyatt Place - Fort Myers, FL
1
088
Summit Hotel TRS, Inc.
Summit Hotel TRS 088, LLC
625,000
836,000
38.0%
2,550,000
3,150,000
2/14/2014
Summit Hospitality IX, LLC
Hampton Inn & Suites - Smyrna, TN
1
089
Summit Hotel TRS, Inc.
Summit Hotel TRS 089, LLC
-
835,000
46.0%
-
2,170,000
6/21/2012
Summit Hospitality VIII, LLC
Hilton Garden Inn - Smyrna, TN
1
090
Summit Hotel TRS, Inc.
Summit Hotel TRS 090, LLC
-
1,116,000
48.0%
-
3,030,000
5/16/2012
Summit Hotel OP, LP
Springhill Suites - Flagstaff, AZ
1
091
Summit Hotel TRS, Inc.
Summit Hotel TRS 091, LLC
1,411,000
1,529,000
37.0%
3,230,000
3,630,000
2/14/2014
Summit Hotel OP, LP
Courtyard - New Orleans, LA
1
092
Summit Hotel TRS, Inc.
Summit Hotel TRS 092, LLC
-
2,657,000
48.0%
-
6,070,000
3/11/2013
Summit Hospitality 093, LLC
Homewood Suites - Ridgeland, MS
1
093
Summit Hotel TRS, Inc.
Summit Hotel TRS 093, LLC
698,000
1,010,000
42.0%
1,970,000
2,830,000
4/15/2011
Summit Hospitality I, LLC
Staybridge Suites - Glendale, CO
1
094
Summit Hotel TRS, Inc.
Summit Hotel TRS 094, LLC
1,285,000
1,762,000
43.0%
3,050,000
4,380,000
4/27/2014
Summit Hospitality I, LLC
Holiday Inn - Gwinnett, GA
1
095
Summit Hotel TRS, Inc.
Summit Hotel TRS 095, LLC
867,000
1,462,000
45.0%
2,450,000
3,870,000
4/27/2014
Summit Hospitality I, LLC
Hilton Garden Inn - Gwinnett, GA
1
096
Summit Hotel TRS, Inc.
Summit Hotel TRS 096, LLC
872,000
1,521,000
43.0%
2,370,000
4,100,000
5/25/2014
Summit Hospitality I, LLC
Courtyard - El Paso, TX
1
097
Summit Hotel TRS, Inc.
Summit Hotel TRS 097, LLC
451,000
1,256,000
46.0%
1,170,000
2,990,000
7/28/2014
Summit Hospitality XIV, LLC
Hyatt House - Englewood, CO
1
098
Summit Hotel TRS, Inc.
Summit Hotel TRS 098, LLC
-
1,568,000
13.0%
-
4,260,000
10/5/2012
Carnegie Hotels, LLC
Courtyard - Atlanta, GA
1
099
Summit Hotel TRS, Inc.
Summit Hotel TRS 099, LLC
 
2,806,000
-
-
-
7/27/2009
Summit Hospitality 100, LLC
Hyatt Place - Long Island, NY
1
100
Summit Hotel TRS, Inc.
Summit Hotel TRS 100, LLC
-
2,719,000
48.0%
-
5,940,000
12/27/2012
Summit Hotel OP, LP
Hampton Inn & Suites - Tampa, FL
1
101
Summit Hotel TRS, Inc.
Summit Hotel TRS 101, LLC
-
1,774,000
70.0%
-
4,580,000
12/27/2012
Summit Hospitality I, LLC
Courtyard - New Orleans, LA
1
102
Summit Hotel TRS, Inc.
Summit Hotel TRS 102, LLC
-
3,106,000
56.0%
-
7,630,000
3/11/2013
Summit Hotel OP, LP
Residence Inn - New Orleans, LA
1
103
Summit Hotel TRS, Inc.
Summit Hotel TRS 103, LLC
-
2,118,000
45.0%
-
4,780,000
3/11/2013
Summit Hospitality I, LLC
SpringHill Suites - New Orleans, LA
1
104
Summit Hotel TRS, Inc.
Summit Hotel TRS 104, LLC
-
3,105,000
39.0%
-
7,810,000
3/11/2013
Summit Hospitality I, LLC
Hilton Garden Inn - Greenville, SC
1
105
Summit Hotel TRS, Inc.
Summit Hotel TRS 105, LLC
1,290,000
1,703,000
35.0%
2,880,000
4,180,000
4/30/2013
Summit Hospitality 21, LLC
Fairfield Inn & Suites - Louisville, KY
1
106
Summit Hotel TRS, Inc.
Summit Hotel TRS 106, LLC
-
2,198,000
45.0%
-
4,610,000
5/23/2013
Summit Hospitality 21, LLC
SpringHill Suites - Louisville, KY
1
107
Summit Hotel TRS, Inc.
Summit Hotel TRS 107, LLC
-
3,608,000
39.0%
-
7,210,000
5/23/2013
Summit Hospitality 22, LLC
SpringHill Suites - Indianapolis, IN
1
108
Summit Hotel TRS, Inc.
Summit Hotel TRS 108, LLC
-
2,589,000
60.0%
-
5,540,000
5/23/2013
Summit Hospitality 22, LLC
Courtyard - Indianapolis, IN
1
109
Summit Hotel TRS, Inc.
Summit Hotel TRS 109, LLC
-
5,316,000
65.0%
-
11,120,000
5/23/2013
Summit Hospitality 110, LLC
Hampton Inn & Suites - San Diego, CA
1
110
Summit Hotel TRS, Inc.
Summit Hotel TRS 110, LLC
256,000
1,435,000
31.0%
730,000
3,600,000
10/8/2013
Summit Hospitality 111, LLC
Hampton Inn & Suites - Ventura, CA
1
111
Summit Hotel TRS, Inc.
Summit Hotel TRS 111, LLC
326,000
1,624,000
59.0%
840,000
3,920,000
10/1/2013
Summit Hospitality 26, LLC
Hampton Inn - Santa Barbara, CA
1
112
Summit Hotel TRS, Inc.
Summit Hotel TRS 112, LLC
2,441,000
2,651,000
50.0%
5,120,000
5,480,000
1/10/2014
Summit Hospitality 25, LLC
Hilton Garden Inn - Houston, TX
1
113
Summit Hotel TRS, Inc.
Summit Hotel TRS 113, LLC
4,163,000
4,129,000
35.0%
8,030,000
8,180,000
1/9/2014
Summit Hospitality 114, LLC
DoubleTree - San Francisco, CA
1
114
Summit Hotel TRS, Inc.
Summit Hotel TRS 114, LLC
3,034,000
4,407,000
60.0%
7,100,000
9,500,000
3/14/2014
Summit Hospitality 115, LLC
Four Points - San Francisco, CA
1
115
Summit Hotel TRS, Inc.
Summit Hotel TRS 115, LLC
2,359,000
2,529,000
35.0%
4,720,000
4,790,000
1/24/2014
Summit Hospitality 116, LLC
Hilton Garden Inn - Houston, TX
1
116
Summit Hotel TRS, Inc.
Summit Hotel TRS 116, LLC
1,198,000
3,928,000
66.0%
2,510,000
7,530,000
8/15/2014
Summit Hospitality 117, LLC
Hampton Inn & Suites - Austin, TX
1
117
Summit Hotel TRS, Inc.
Summit Hotel TRS 117, LLC
1,860,000
6,323,000
52.0%
3,430,000
11,370,000
9/9/2014
                                               
TOTAL
 
90
     
68,315,000
155,952,000
 
169,190,000
377,156,077
 

 
 
Sch. 4.01(p) - 7

--------------------------------------------------------------------------------

 
 
Schedule 4.01(p) – Management Agreements Part III
 
 

                   
 
OWNERSHIP
ENTITY
 
PROPERTY
 
ADDRESS
 
ZIP
Code
 
CLASS
 
COUNT
 
FRANCHISOR
 
ROOMS
 
TRS HOLDING
COMPANY
 
TRS ENTITY
"LESSEE"
                   
Summit Hospitality I, LLC
Fairfield Inn & Suites - Spokane, WA
311 N. Riverpoint Boulevard
99202
Same Store
1
Marriott International
84
Summit Hotel TRS, Inc.
Summit Hotel TRS 020, LLC
Summit Hospitality I, LLC
Fairfield Inn & Suites - Denver, CO
6851 Tower Road
80249
Same Store
1
Marriott International
160
Summit Hotel TRS, Inc.
Summit Hotel TRS 021, LLC
Summit Hospitality I, LLC
Hampton Inn - Provo , UT
1511 South 40 East
84606
Same Store
1
Hilton Worldwide
87
Summit Hotel TRS, Inc.
Summit Hotel TRS 023, LLC
Summit Hospitality I, LLC
Hampton Inn - Ft. Collins, CO
1620 Oakridge Drive
80525
Same Store
1
Hilton Worldwide
75
Summit Hotel TRS, Inc.
Summit Hotel TRS 028, LLC
Summit Hospitality I, LLC
Fairfield Inn & Suites - Bellevue, WA
14595 NE 29th Place
98007
Same Store
1
Marriott International
144
Summit Hotel TRS, Inc.
Summit Hotel TRS 029, LLC
Summit Hospitality I, LLC
Courtyard - Arlington, TX
711 Highlander Boulevard
76015
Same Store
1
Marriott International
103
Summit Hotel TRS, Inc.
Summit Hotel TRS 036, LLC
Summit Hospitality I, LLC
Residence Inn - Arlington, TX
801 Highlander Boulevard
76015
Same Store
1
Marriott International
96
Summit Hotel TRS, Inc.
Summit Hotel TRS 037, LLC
Summit Hospitality 039, LLC
Fairfield Inn & Suites - Ft. Worth, TX
6851 West Freeway
76116
Same Store
1
Marriott International
70
Summit Hotel TRS, Inc.
Summit Hotel TRS 039, LLC
Summit Hospitality I, LLC
Hampton Inn - Medford, OR
1122 Morrow Road
97504
Same Store
1
Hilton Worldwide
75
Summit Hotel TRS, Inc.
Summit Hotel TRS 046, LLC
Summit Hospitality I, LLC
Fairfield Inn & Suites - Baton Rouge, LA
7959 Essen Park Avenue
70809
Same Store
1
Marriott International
78
Summit Hotel TRS, Inc.
Summit Hotel TRS 054, LLC
Summit Hospitality I, LLC
Springhill Suites - Baton Rouge, LA
7979 Essen Park Avenue
70809
Same Store
1
Marriott International
78
Summit Hotel TRS, Inc.
Summit Hotel TRS 055, LLC
Summit Hospitality I, LLC
TownePlace Suites - Baton Rouge, LA
8735 Summa Boulevard
70809
Same Store
1
Marriott International
90
Summit Hotel TRS, Inc.
Summit Hotel TRS 056, LLC
Summit Hospitality 057, LLC
Hyatt Place - Minneapolis, MN
425 7th Street South
55415
Acquisition
1
Hyatt Hotel Corp.
213
Summit Hotel TRS, Inc.
Summit Hotel TRS 057, LLC
Summit Hospitality 060, LLC
Springhill Suites - Nashville, TN
250 Athens Way
37228
Same Store
1
Marriott International
78
Summit Hotel TRS, Inc.
Summit Hotel TRS 060, LLC
Summit Hospitality I, LLC
Courtyard - Germantown, TN
7750 Wolf River Boulevard
38138
Same Store
1
Marriott International
93
Summit Hotel TRS, Inc.
Summit Hotel TRS 063, LLC
Summit Hospitality I, LLC
Courtyard - New Orleans, LA
124 St. Charles Avenue
70130
Acquisition
1
Marriott International
140
Summit Hotel TRS, Inc.
Summit Hotel TRS 066, LLC
Summit Hospitality I, LLC
Fairfield Inn & Suites - Germantown, TN
9320 Poplar Pike
38138
Same Store
1
Marriott International
80
Summit Hotel TRS, Inc.
Summit Hotel TRS 068, LLC
Summit Hospitality I, LLC
Residence Inn - Germantown, TN
9314 Poplar Pike
38138
Same Store
1
Marriott International
78
Summit Hotel TRS, Inc.
Summit Hotel TRS 069, LLC
Summit Hospitality I, LLC
Residence Inn - Ft. Wayne, IN
7811 W. Jefferson Boulevard
46804
Same Store
1
Marriott International
109
Summit Hotel TRS, Inc.
Summit Hotel TRS 075, LLC
Summit Hospitality 079, LLC
Aloft - Jacksonville, FL
751 Skymarks Drive
32218
Same Store
1
Starwood
136
Summit Hotel TRS, Inc.
Summit Hotel TRS 079, LLC
Summit Hospitality I, LLC
Hilton Garden Inn - Fort Worth, TX
4400 North Freeway
76137
Same Store
1
Hilton Worldwide
98
Summit Hotel TRS, Inc.
Summit Hotel TRS 080, LLC
Summit Hospitality 081, LLC
Hyatt Place - Las Colinas, TX
5455 Green Park Drive
75038
Same Store
1
Hyatt Hotel Corp.
122
Summit Hotel TRS, Inc.
Summit Hotel TRS 081, LLC
Summit Hospitality 082, LLC
Holiday Inn Express & Suites - Las Colinas, TX
333 W. John Carpenter Freeway
75039
Same Store
1
IHG
128
Summit Hotel TRS, Inc.
Summit Hotel TRS 082, LLC
Summit Hospitality 084, LLC
Hyatt Place - Portland, OR
9750 NE Cascades Parkway
97220
Same Store
1
Hyatt Hotel Corp.
136
Summit Hotel TRS, Inc.
Summit Hotel TRS 084, LLC
Summit Hospitality I, LLC
Hyatt Place - Fort Myers, FL
2600 Champion Ring Road
33905
Same Store
1
Hyatt Hotel Corp.
148
Summit Hotel TRS, Inc.
Summit Hotel TRS 088, LLC
Summit Hospitality 093, LLC
Homewood Suites - Ridgeland, MS
853 Centre Street
39157
Same Store
1
Hilton Worldwide
91
Summit Hotel TRS, Inc.
Summit Hotel TRS 093, LLC
Summit Hospitality I, LLC
Staybridge Suites - Glendale, CO
4220 E. Virginia Avenue
80246
Same Store
1
IHG
121
Summit Hotel TRS, Inc.
Summit Hotel TRS 094, LLC
Summit Hospitality I, LLC
Holiday Inn - Gwinnett, GA
6310 Sugarloaf Parkway
30097
Same Store
1
IHG
143
Summit Hotel TRS, Inc.
Summit Hotel TRS 095, LLC
Summit Hospitality I, LLC
Hilton Garden Inn - Gwinnett, GA
2040 Sugarloaf Circle
30097
Same Store
1
Hilton Worldwide
122
Summit Hotel TRS, Inc.
Summit Hotel TRS 096, LLC
Summit Hospitality I, LLC
Courtyard - El Paso, TX
6610 International Road
79925
Same Store
1
Marriott International
90
Summit Hotel TRS, Inc.
Summit Hotel TRS 097, LLC
Summit Hospitality 100, LLC
Hyatt Place - Long Island, NY
5 North Avenue
11530
Same Store
1
Hyatt Hotel Corp.
122
Summit Hotel TRS, Inc.
Summit Hotel TRS 100, LLC
Summit Hospitality I, LLC
Courtyard - New Orleans, LA
300 Julia Street
70130
Acquisition
1
Marriott International
202
Summit Hotel TRS, Inc.
Summit Hotel TRS 102, LLC
Summit Hospitality I, LLC
SpringHill Suites - New Orleans, LA
301 St. Joseph Street
70130
Acquisition
1
Marriott International
208
Summit Hotel TRS, Inc.
Summit Hotel TRS 104, LLC
Summit Hospitality I, LLC
Hilton Garden Inn - Greenville, SC
108 Carolina Point Parkway
29605
Acquisition
1
Hilton Worldwide
120
Summit Hotel TRS, Inc.
Summit Hotel TRS 105, LLC
Summit Hospitality 22, LLC
SpringHill Suites - Indianapolis, IN
601 West Washington Street
46204
Acquisition
1
Marriott International
156
Summit Hotel TRS, Inc.
Summit Hotel TRS 108, LLC
Summit Hospitality 22, LLC
Courtyard - Indianapolis, IN
601 West Washington Street
46204
Acquisition
1
Marriott International
297
Summit Hotel TRS, Inc.
Summit Hotel TRS 109, LLC
Summit Hospitality 115, LLC
Four Points - San Francisco, CA
264 S. Airport Boulevard
94080
Acquisition
1
Starwood
101
Summit Hotel TRS, Inc.
Summit Hotel TRS 115, LLC
Summit Hospitality 116, LLC
Hilton Garden Inn - Houston, TX
12245 Katy Freeway
77079
Acquisition
1
Hilton Worldwide
190
Summit Hotel TRS, Inc.
Summit Hotel TRS 116, LLC
Summit Hospitality 117, LLC
Hampton Inn & Suites - Austin, TX
200 San Jacinto Boulevard
78701
Acquisition
1
Hilton Worldwide
209
Summit Hotel TRS, Inc.
Summit Hotel TRS 117, LLC
                   
TOTAL
       
39
 
4,871
   

 
 
Sch. 4.01(p) - 8

--------------------------------------------------------------------------------

 
 
Schedule 4.01(p) – Franchise Agreements Part IV
 
 

                 
 
OWNERSHIP
ENTITY
 
 
PROPERTY
 
ADDRESS
 
ZIP
Code
 
CLASS
 
COUNT
 
BRAND
 
FRANCHISOR
 
ROOMS
                   
Summit Hospitality I, LLC
Fairfield Inn & Suites - Spokane, WA
311 N. Riverpoint Boulevard
99202
Same Store
1
Fairfield Inn & Suites
Marriott International
84
 
Summit Hospitality I, LLC
Fairfield Inn & Suites - Denver, CO
6851 Tower Road
80249
Same Store
1
Fairfield Inn & Suites
Marriott International
160
 
Summit Hospitality I, LLC
Hampton Inn - Provo  , UT
1511 South 40 East
84606
Same Store
1
Hampton Inn
Hilton Worldwide
87
 
Summit Hospitality I, LLC
Hampton Inn - Ft. Collins, CO
1620 Oakridge Drive
80525
Same Store
1
Hampton Inn
Hilton Worldwide
75
 
Summit Hospitality I, LLC
Fairfield Inn & Suites - Bellevue, WA
14595 NE 29th Place
98007
Same Store
1
Fairfield Inn & Suites
Marriott International
144
 
Summit Hospitality I, LLC
Courtyard - Arlington, TX
711 Highlander Boulevard
76015
Same Store
1
Courtyard
Marriott International
103
 
Summit Hospitality I, LLC
Residence Inn - Arlington, TX
801 Highlander Boulevard
76015
Same Store
1
Residence Inn
Marriott International
96
 
Summit Hospitality 039, LLC
Fairfield Inn & Suites - Ft. Worth, TX
6851 West Freeway
76116
Same Store
1
Fairfield Inn & Suites
Marriott International
70
 
Summit Hospitality I, LLC
Hampton Inn - Medford, OR
1122 Morrow Road
97504
Same Store
1
Hampton Inn
Hilton Worldwide
75
 
Summit Hospitality I, LLC
Fairfield Inn & Suites - Baton Rouge, LA
7959 Essen Park Avenue
70809
Same Store
1
Fairfield Inn & Suites
Marriott International
78
 
Summit Hospitality I, LLC
Springhill Suites - Baton Rouge, LA
7979 Essen Park Avenue
70809
Same Store
1
Springhill Suites
Marriott International
78
 
Summit Hospitality I, LLC
TownePlace Suites - Baton Rouge, LA
8735 Summa Boulevard
70809
Same Store
1
TownePlace Suites
Marriott International
90
 
Summit Hospitality 057, LLC
Hyatt Place - Minneapolis, MN
425 7th Street South
55415
Acquisition
1
Hyatt Place
Hyatt Hotel Corp.
213
(1)
Summit Hospitality 060, LLC
Springhill Suites - Nashville, TN
250 Athens Way
37228
Same Store
1
Springhill Suites
Marriott International
78
 
Summit Hospitality I, LLC
Courtyard - Germantown, TN
7750 Wolf River Boulevard
38138
Same Store
1
Courtyard
Marriott International
93
 
Summit Hospitality I, LLC
Courtyard - New Orleans, LA
124 St. Charles Avenue
70130
Acquisition
1
Courtyard
Marriott International
140
(1)
Summit Hospitality I, LLC
Fairfield Inn & Suites - Germantown, TN
9320 Poplar Pike
38138
Same Store
1
Fairfield Inn & Suites
Marriott International
80
 
Summit Hospitality I, LLC
Residence Inn - Germantown, TN
9314 Poplar Pike
38138
Same Store
1
Residence Inn
Marriott International
78
 
Summit Hospitality I, LLC
Residence Inn - Ft. Wayne, IN
7811 W. Jefferson Boulevard
46804
Same Store
1
Residence inn
Marriott International
109
 
Summit Hospitality 079, LLC
Aloft - Jacksonville, FL
751 Skymarks Drive
32218
Same Store
1
Aloft
Starwood
136
 
Summit Hospitality I, LLC
Hilton Garden Inn - Fort Worth, TX
4400 North Freeway
76137
Same Store
1
Hilton Garden Inn
Hilton Worldwide
98
 
Summit Hospitality 081, LLC
Hyatt Place - Las Colinas, TX
5455 Green Park Drive
75038
Same Store
1
Hyatt Place
Hyatt Hotel Corp.
122
 
Summit Hospitality 082, LLC
Holiday Inn Express & Suites - Las Colinas, TX
333 W. John Carpenter Freeway
75039
Same Store
1
Holiday Inn Express & Suites
IHG
128
 
Summit Hospitality 084, LLC
Hyatt Place - Portland, OR
9750 NE Cascades Parkway
97220
Same Store
1
Hyatt Place
Hyatt Hotel Corp.
136
 
Summit Hospitality I, LLC
Hyatt Place - Fort Myers, FL
2600 Champion Ring Road
33905
Same Store
1
Hyatt Place
Hyatt Hotel Corp.
148
 
Summit Hospitality 093, LLC
Homewood Suites - Ridgeland, MS
853 Centre Street
39157
Same Store
1
Homewood Suites
Hilton Worldwide
91
 
Summit Hospitality I, LLC
Staybridge Suites - Glendale, CO
4220 E. Virginia Avenue
80246
Same Store
1
Staybridge Suites
IHG
121
 
Summit Hospitality I, LLC
Holiday Inn - Gwinnett, GA
6310 Sugarloaf Parkway
30097
Same Store
1
Holiday Inn
IHG
143
(1)
Summit Hospitality I, LLC
Hilton Garden Inn - Gwinnett, GA
2040 Sugarloaf Circle
30097
Same Store
1
Hilton Garden Inn
Hilton Worldwide
122
 
Summit Hospitality I, LLC
Courtyard - El Paso, TX
6610 International Road
79925
Same Store
1
Courtyard
Marriott International
90
 
Summit Hospitality 100, LLC
Hyatt Place - Long Island, NY
5 North Avenue
11530
Same Store
1
Hyatt Place
Hyatt Hotel Corp.
122
 
Summit Hospitality I, LLC
Courtyard - New Orleans, LA
300 Julia Street
70130
Acquisition
1
Courtyard
Marriott International
202
(1)
Summit Hospitality I, LLC
SpringHill Suites - New Orleans, LA
301 St. Joseph Street
70130
Acquisition
1
SpringHill Suites
Marriott International
208
(1)
Summit Hospitality I, LLC
Hilton Garden Inn - Greenville, SC
108 Carolina Point Parkway
29605
Acquisition
1
Hilton Garden Inn
Hilton Worldwide
120
 
Summit Hospitality 22, LLC
SpringHill Suites - Indianapolis, IN
601 West Washington Street
46204
Acquisition
1
SpringHill Suites
Marriott International
156
 
Summit Hospitality 22, LLC
Courtyard - Indianapolis, IN
601 West Washington Street
46204
Acquisition
1
Courtyard
Marriott International
297
 
Summit Hospitality 115, LLC
Four Points - San Francisco, CA
264 S. Airport Boulevard
94080
Acquisition
1
Four Points
Starwood
101
 
Summit Hospitality 116, LLC
Hilton Garden Inn - Houston, TX
12245 Katy Freeway
77079
Acquisition
1
Hilton Garden Inn
Hilton Worldwide
190
 
Summit Hospitality 117, LLC
Hampton Inn & Suites - Austin, TX
200 San Jacinto Boulevard
78701
Acquisition
1
Hampton Inn & Suites
Hilton Worldwide
209
                     
TOTAL
       
39
   
4,871
 
(1) Hotel is subject to a combined management and franchise agreement
         

 
 
Sch. 4.01(p) - 9

--------------------------------------------------------------------------------

 
 
Schedule 4.01(q) – Environmental Matters
 
NONE
 
 
 
 
Sch. 4.01(q) - 1

--------------------------------------------------------------------------------

 
 
Schedule 4.01(w) – Plans and Welfare Plans
 
NONE
 
 
 
 
Sch. 4.01(w) - 1

--------------------------------------------------------------------------------

 


EXHIBIT A to the
CREDIT AGREEMENT
 
FORM OF NOTE
 
NOTE
 
 

$___________  Dated: _____________, _____ 

 
FOR VALUE RECEIVED, the undersigned, SUMMIT HOTEL OP, LP, a Delaware limited
partnership (the “Borrower”), HEREBY PROMISES TO PAY __________________ (the
“Lender”) for the account of its Applicable Lending Office (as defined in the
Credit Agreement referred to below) the aggregate principal amount of the Term
Loan Advances owing to the Lender by the Borrower pursuant to the Credit
Agreement dated as of April 7, 2015 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms not otherwise defined herein shall have their respective
meanings set forth in the Credit Agreement) among the Borrower, the Lender,
certain other Lender Parties party thereto, Summit Hotel Properties, Inc., the
Subsidiary Guarantors party thereto, KeyBank National Association, as
Administrative Agent for the Lender and such other Lender Parties and the
Arrangers party thereto, on the Termination Date.
 
The Borrower promises to pay to the Lender interest on the unpaid principal
amount of the Term Loan Advance of the Lender from the date of such Term Loan
Advance, until such principal amount is paid in full, at such interest rates,
and payable at such times, as are specified in the Credit Agreement.
 
Both principal and interest are payable in lawful money of the United States of
America to KeyBank National Association, as Administrative Agent, at 127 Public
Square, Cleveland, Ohio 44114, in same day funds. The Term Loan Advances owing
to the Lender by the Borrower and the maturity thereof, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto, which is part of this
Note; provided, however, that the failure of the Lender to make any such
recordation or endorsement shall not affect the Obligations of the Borrower
under this Note.
 
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement. The Credit Agreement, among other things, (a) provides
for the making of one or more Term Loan Advances by the Lender to or for the
benefit of the Borrower in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from the Term Loan Advances being evidenced by this Note,
and (b) contains provisions for acceleration of the maturity hereof upon the
happening of an Event of Default and also for prepayments on account of
principal hereof prior to the Termination Date upon the terms and conditions
therein specified.
 
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 
 
Exh. A - 1

--------------------------------------------------------------------------------

 
 
THIS NOTE SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401, BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 

 
SUMMIT HOTEL OP, LP,
a Delaware limited partnership
                By:
SUMMIT HOTEL GP, LLC, a Delaware limited
liability company,
its general partner
                  By:
SUMMIT HOTEL PROPERTIES, INC., a
Maryland corporation,
its sole member
                                By:           Name:           Title:    

 
 
Exh. A -2

--------------------------------------------------------------------------------

 
 
 
TERM LOAN ADVANCES AND
PAYMENTS OF PRINCIPAL
 
Date
Amount of Term Loan Advance
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation
Made By
                                                                               
                             

 
 
 
Exh. A - 3

--------------------------------------------------------------------------------

 
 
EXHIBIT B to the
CREDIT AGREEMENT
 
FORM OF NOTICE
OF BORROWING
NOTICE OF BORROWING
 
__________, ____
KeyBank National Association,
as Administrative Agent
under the Credit Agreement
referred to below
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia 30328
Attention: Michael Colbert
Ladies and Gentlemen:
 
The undersigned, SUMMIT HOTEL OP, LP, a Delaware limited partnership, refers to
the Credit Agreement dated as of April 7, 2015 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms not otherwise defined herein shall have their
respective meanings set forth in the Credit Agreement), among the undersigned,
Summit Hotel Properties, Inc., the Subsidiary Guarantors party thereto, the
Lender Parties party thereto, KeyBank National Association, as Administrative
Agent for the Lender Parties and the Arrangers party thereto, and hereby gives
you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that
the undersigned hereby requests a Borrowing under the Credit Agreement, and in
that connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
 
 
(i)
The Business Day of the Proposed Borrowing is ___________ ____, ____.

 
 
(ii)
[Reserved]

 
 
(iii)
[The Type of Advances comprising the Proposed Borrowing is [Base Rate Advances]
[Eurodollar Rate Advances].]

 
 
(iv)
The aggregate amount of the Proposed Borrowing is [$___________].

 
 
(v)
[The initial Interest Period for each Eurodollar Rate Advance made as part of
the Proposed Borrowing is ____ month[s].]1

 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
 

--------------------------------------------------------------------------------

1 For Eurodollar Rate Advances only.
 
 
Exh. B - 1

--------------------------------------------------------------------------------

 
 
 
(A)
The representations and warranties contained in each Loan Document are true and
correct on and as of the date of the Proposed Borrowing, before and after giving
effect to (1) such Proposed Borrowing and (2) the application of the proceeds
therefrom, as though made on and as of the date of the Proposed Borrowing;

 
 
(B)
No Default or Event of Default has occurred and is continuing, or would result
from (1) such Proposed Borrowing or (2) from the application of the proceeds
therefrom;

 
 
(C)
(1) the Total Unencumbered Asset Value equals or exceeds Consolidated Unsecured
Indebtedness of the Parent Guarantor, and (2) before and after giving effect to
the Proposed Borrowing, the Parent Guarantor shall be in compliance with the
covenants contained in Section 5.04, and

 
 
(D)
Attached hereto as Schedule A is supporting information showing the computations
used in determining compliance with the covenants contained in Section 5.04.

 
Delivery of an executed counterpart of this Notice of Borrowing by telecopier or
e-mail (which e-mail shall include an attachment in PDF format or similar format
containing the legible signature of the undersigned) shall be effective as
delivery of an original executed counterpart of this Notice of Borrowing.
 

 
SUMMIT HOTEL OP, LP,
a Delaware limited partnership
                By:
SUMMIT HOTEL GP, LLC, a Delaware limited
liability company,
its general partner
                  By:
SUMMIT HOTEL PROPERTIES, INC., a
Maryland corporation,
its sole member
                                By:           Name:           Title:    

 
 
Exh. B - 2

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
[ATTACH FINANCIAL COVENANT CALCULATIONS]
 
 
 
 
Exh. B - 3

--------------------------------------------------------------------------------

 


EXHIBIT C to the
CREDIT AGREEMENT
 
[RESERVED]
 
 
Exh. C - 1

--------------------------------------------------------------------------------

 
 
EXHIBIT D to the
CREDIT AGREEMENT
 
FORM OF
GUARANTY SUPPLEMENT
GUARANTY SUPPLEMENT
___________, ____
KeyBank National Association,
as Administrative Agent
under the Credit Agreement
referred to below
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia 30328
Attention: James K. Komperda
 
Credit Agreement dated as of April 7, 2015 (as in effect on the date hereof and
as it may hereafter be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Summit Hotel OP, LP,
as Borrower, Summit Hotel Properties, Inc., the Subsidiary Guarantors party
thereto, the Lender Parties party thereto, KeyBank National Association, as
Administrative Agent for the Lender Parties and the Arrangers party thereto.
 
Ladies and Gentlemen:
 
Reference is made to the above-captioned Credit Agreement and to the Guaranty
set forth in Article VII thereof (such Guaranty, as in effect on the date hereof
and as it may hereafter be amended, supplemented or otherwise modified from time
to time, together with this Guaranty Supplement, being the “Guaranty”).
Capitalized terms not otherwise defined herein shall have their respective
meanings set forth in the Credit Agreement.
 
Section 1.    Guaranty; Limitation of Liability.
 
(a)     The undersigned hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all Obligations of the Borrower and each other Loan Party now or hereafter
existing under or in respect of the Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise in each
case exclusive of all Excluded Swap Obligations (such guaranteed Obligations
being the “Guaranteed Obligations”), and agrees to pay any and all expenses
(including, without limitation, fees and expenses of counsel) incurred by the
Administrative Agent or any other Lender Party in enforcing any rights under
this Guaranty Supplement, the Guaranty, the Credit Agreement or any other Loan
Document. Without limiting the generality of the foregoing, the undersigned’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Loan Party to any Lender Party under
or in respect of the Loan Documents but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.
 
 
Exh. D - 1

--------------------------------------------------------------------------------

 
 
(b)     The undersigned, and by its acceptance of the benefits of this Guaranty
Supplement, the Administrative Agent and each other Lender Party, hereby
confirms that it is the intention of all such Persons that this Guaranty
Supplement, the Guaranty and the Obligations of the undersigned hereunder and
thereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act, the Uniform Voidable Transactions Act, or any similar foreign,
federal or state law to the extent applicable to this Guaranty Supplement, the
Guaranty and the Obligations of the undersigned hereunder and thereunder. To
effectuate the foregoing intention, the Administrative Agent, the other Lender
Parties and the undersigned hereby irrevocably agree that the Obligations of the
undersigned under this Guaranty Supplement and the Guaranty at any time shall be
limited to the maximum amount as will result in the Obligations of the
undersigned under this Guaranty Supplement and the Guaranty not constituting a
fraudulent transfer or conveyance.
 
(c)     The undersigned hereby unconditionally and irrevocably agrees that in
the event any payment shall be required to be made to any Lender Party under
this Guaranty Supplement, the Guaranty or any other guaranty, the undersigned
will contribute, to the maximum extent permitted by law, such amounts to each
other Subsidiary Guarantor and each other guarantor so as to maximize the
aggregate amount paid to the Lender Parties under or in respect of the Loan
Documents.
 
Section 2.    Obligations Under the Guaranty. The undersigned hereby agrees, as
of the date first above written, to be bound as a Subsidiary Guarantor by all of
the terms and conditions of the Credit Agreement and the Guaranty to the same
extent as each of the other Subsidiary Guarantors thereunder. The undersigned
further agrees, as of the date first above written, that each reference in the
Credit Agreement to an “Additional Guarantor”, a “Loan Party” or a “Subsidiary
Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to a “Subsidiary Guarantor” or a “Loan
Party” shall also mean and be a reference to the undersigned.
 
Section 3.    Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 4.01 of the Credit Agreement to
the same extent as each other Subsidiary Guarantor; provided, however, that, to
the extent there have been any changes in factual matters related to the
addition of the undersigned as a Subsidiary Guarantor or the addition of any
Asset owned by the undersigned as an Unencumbered Asset warranting updated
Schedules to the Credit Agreement (so long as such changes in factual matters
shall in no event comprise a Default or an Event of Default under the Credit
Agreement), such updated Schedules are attached as Exhibit A hereto.
 
Section 4.    Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier or e-mail (which e-mail
shall include an attachment in PDF format or similar format containing the
legible signature of the undersigned) shall be effective as delivery of an
original executed counterpart of this Guaranty Supplement.
 
 
Exh. D - 2

--------------------------------------------------------------------------------

 
 
Section 5.    Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
 
(a)     THIS GUARANTY SUPPLEMENT SHALL PURSUANT TO NEW YORK GENERAL OBLIGATIONS
LAW SECTION 5-1401 BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.
 
(b)     The undersigned hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or any federal court of the United States of America sitting in City,
County, and State of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Guaranty Supplement, the
Guaranty, the Credit Agreement or any of the other Loan Documents to which it is
or is to be a party, or for recognition or enforcement of any judgment, and the
undersigned hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court.
The undersigned agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Guaranty
Supplement or the Guaranty or the Credit Agreement or any other Loan Document
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Guaranty Supplement, the Credit Agreement, the
Guaranty thereunder or any of the other Loan Documents to which it is or is to
be a party in the courts of any other jurisdiction.
 
(c)     The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Credit Agreement, the
Guaranty or any of the other Loan Documents to which it is or is to be a party
in any New York State or federal court. The undersigned hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such suit, action or proceeding in any such court.
 
(d)     THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES
OR THE ACTIONS OF ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.
 

 
Very truly yours,
     
[NAME OF ADDITIONAL GUARANTOR]
        By     Name:  
Title:

 
 
Exh. D - 3

--------------------------------------------------------------------------------

 
 
EXHIBIT E to the
CREDIT AGREEMENT
 
FORM OF
ASSIGNMENT AND ACCEPTANCE
 
ASSIGNMENT AND ACCEPTANCE
 
Reference is made to the Credit Agreement dated as of April 7, 2015 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms not otherwise defined herein shall have
their respective meanings set forth in the Credit Agreement) among Summit Hotel
OP, LP, a Delaware limited partnership, as Borrower, Summit Hotel Properties,
Inc., the Subsidiary Guarantors party thereto, the Lender Parties party thereto,
KeyBank National Association, as Administrative Agent for the Lender Parties and
the Arrangers party thereto.
 
Each “Assignor” referred to on Schedule 1 hereto (each, an “Assignor”) and each
“Assignee” referred to on Schedule 1 hereto (each, an “Assignee”) agrees
severally with respect to all information relating to it and its assignment
hereunder and on Schedule 1 hereto as follows:
 
1.     Such Assignor hereby sells and assigns, without recourse except as to the
representations and warranties made by it herein, to such Assignee, and such
Assignee hereby purchases and assumes from such Assignor, an interest in and to
such Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Facility specified on Schedule 1
hereto. After giving effect to such sale and assignment, such Assignee’s
Commitments and the amount of the Advances owing to such Assignee will be as set
forth on Schedule 1 hereto.
 
2.     Such Assignor (a) represents and warrants that its name set forth on
Schedule 1 hereto is its legal name, that it is the legal and beneficial owner
of the interest or interests being assigned by it hereunder and that such
interest or interests are free and clear of any adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant thereto; and (d) attaches
the Note or Notes (if any) held by such Assignor and requests that the
Administrative Agent exchange such Note or Notes for a new Note or Notes payable
to the order of such Assignee in an amount equal to the Commitments assumed by
such Assignee pursuant hereto or new Notes payable to the order of such Assignee
in an amount equal to the Commitments assumed by such Assignee pursuant hereto
and such Assignor in an amount equal to the Commitments retained by such
Assignor under the Credit Agreement, respectively, as specified on Schedule 1
hereto.
 
 
Exh. E - 1

--------------------------------------------------------------------------------

 
 
3.     Such Assignee (a) represents and warrants that it is legally authorized
to enter into this Assignment and Acceptance; (b) confirms that it has received
a copy of the Credit Agreement, together with copies of the financial statements
referred to in Section 4.01 thereof and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (c) agrees that it will, independently and
without reliance upon the Administrative Agent, any Assignor or any other Lender
Party and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (d) represents and warrants that its name set
forth on Schedule 1 hereto is its legal name; (e) confirms that it is an
Eligible Assignee; (f) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers and discretion as are reasonably
incidental thereto; (g) agrees that it will perform in accordance with their
terms all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender Party; and (h) attaches any U.S.
Internal Revenue Service forms required under Section 2.12 of the Credit
Agreement.
 
4.     Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on Schedule 1 hereto.
 
5.     Upon such acceptance by the Administrative Agent and, if applicable, the
Borrower and recording by the Administrative Agent, as of the Effective Date,
(a) such Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender Party thereunder and (b) such Assignor shall, to the extent provided in
this Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement (other than its rights and obligations
under the Loan Documents that are specified under the terms of such Loan
Documents to survive the payment in full of the Obligations of the Loan Parties
under the Loan Documents to the extent any claim thereunder relates to an event
arising prior to the Effective Date of this Assignment and Acceptance) and, if
this Assignment and Acceptance covers all of the remaining portion of the rights
and obligations of such Assignor under the Credit Agreement, such Assignor shall
cease to be a party thereto.
 
6.     Upon such acceptance by the Administrative Agent and, if applicable, the
Borrower and recording by the Administrative Agent, from and after the Effective
Date, the Administrative Agent shall make all payments under the Credit
Agreement and the Notes in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and commitment fees with
respect thereto) to such Assignee. Such Assignor and such Assignee shall make
all appropriate adjustments in payments under the Credit Agreement and the Notes
for periods prior to the Effective Date directly between themselves.
 
7.     THIS ASSIGNMENT AND ACCEPTANCE SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
 
Exh. E - 2

--------------------------------------------------------------------------------

 
 
8.     This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier or
e-mail (which e-mail shall include an attachment in PDF format or similar format
containing the legible signature of the person executing this Assignment and
Acceptance) shall be effective as delivery of an original executed counterpart
of this Assignment and Acceptance.
 
IN WITNESS WHEREOF, each Assignor and each Assignee have caused Schedule 1 to
this Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.
 
 
Exh. E - 3

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
to
 
ASSIGNMENT AND ACCEPTANCE
 
ASSIGNORS:
         
Term Loan Facility
         
Percentage interest assigned
%
%
%
%
%
Term Loan Commitment assigned
$
$
$
$
$
Aggregate outstanding principal amount of Term Loan Advances assigned
$
$
$
$
$
Principal amount of Note payable to Assignor
$
$
$
$
$



ASSIGNEES:
         
Term Loan Facility
         
Percentage interest assumed
%
%
%
%
%
Term Loan Commitment assumed
$
$
$
$
$
Aggregate outstanding principal amount of Term Loan Advances assumed
$
$
$
$
$
Principal amount of Note payable to Assignee
$
$
$
$
$

 
 
Exh. E - 4

--------------------------------------------------------------------------------

 
 
Effective Date (if other than date of acceptance by Administrative Agent):
1__________, ____
 

  Assignors             ____________________________, as Assignor     [Type or
print legal name of Assignor]            
By
     
Title:
   
Dated:
__________ __, ________
            ____________________________, as Assignor     [Type or print legal
name of Assignor]    
By
     
Title:
   
Dated:
__________ __, ________
            ____________________________, as Assignor     [Type or print legal
name of Assignor]            
By
     
Title:
   
Dated:
__________ __, ________
            ____________________________, as Assignor     [Type or print legal
name of Assignor]            
By
     
Title:
   
Dated:
__________ __, ________
            ____________________________, as Assignor     [Type or print legal
name of Assignor]          
By
     
Title:
   
Dated:
__________ __, ________
 

 
 

--------------------------------------------------------------------------------

1 This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Administrative Agent and, if applicable,
the Borrower.
 
 
Exh. E - 5

--------------------------------------------------------------------------------

 
 

  Assignees             ____________________________, as Assignee     [Type or
print legal name of Assignor]            
By
     
Title:
   
Dated:
__________ __, ________
    E-mail address for notices             Domestic Lending Office:            
                        Eurodollar Lending Office:                              
      ____________________________, as Assignee             [Type or print legal
name of Assignor]            
By
     
Title:
           
Dated:
__________ __, ________
    E-mail address for notices              
Domestic Lending Office:
                             
Eurodollar Lending Office:
                                    ____________________________, as Assignee  
  [Type or print legal name of Assignor]            
By
     
Title:
   
Dated:
__________ __, ________
 

 
 
Exh. E - 6

--------------------------------------------------------------------------------

 
 
 
E-mail address for notices             Domestic Lending Office:                
                    Eurodollar Lending Office:                                  
  ____________________________, as Assignee     [Type or print legal name of
Assignor]            
By
     
Title:
   
Dated:
__________ __, ________
     
E-mail address for notices
 



 
Exh. E - 7

--------------------------------------------------------------------------------

 
 
Accepted [and Approved] this _____
day of ______________, _____
             
KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent
              By:       Name:     Title:                          
Approved this ____
day of _____________, _____
 

 
SUMMIT HOTEL OP, LP,
a Delaware limited partnership
            By:
SUMMIT HOTEL GP, LLC, a Delaware limited
liability company, its general partner
              By:
SUMMIT HOTEL PROPERTIES, INC., a
Maryland corporation, its sole member
                          By:         Name:         Title:    

 
 
Exh. E - 8

--------------------------------------------------------------------------------

 
 
EXHIBIT F-1 to the
CREDIT AGREEMENT
 
FORM OF
OPINION OF KLEINBERG, KAPLAN, WOLFF & COHEN, P.C.
 
(See Attached)
 
 
 
Exh. F-1 - 1

--------------------------------------------------------------------------------

 
 
EXHIBIT F-2 to the
CREDIT AGREEMENT
 
FORM OF
OPINION OF VENABLE LLP
 
(See Attached)
 
 
 
Exh. F-2 - 1

--------------------------------------------------------------------------------

 
 
EXHIBIT F-3 to the
CREDIT AGREEMENT
 
FORM OF
OPINION OF HAGEN, WILKA & ARCHER, LLP
 
(See Attached)
 
 
 
Exh. F-3 - 1

--------------------------------------------------------------------------------

 
 
EXHIBIT F-4 to the
CREDIT AGREEMENT
 
FORM OF
DELAWARE OPINION
 
(See Attached)
 
 
Exh. F-4 - 1

--------------------------------------------------------------------------------

 
 
EXHIBIT G to the
CREDIT AGREEMENT
 
FORM OF
SECTION 2.12(g) U.S. TAX COMPLIANCE CERTIFICATE
 
Reference is hereby made to the Credit Agreement dated as of April 7, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Summit Hotel OP, LP, as borrower, and KeyBank National
Association, as administrative agent, and the other parties party thereto.
 
Pursuant to the provisions of Section 2.12(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER PARTY]
 
By: ______________________ 
Name:
Title:
 
Date: ______________, 20___
 
Exh. G - 1